EXECUTION COUNTERPART

 

Exhibit 10.1

 

AMENDED AND RESTATED

 

CREDIT AGREEMENT

 

DATED AS OF JUNE 18, 2004

 

AMONG

 

ETHYL CORPORATION

as Borrower,

 

THE LENDERS LISTED HEREIN,

as Lenders,

 

SUNTRUST BANK,

as Administrative Agent,

 

GENERAL ELECTRIC CAPITAL CORPORATION,

as Syndication Agent,

 

LASALLE BANK, NATIONAL ASSOCATION,

as Documentation Agent

 

and

 

SUNTRUST CAPITAL MARKETS, INC.,

as Lead Arranger and Book Manager

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page No.


--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

EXHIBITS

 

I

  

FORM OF NOTICE OF BORROWING

II

  

FORM OF NOTICE OF CONVERSION/CONTINUATION

III

  

FORM OF REQUEST FOR ISSUANCE OF LETTER OF CREDIT

IV

  

FORM OF REVOLVING NOTE

V

  

FORM OF SWING LINE NOTE

VI

  

FORM OF COMPLIANCE CERTIFICATE

VII-A

  

FORM OF OPINION OF GENERAL COUNSEL FOR LOAN PARTIES

VII-B

  

FORM OF OPINION OF SPECIAL COUNSEL FOR LOAN PARTIES

VIII

  

RESERVED

IX

  

FORM OF ASSIGNMENT AGREEMENT

X

  

FORM OF FINANCIAL CONDITION CERTIFICATE

XI

  

RESERVED

XII

  

FORM OF SUBSIDIARY GUARANTY

XIII

  

FORM OF SECURITY AGREEMENT

XIV

  

FORM OF MORTGAGE

XV

  

FORM OF COLLATERAL ACCESS AGREEMENT

XVI

  

CLOSING MEMORANDUM

SCHEDULES

1.1A

  

PERMITTED SUBSIDIARY REORGANIZATION

2.1

  

LENDERS’ COMMITMENTS AND PRO RATA SHARES

3.1

  

EXISTING LETTERS OF CREDIT

4.1C

  

CORPORATE AND CAPITAL STRUCTURE; OWNERSHIP; MANAGEMENT

4.1E

  

FINANCIAL STATEMENTS; PRO FORMA FINANCIAL STATEMENTS

4.1K

  

CLOSING DATE ENVIRONMENTAL REPORTS

4.1M

  

CLOSING DATE MORTGAGED PROPERTIES

5.1

  

SUBSIDIARIES OF BORROWER

5.5B

  

REAL PROPERTY

5.5C

  

INTELLECTUAL PROPERTY

5.6

  

LITIGATION

5.8

  

MATERIAL CONTRACTS

5.13

  

ENVIRONMENTAL MATTERS

7.1

  

CERTAIN EXISTING INDEBTEDNESS

7.2

  

CERTAIN EXISTING LIENS

7.3

  

CERTAIN EXISTING INVESTMENTS

7.4

  

CERTAIN EXISTING CONTINGENT OBLIGATIONS

7.7

  

CERTAIN ASSET SALES

7.9

  

CERTAIN RELATED TRANSACTIONS

7.10

  

CERTAIN SALES AND LEASE-BACKS

 

2



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT is dated as of June 18, 2004 and
entered into by and among ETHYL CORPORATION, a Virginia corporation (together
with its successors and permitted assigns, “Borrower”), THE FINANCIAL
INSTITUTIONS LISTED ON THE SIGNATURE PAGES HEREOF (each individually referred to
herein as a “Lender” and collectively as “Lenders”), SUNTRUST BANK (“SunTrust”),
as administrative agent for Lenders (in such capacity, “Administrative Agent”),
GENERAL ELECTRIC CAPITAL CORPORATION (“GE CAPITAL”), as Syndication Agent and
LASALLE BANK NATIONAL ASSOCIATION (“LASALLE”) as Documentation Agent;
capitalized terms used herein and not otherwise defined have the meanings set
forth in Article I below;

 

R E C I T A L S

 

WHEREAS, Borrower, certain banks and financial institutions from time to time
parties thereto, and Credit Suisse First Boston, acting through its Cayman
Islands branch, are parties to that certain Credit Agreement, dated as of April
30, 2003 (as heretofore amended, the “Existing Credit Agreement”);

 

WHEREAS, on the Effective Date, immediately prior to the effectiveness of this
Agreement, the Effective Date Assignment Agreements were executed, delivered and
performed by the parties thereto;

 

WHEREAS, pursuant to the Resignation and Assignment Agreement, the Original
Administrative Agent is tendering its notice of resignation as Administrative
Agent and Swing Line Lender simultaneously with the execution of this Agreement,
and the Lenders wish to appoint SunTrust as Administrative Agent and Swing Line
Lender, pursuant to Section 1A of this Agreement;

 

WHEREAS, Borrower contemplates consummating the Permitted NewMarket
Reorganization immediately after this Agreement becomes effective, and in
contemplation thereof, the Lenders, at the request of Borrower, have agreed to
permit the Permitted NewMarket Reorganization and make certain modifications to
the Existing Credit Agreement, all on the terms, and subject to the conditions,
set forth herein;

 

3



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree that the Existing
Credit Agreement is amended and restated as follows:

 

SECTION 1A. INCREASE IN REVOLVING COMMITMENTS/ APPOINTMENT OF NEW AGENT

 

1A.1 (a) Increase in Revolving Commitments; Prepayment of Term Loans. Each
Revolving Lender hereby agrees that its Revolving Loan Commitment is increased
to the amount set forth on Schedule 2.1 for such Lender, and the aggregate
Revolving Loan Commitments shall be $100,000,000. The Borrower hereby requests
that the Revolving Lenders make Revolving Loans in an aggregate amount equal to
$5,233,005.76 on the date hereof to be issued as Base Rate Loans, the proceeds
of which are to be delivered to the Original Administrative Agent to repay in
full the outstanding Swing Line Loan together with all accrued and unpaid
interest and fees on the Revolving Loan Commitments through and including the
date hereof. The Borrower hereby requests that the Revolving Lenders also make
Revolving Loans in an aggregate amount equal to $40,402,307.46 on the date
hereof to be issued as Base Rate Loans. On the Effective Date, the Borrower
shall use $39,334,171.51 of the proceeds of such Revolving Loans to prepay in
full the Term Loans (as defined in the Existing Credit Agreement), together with
all interest thereon and any other amounts due and owing to the Term Lenders (as
defined in the Existing Credit Agreement), such that immediately after giving
effect hereto, all Term Loans outstanding under the Existing Credit Agreement
shall have been converted into, and continue to be outstanding as, Revolving
Loans, and the outstanding principal amount hereunder of all Term Loans and Term
Loan Exposure (as defined in the Existing Credit Agreement) shall be zero. The
Borrower shall fund such prepayment by requesting that SunTrust, as the
Administrative Agent, forward a portion of the proceeds of such Revolving Loans
by wire transfer directly to the Original Administrative Agent on behalf of the
“Term Loan Lenders” (as defined in the Existing Credit Agreement), as provided
in subsection 2.1C. The prepayment of principal to be made under this subsection
1A.1 shall constitute a voluntary prepayment for purposes of the Existing Credit
Agreement (notwithstanding the fact that such prepayment shall become mandatory
upon the effectiveness of this Agreement). The Revolving Lenders waive the
notice, minimum borrowing and other requirements of Section 2.1B solely in
connection with the Revolving Loans to be borrowed on the Effective Date.

 

(b) The Original Administrative Agent shall, on the Effective Date, apply the
portion of the proceeds of such Revolving Loans received by it from the
Administrative Agent to the payment in full of the outstanding principal amount
of, and all accrued and unpaid interest on and all unpaid amounts requested by
any Term Loan Lender prior to such date under subsection 2.6D of the Existing
Credit Agreement with respect to the Term Loans.

 

(c) Any unpaid amounts requested by any Term Loan Lender on or after the
Effective Date under subsection 2.6D of the Existing Credit Agreement (which
shall survive the Effective Date for purposes of this subsection 1A.1(c)) with
respect to the prepayment of the Term Loans pursuant to this subsection 1A.1
shall be paid by the Borrower to the Administrative Agent for the account of
such Term Loan Lender in accordance with subsection 2.6D of the Existing Credit
Agreement.

 

1A.2 Acceptance of Resignation of Original Administrative Agent. As set forth in
the Resignation and Assignment Agreement, the Original Administrative Agent
desires to resign as “Administrative Agent” under the Loan Documents as of the
Effective Date and SunTrust desires, as of the Effective Date, to be appointed
as the “Administrative Agent” under the Loan Documents as amended hereby. The
Borrower, the Requisite Lenders and SunTrust hereby (i) waive the requirement
under subsection 9.5 of the Existing Credit Agreement that the

 

4



--------------------------------------------------------------------------------

Original Administrative Agent provide the Lenders and the “Company” (as defined
in the Existing Credit Agreement) with 30 days’ prior written notice of its
election to resign as the “Administrative Agent” under this Agreement, the
Collateral Documents and the other Loan Documents pursuant to this subsection
1A.2 and (ii) accept the resignation of the Original Administrative Agent as the
“Administrative Agent” under this Agreement, the Collateral Documents, and the
other Loan Documents. The Borrower, the Administrative Agent and the Lenders
acknowledge and agree that, after giving effect to the resignation pursuant to
the immediately preceding sentence as of the date hereof, (i) the Original
Administrative Agent is no longer, and is released from its obligations as, the
“Administrative Agent” under the Existing Credit Agreement, the Amended Credit
Agreement, the Collateral Documents and the other Loan Documents and (ii) the
Original Administrative Agent (A) shall have no powers, duties or obligations as
the “Administrative Agent” under the Existing Credit Agreement, the Amended
Credit Agreement, the Collateral Documents or the other Loan Documents and (B)
has ceased to be a party to the Existing Credit Agreement, the Amended Credit
Agreement, each Collateral Document and each other Loan Document in such
capacity, in each case except as otherwise provided in subsection 10.9 of this
Agreement.

 

1A.3 Appointment of Agent. The Revolving Lenders hereby appoint SunTrust as
Administrative Agent in accordance with the terms of Section 9, and the Borrower
consents thereto. The Requisite Lenders hereby authorize the Original
Administrative Agent to execute such documents and take such actions as may be
requested by the Administrative Agent pursuant to the Resignation and Assignment
Agreement, or as may be requested by the Administrative Agent in furtherance of
subsection 10.14(b) of this Agreement. The Requisite Lenders hereby expressly
consent to, acknowledge and approve of all provisions of the Resignation and
Assignment Agreement.

 

1A.4 Acceptance of Appointment. SunTrust hereby accepts the appointment of the
Requisite Lenders (consented to by the Borrower as provided above) and agrees to
serve as “Administrative Agent” under this Agreement, the Collateral Documents,
and the other Loan Documents.

 

1A.5 Credit Decision of Successor Agent and Lenders. The Administrative Agent
and each Lender acknowledges that it has made its own independent investigation
of the financial condition and affairs of the Borrower and its Subsidiaries in
connection with the transactions contemplated by this Agreement, and that it has
made and shall continue to make its own appraisal of the creditworthiness of the
Borrower and its Subsidiaries. The Original Administrative Agent shall have no
duty or responsibility, either initially or on a continuing basis, to make any
such investigation or any such appraisal on behalf of the Administrative Agent
or any Lender or to provide the Administrative Agent or any Lender with any
other credit or other information with respect thereto, whether coming into its
possession before the Effective Date or at any time or times thereafter, and the
Original Administrative Agent shall not have any responsibility with respect to
the accuracy of or the completeness of any information provided to the
Administrative Agent or any Lender.

 

5



--------------------------------------------------------------------------------

Section 1. DEFINITIONS

 

1.1 Certain Defined Terms.

 

The following terms used in this Agreement shall have the following meanings:

 

“Additional Commitment Amount” has the meaning assigned to that term in
subsection 2.10.

 

“Additional Lender” has the meaning assigned to that term in subsection 2.10.

 

“Additional Mortgaged Property” has the meaning assigned to that term in
subsection 6.9.

 

“Additional Mortgages” has the meaning assigned to that term in subsection 6.9.

 

“Additives” means Ethyl Petroleum Additives Inc., a Delaware corporation.

 

“Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a Eurodollar Rate Loan, the rate per annum
obtained by dividing (i) LIBOR for such Interest Period by (ii) a percentage
equal to 1.00 minus the Eurodollar Reserve Percentage.

 

“Administrative Agent” has the meaning assigned to that term in the introduction
to this Agreement and also means and includes any successor Administrative Agent
appointed pursuant to subsection 9.5A.

 

“Affected Lender” has the meaning assigned to that term in subsection 2.6C.

 

“Affected Loans” has the meaning assigned to that term in subsection 2.6C.

 

“Affiliate”, as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise.

 

“Agents” means the Administrative Agent and SunTrust Capital Markets, Inc. as
Lead Arranger.

 

“Agreement” means this Amended and Restated Credit Agreement dated as of June
18, 2004, as it may be amended, restated, supplemented or otherwise modified
from time to time.

 

“Approved Fund” means a Fund that is administered or managed by (i) a

 

6



--------------------------------------------------------------------------------

Lender, (ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

“Arranger” has the meaning assigned to that term in the introduction to this
Agreement.

 

“Asset Sale” means the sale by Borrower or any of its Subsidiaries to any Person
other than Borrower or any wholly-owned Domestic Subsidiary of Borrower of (i)
any of the stock of any of Borrower’s Subsidiaries, (ii) substantially all of
the assets of any division or line of business of Borrower or any of its
Subsidiaries, or (iii) any other assets (whether tangible or intangible) of
Borrower or any of its Subsidiaries (other than (a) inventory sold in the
ordinary course of business, (b) sales, assignments, transfers or dispositions
of accounts in the ordinary course of business for purposes of collection and
(c) any such other assets to the extent that the aggregate value of such assets
sold in any single transaction or related series of transactions is equal to
$1,000,000 or less).

 

“Assignment Agreement” means an Assignment Agreement in substantially the form
of Exhibit IX annexed hereto.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

 

“Base Rate” means the higher of (i) the per annum rate which the Administrative
Agent publicly announces from time to time to be its prime lending rate, as in
effect from time to time, and (ii) the Federal Funds Rate, as in effect from
time to time, plus one-half of one percent (0.50%). The Administrative Agent’s
prime lending rate is a reference rate and does not necessarily represent the
lowest or best rate charged to customers. The Administrative Agent may make
commercial loans or other loans at rates of interest at, above or below the
Administrative Agent’s prime lending rate. Each change in the Administrative
Agent’s prime lending rate shall be effective from and including the date such
change is publicly announced as being effective.

 

“Base Rate Loans” means Loans bearing interest at rates determined by reference
to the Base Rate as provided in subsection 2.2A.

 

“Base Rate Margin” means the margin over the Base Rate used in determining the
rate of interest of Base Rate Loans pursuant to subsection 2.2A.

 

“Borrower” has the meaning assigned to that term in the introduction to this
Agreement.

 

“Business Day” means (i) for all purposes other than as covered by clause (ii)
below, any day excluding Saturday, Sunday and any day which is a legal holiday
under the laws of the States of Georgia and New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close, and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted

 

7



--------------------------------------------------------------------------------

Eurodollar Rate or any Eurodollar Rate Loans, any day that is a Business Day
described in clause (i) above and that is also a day for trading by and between
banks in Dollar deposits in the London interbank market.

 

“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.

 

“Capital Stock” means the capital stock or other equity interests of a Person.

 

“Cash” means money, currency or a credit balance in a Deposit Account.

 

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, the highest rating
obtainable from either Standard & Poor’s (“S&P”) or Moody’s Investors Service,
Inc. (“Moody’s”); (iii) commercial paper maturing no more than one year from the
date of creation thereof and having, at the time of the acquisition thereof, a
rating of at least A-1 from S&P or at least P-1 from Moody’s; (iv) certificates
of deposit or bankers’ acceptances maturing within one year after such date and
issued or accepted by any Lender or by any commercial bank organized under the
laws of the United States of America or any state thereof or the District of
Columbia that (a) is at least “adequately capitalized” (as defined in the
regulations of its primary Federal banking regulator) and (b) has Tier 1 capital
(as defined in such regulations) of not less than $100,000,000; and (v) shares
of any money market mutual fund that (a) has at least 95% of its assets invested
continuously in the types of investments referred to in clauses (i) and (ii)
above, (b) has net assets of not less than $500,000,000, and (c) has the highest
rating obtainable from either S&P or Moody’s.

 

“Change in Control” means any of the following: (i) any Person, other than Bruce
C. Gottwald, Floyd D. Gottwald, Jr. or members of their respective families, or
investment entities owned entirely (directly or indirectly) by them, either
individually or acting in concert with one or more other Persons, shall have
acquired beneficial ownership, directly or indirectly, of Securities of Borrower
(or other Securities convertible into such Securities) representing 20% or more
of the combined voting power of all Securities of Borrower entitled to vote in
the election of members of the Governing Body of Borrower, other than Securities
having such power only by reason of the happening of a contingency; (ii) the
occurrence of a change in the composition of the Governing Body of Borrower such
that a majority of the members of any such Governing Body are not Continuing
Members; (iii) the occurrence of any “Change of Control” or similar event under
the Senior Note Indenture; and (iv) the failure at any time of Borrower to
legally and beneficially own and control 100% of the issued and outstanding
shares of capital stock of Additives or the failure at any time of Borrower to
have the ability to elect all of the Governing Body of Additives; provided,
however, that the Permitted NewMarket

 

8



--------------------------------------------------------------------------------

Reorganization shall not constitute a “Change in Control”. As used herein, the
term “beneficially own” or “beneficial ownership” shall have the meaning set
forth in the Exchange Act and the rules and regulations promulgated thereunder.

 

“Class”, as applied to Lenders, means each of the following two classes of
Lenders: (i) Lenders having Revolving Loan Exposure and (ii) Lenders having Term
Loan Exposure.

 

“Closing Date” means April 30, 2003.

 

“Closing Date Mortgaged Property” means the real property of the Loan Parties
encumbered by the Closing Date Mortgages.

 

“Closing Date Mortgages” means, collectively, each mortgage executed by any Loan
Party to secure the Obligations prior to the Effective Date.

 

“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) in which Liens are purported to be granted pursuant to
the Collateral Documents as security for the Obligations.

 

“Collateral Access Agreement” means any landlord waiver, mortgagee waiver,
bailee letter or any similar acknowledgement or agreement of any landlord or
mortgagee in respect of any Real Property Asset where any Collateral is located
or any warehouseman or processor in possession of any inventory of any Loan
Party, substantially in the form of Exhibit XV annexed hereto with such changes
thereto as may be agreed to by Administrative Agent in the reasonable exercise
of its discretion.

 

“Collateral Account” has the meaning assigned to that term in the Security
Agreement.

 

“Collateral Documents” means the Security Agreement, the Foreign Pledge
Agreements, the Mortgages and all other instruments or documents delivered by
any Loan Party pursuant to this Agreement or any of the other Loan Documents in
order to grant to Administrative Agent, on behalf of Lenders, a Lien on any
real, personal or mixed property of that Loan Party as security for the
Obligations.

 

“Commercial Letter of Credit” means any letter of credit or similar instrument
issued for the purpose of providing the primary payment mechanism in connection
with the purchase of any materials, goods or services by Borrower or any of its
Subsidiaries in the ordinary course of business of Borrower or such Subsidiary.

 

“Commitment Fee Percentage” means as of any date, with respect to the commitment
fee as of any date, the percentage per annum determined by reference to the
applicable Consolidated Leverage Ratio in effect on such date as set forth
below; provided, that a change in the Commitment Fee Percentage resulting from a
change in the Consolidated Leverage Ratio shall be effective on the second
Business Day after which the Borrower delivers the

 

9



--------------------------------------------------------------------------------

financial statements required by subsection 6.1(i) or (ii) and the Pricing
Certificate required by subsection 6.1(iv); provided further, that if at any
time the Borrower shall have failed to deliver such financial statements and
such Pricing Certificate, the Commitment Fee Percentage shall be at Level II as
set forth below until such time as such financial statements and Pricing
Certificate are delivered, at which time the Commitment Fee Percentage shall be
determined as provided above. Notwithstanding the foregoing, the Commitment Fee
Percentage from the Effective Date until the financial statements and Pricing
Certificate for the Fiscal Quarter ending September 30, 2004 are delivered shall
be at Level I as set forth below

 

Pricing Level

--------------------------------------------------------------------------------

 

Consolidated Leverage Ratio

--------------------------------------------------------------------------------

 

Commitment Fee Percentage

--------------------------------------------------------------------------------

Level I

 

Less than

2.50:1.00

  0.375%

Level II

  Greater than or equal to 2.50:1.00   0.50%

 

“Commitments” means the commitments of Lenders to make Loans as set forth in
subsection 2.1A and subsection 3.3.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit VI annexed hereto.

 

“Confidential Information Memorandum” means the Confidential Executive Summary
dated May 2004, relating to the credit facilities evidenced by this Agreement.

 

“Consolidated Capital Expenditures” means, for any period, the sum of the
aggregate of all expenditures (whether paid in cash or other consideration or
accrued as a liability and including that portion of Capital Leases which is
capitalized on the consolidated balance sheet of Borrower and its Subsidiaries)
by Borrower and its Subsidiaries during that period that, in conformity with
GAAP, are included in “additions to property, plant or equipment” or comparable
items reflected in the consolidated statement of cash flows of Borrower and its
Subsidiaries. For purposes of this definition, the purchase price of equipment
that is purchased simultaneously with the trade-in of existing equipment or with
insurance proceeds shall be included in Consolidated Capital Expenditures only
to the extent of the gross amount of such purchase price less the credit granted
by the seller of such equipment for the equipment being traded in at such time
or the amount of such proceeds, as the case may be.

 

“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period excluding, however, any interest expense not
payable in Cash (including amortization of discount and amortization of debt
issuance costs).

 

“Consolidated Current Assets” means, as at any date of determination, the total
assets of Borrower and its Subsidiaries on a consolidated basis which may
properly be classified as current assets in conformity with GAAP, excluding Cash
and Cash Equivalents.

 

10



--------------------------------------------------------------------------------

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of Borrower and its Subsidiaries on a consolidated basis which
may properly be classified as current liabilities in conformity with GAAP.

 

“Consolidated EBITDA” means, for any period, the sum, without duplication, of
the amounts for such period of (i) Consolidated Net Income, (ii) Consolidated
Interest Expense, (iii) provisions for taxes based on income, (iv) total
depreciation expense, (v) total amortization expense, and (vi) other non-cash
items (other than any such non-cash item to the extent it represents an accrual
of or reserve for cash expenditures in any future period), but only in the case
of clauses (ii)-(vi), to the extent deducted in the calculation of Consolidated
Net Income, less other non-cash items added in the calculation of Consolidated
Net Income (other than any such non-cash item to the extent it will result in
the receipt of cash payments in any future period), all of the foregoing as
determined on a consolidated basis for Borrower and its Subsidiaries in
conformity with GAAP. Notwithstanding anything to the contrary contained above,
to the extent Consolidated EBITDA is to be determined for (i) the third Fiscal
Quarter of Fiscal Year 2003, Consolidated EBITDA for such period shall be deemed
to be $33,041,000, (ii) the fourth Fiscal Quarter of Fiscal Year 2003,
Consolidated EBITDA for such period shall be deemed to be $22,532,000, and (iii)
the first Fiscal Quarter of Fiscal Year 2004, Consolidated EBITDA for such
period shall be deemed to be $25,577,000.

 

“Consolidated Fixed Charges” means, for any period, the sum (without
duplication) of (a) Consolidated Interest Expense for such period, plus (b)
scheduled principal payments made on Consolidated Total Debt during such period,
plus (c) the amount paid by Borrower and its Subsidiaries in cash on account of
capital expenditures for such period, plus (d) Restricted Junior Payments, other
than Restricted Junior Payments paid in common stock, plus (e) Investments made
by Borrower in Investco during such period.

 

“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of Borrower and its Subsidiaries on a consolidated
basis with respect to all outstanding Indebtedness of Borrower and its
Subsidiaries, including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing, net
costs under Interest Rate Agreements and amounts referred to in subsection 2.3
payable to Administrative Agent and Lenders that is considered interest expense
in accordance with GAAP, but excluding, however, any such amounts referred to in
subsection 2.3 on or before the Effective Date.

 

“Consolidated Leverage Ratio” means, as of the last day of any Fiscal Quarter,
the ratio of (a) Consolidated Total Debt as at such day to (b) Consolidated
EBITDA for the consecutive four Fiscal Quarters ending on such day.

 

“Consolidated Net Income” means, for any period, the net income (or loss) of
Borrower and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP; provided that there
shall be excluded

 

11



--------------------------------------------------------------------------------

(i) the income (or loss) of any Person in which any other Person (other than
Borrower or any of its wholly-owned Domestic Subsidiaries) has a joint interest,
except to the extent of the amount of dividends or other distributions actually
paid to Borrower or any of its Subsidiaries by such Person during such period,
(ii) the income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary of Borrower or is merged into or consolidated with Borrower or any of
its Subsidiaries or that Person’s assets are acquired by Borrower or any of its
Subsidiaries, (iii) the income of any Subsidiary of Borrower to the extent that
the declaration or payment of dividends or similar distributions by that
Subsidiary of that income is not at the time permitted by operation of the terms
of its charter or any agreement (other than this Credit Agreement), instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Subsidiary, (iv) any after-tax gains or losses attributable to asset sales
or returned surplus assets of any Pension Plan, and (v) (to the extent not
included in clauses (i) through (iv) above) any net extraordinary gains or net
non-cash extraordinary losses.

 

“Consolidated Net Worth” means, as at any date of determination, the sum of the
capital stock and additional paid-in capital plus retained earnings (or minus
accumulated deficits) of Borrower and its Subsidiaries on a consolidated basis
determined in conformity with GAAP.

 

“Consolidated Senior Secured Debt” means all Consolidated Total Debt that is
secured by a Lien on any assets of Borrower or its Subsidiaries.

 

“Consolidated Senior Secured Leverage Ratio” means, as of the last day of any
Fiscal Quarter, the ratio of (a) Consolidated Senior Secured Debt as at such day
to (b) Consolidated EBITDA for the consecutive four Fiscal Quarters ending on
such day.

 

“Consolidated Total Debt” means, as at any date of determination, the sum of (i)
the aggregate stated balance sheet amount of all Indebtedness of Borrower and
its Subsidiaries, determined on a consolidated basis in accordance with GAAP and
(ii) the Letter of Credit Usage.

 

“Contingent Obligation”, as applied to any Person, means any direct or indirect
liability, contingent or otherwise, of that Person (i) with respect to any
Indebtedness, lease, dividend or other obligation of another if the primary
purpose or intent thereof by the Person incurring the Contingent Obligation is
to provide assurance to the obligee of such obligation of another that such
obligation of another will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such obligation
will be protected (in whole or in part) against loss in respect thereof, (ii)
with respect to any letter of credit issued for the account of that Person or as
to which that Person is otherwise liable for reimbursement of drawings, or (iii)
under Hedge Agreements. Contingent Obligations shall include (a) the direct or
indirect guaranty, endorsement (otherwise than for collection or deposit in the
ordinary course of business), co-making, discounting with recourse or sale with
recourse by such Person of the obligation of another, (b) the obligation to make
take-or-pay or similar payments if required regardless of non-performance by any
other party or parties to an agreement, and (c) any liability of such Person for
the obligation of another through any agreement (contingent or otherwise) (1) to
purchase, repurchase or otherwise acquire such obligation or any security
therefor, or to

 

12



--------------------------------------------------------------------------------

provide funds for the payment or discharge of such obligation (whether in the
form of loans, advances, stock purchases, capital contributions or otherwise) or
(2) to maintain the solvency or any balance sheet item, level of income or
financial condition of another if, in the case of any agreement described under
subclauses (1) or (2) of this sentence, the primary purpose or intent thereof is
as described in the preceding sentence. The amount of any Contingent Obligation
shall be equal to the amount of the obligation so guaranteed or otherwise
supported or, if less, the amount to which such Contingent Obligation is
specifically limited.

 

“Continuing Members” means, any member of the Governing Body of Borrower who (i)
was a member of such Governing Body on the Effective Date or (ii) was nominated
for election or elected to such Governing Body with the affirmative vote of a
majority of the members who were either members of such Governing Body on the
Effective Date or whose nomination or election was previously so approved.

 

“Contractual Obligation”, as applied to any Person, means any provision of any
security issued by that Person or of any material indenture, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which that Person
is a party or by which it or any of its properties is bound or to which it or
any of its properties is subject.

 

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement to which Borrower or any of its Subsidiaries is a
party.

 

“Deposit Account” means a demand, time, savings, passbook or similar account
maintained with a Person engaged in the business of banking, including a savings
bank, savings and loan association, credit union or trust company.

 

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

 

“Domestic Subsidiary” means any Subsidiary of Borrower that is incorporated or
organized under the laws of the United States of America, any state thereof or
in the District of Columbia.

 

“Effective Date” means June 18, 2004.

 

“Effective Date Assignment Agreements” means those eight certain Assignment
Agreements, dated as of the date hereof, pursuant to which Credit Suisse First
Boston, acting through its Cayman Islands branch, and UBS Warburg LLC, as
assignors, assigned their Revolving Loan Commitments under the Existing Credit
Agreement to the assignees named therein, with such assignments becoming
effective immediately prior to the effectiveness of this Agreement.

 

“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and any
Approved Fund of any Lender; and (ii) (a) a commercial bank organized under the
laws of the United States or any state thereof; (b) a savings and loan
association or savings bank organized

 

13



--------------------------------------------------------------------------------

under the laws of the United States or any state thereof; (c) a commercial bank
organized under the laws of any other country or a political subdivision
thereof; provided that (1) such bank is acting through a branch or agency
located in the United States or (2) such bank is organized under the laws of a
country that is a member of the Organization for Economic Cooperation and
Development or a political subdivision of such country; and (d) any other entity
that is an “accredited investor” (as defined in Regulation D under the
Securities Act) that extends credit or buys loans as one of its businesses
including insurance companies, mutual funds and lease financing companies;
provided that neither Borrower nor any Affiliate of Borrower shall be an
Eligible Assignee.

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is maintained or contributed to by Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates, or as to which the
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
could have any liability.

 

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Government Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law, (ii) in connection with any Hazardous
Materials or any actual or alleged Hazardous Materials Activity, or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

 

“Environmental Laws” means any and all current or future statutes, ordinances,
orders, rules, regulations, guidance documents, judgments, Governmental
Authorizations, or any other requirements of any Government Authority relating
to (i) environmental matters, including those relating to any Hazardous
Materials Activity, (ii) the generation, use, storage, transportation or
disposal of Hazardous Materials, or (iii) occupational safety and health,
industrial hygiene, land use or the protection of human, plant or animal health
or welfare, in any manner applicable to any Loan Party or any of its
Subsidiaries or any Facility.

 

“EPAL” means Ethyl Petroleum Additives Limited, a corporation organized under
the laws of England with registered number 1213092.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

 

“ERISA Affiliate”, as applied to any Person, means (i) any corporation that is a
member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (ii) any
trade or business (whether or not incorporated) that is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member; and (iii) any
member of an affiliated service group within the meaning of Section 414(m) or
(o) of the Internal Revenue Code of which that Person, any corporation described
in clause (i) above or any trade or business described in clause (ii) above is a
member. Any former ERISA Affiliate of a Person or any of its Subsidiaries shall
continue to be considered an ERISA

 

14



--------------------------------------------------------------------------------

Affiliate of such Person or such Subsidiary within the meaning of this
definition with respect to the period such entity was an ERISA Affiliate of such
Person or such Subsidiary and with respect to liabilities arising after such
period for which such Person or such Subsidiary could be liable under the
Internal Revenue Code or ERISA.

 

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(d) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 412(m) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to Section
4041(a)(2) of ERISA of a notice of intent to terminate such plan in a distress
termination described in Section 4041(c) of ERISA; (iv) the withdrawal by
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability pursuant to Section 4063 or 4064
of ERISA; (v) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition which might constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (vi) the imposition of liability on Borrower, any
of its Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of Section
4212(c) of ERISA; (vii) the withdrawal of Borrower, any of its Subsidiaries or
any of their respective ERISA Affiliates in a complete or partial withdrawal
(within the meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer
Plan if there is any potential liability therefor, or the receipt by Borrower,
any of its Subsidiaries or any of their respective ERISA Affiliates of notice
from any Multiemployer Plan that it is in reorganization or insolvency pursuant
to Section 4241 or 4245 of ERISA, or that it intends to terminate or has
terminated under Section 4041A or 4042 of ERISA; (viii) the assertion of a
material claim (other than routine claims for benefits) against any Employee
Benefit Plan other than a Multiemployer Plan or the assets thereof, or against
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates in
connection with any Employee Benefit Plan; (ix) receipt from the Internal
Revenue Service of notice of the failure of any Pension Plan (or any other
Employee Benefit Plan intended to be qualified under Section 401(a) of the
Internal Revenue Code) to qualify under Section 401(a) of the Internal Revenue
Code, or the failure of any trust forming part of any Pension Plan to qualify
for exemption from taxation under Section 501(a) of the Internal Revenue Code;
or (x) the imposition of a Lien pursuant to Section 401(a)(29) or 412(n) of the
Internal Revenue Code or pursuant to ERISA with respect to any Pension Plan.

 

“Ethyl Europe” means Ethyl Europe SPRL, a corporation organized under the laws
of Belgium.

 

“Eurodollar Rate Loans” means Loans bearing interest at rates determined by
reference to the Adjusted Eurodollar Rate as provided in subsection 2.2A.

 

15



--------------------------------------------------------------------------------

“Eurodollar Rate Margin” means the margin over the Adjusted Eurodollar Rate used
in determining the rate of interest of Eurodollar Rate Loans pursuant to
subsection 2.2A.

 

“Eurodollar Reserve Percentage” means the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
1/100th of 1%) in effect on any day to which the Administrative Agent is subject
with respect to the Adjusted Eurodollar Rate pursuant to regulations issued by
the Board of Governors of the Federal Reserve System (or any Governmental
Authority succeeding to any of its principal functions) with respect to
eurocurrency funding (currently referred to as “eurocurrency liabilities” under
Regulation D). Eurodollar Rate Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under Regulation D. The Eurodollar Reserve Percentage shall
be adjusted automatically on and as of the effective date of any change in any
reserve percentage.

 

“Event of Default” means each of the events set forth in Section 8.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Existing Credit Agreement” has the meaning assigned to such term in the
preamble hereof.

 

“Existing Letters of Credit” means the letters of credit issued and outstanding
under the Existing Credit Agreement as set forth on Schedule 3.1.

 

“Facilities” means any and all real property (including all buildings, fixtures
or other improvements located thereon) now, hereafter or heretofore owned,
leased, operated or used by Borrower or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

 

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Administrative Agent from three Federal funds brokers
of recognized standing selected by Administrative Agent.

 

“Fee Letter” means that certain fee letter, dated as of April 28, 2004, executed
by SunTrust Capital Markets, Inc. and SunTrust Bank, and accepted by Borrower.

 

“Financial Plan” has the meaning assigned to that term in subsection 6.1(xii).

 

“First Priority” means, with respect to any Lien purported to be created in any

 

16



--------------------------------------------------------------------------------

Collateral pursuant to any Collateral Document, that (i) such Lien is perfected
and has priority over any other Lien on such Collateral (other than Liens
permitted pursuant to subsection 7.2A(i), (ii), (iii), (iv) and (v)) and (ii)
such Lien is the only Lien (other than Liens permitted pursuant to subsection
7.2) to which such Collateral is subject.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of Borrower and its Subsidiaries ending on
December 31 of each calendar year. For purposes of this Agreement, any
particular Fiscal Year shall be designated by reference to the calendar year in
which such Fiscal Year ends.

 

“Flood Hazard Property” means a Closing Date Mortgaged Property or an Additional
Mortgaged Property located in an area designated by the Federal Emergency
Management Agency as having special flood or mud slide hazards.

 

“Foreign Collateral Documents” means the Foreign Security Agreements, the
Mortgages delivered by any Foreign Guarantor securing real property located
outside of the United States, and all other instruments or documents delivered
by any Foreign Guarantor pursuant to the Existing Credit Agreement.

 

“Foreign Guaranties” means, collectively, each guaranty executed and delivered
by each Foreign Guarantor on the Closing Date or from time to time thereafter in
accordance with subsection 6.8 of the Existing Credit Agreement.

 

“Foreign Guarantors” means, collectively, Ethyl Europe, Ethyl Brasil Additivos,
LTDA, Ethyl Administration GmbH, and Ethyl Services, GmbH and any other Foreign
Subsidiary of Borrower that is not treated as a corporation for United States
federal income tax purposes and that is owned by Borrower, any Domestic
Subsidiary or any Foreign Guarantor, and that executed and delivered a Foreign
Guaranty prior to the date hereof.

 

“Foreign Intercompany Collateral” means, collectively, all of the real, personal
and mixed property in which Liens are purported to be granted pursuant to the
Foreign Intercompany Security Agreements.

 

“Foreign Intercompany Security Agreements” means the security agreements
executed by the Foreign Subsidiary Payors to secure the Foreign Intercompany
Payables on the Closing Date.

 

“Foreign Intercompany Payables” has the meaning assigned to that term in the
eighth recital to the Existing Credit Agreement.

 

“Foreign Plan” means any employee benefit plan maintained by Borrower or any of
its Subsidiaries that is mandated or governed by any law, rule or regulation of
any Government Authority other than the United States of America, any state
thereof or any other political subdivision thereof.

 

17



--------------------------------------------------------------------------------

“Foreign Pledge Agreement” means each pledge agreement or similar instrument
governed by the laws of a country other than the United States, executed on the
Closing Date or from time to time thereafter in accordance with subsection 6.8
by Borrower or any of its Domestic Subsidiaries that owns Capital Stock of one
or more Foreign Subsidiaries organized in such country, in form and substance
satisfactory to Administrative Agent, as such Foreign Pledge Agreement may be
amended, restated, supplemented or otherwise modified in connection with this
Agreement or from time to time thereafter.

 

“Foreign Security Agreements” means the security agreements executed by the
Foreign Guarantors on the Closing Date or from time to time thereafter in
accordance with subsection 6.8 of the Existing Credit Agreement.

 

“Foreign Subsidiary” means any Subsidiary of Borrower that is not a Domestic
Subsidiary.

 

“Foreign Subsidiary Payors” means, collectively, EPAL, Ethyl Canada, Inc. and
Ethyl Japan Corporation.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funding and Payment Office” means (i) the office of Administrative Agent and
Swing Line Lender located at 303 Peachtree Street, Atlanta, Georgia, 30308 or
(ii) such other office of Administrative Agent and Swing Line Lender as may from
time to time hereafter be designated as such in a written notice delivered by
Administrative Agent and Swing Line Lender to Borrower and each Lender.

 

“Funding Date” means the date of the funding of a Loan.

 

“GAAP” means, subject to the limitations on the application thereof set forth in
subsection 1.2, generally accepted accounting principles set forth in opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
in each case as the same are applicable to the circumstances as of the date of
determination.

 

“Governing Body” means the board of directors or other body having the power to
direct or cause the direction of the management and policies of a Person that is
a corporation, partnership, trust or limited liability company.

 

“Government Authority” means any political subdivision or department thereof,
any other governmental or regulatory body, commission, central bank, board,
bureau, organ or instrumentality or any court, in each case whether federal,
state, local or foreign.

 

18



--------------------------------------------------------------------------------

“Governmental Authorization” means any permit, license, registration,
authorization, plan, directive, consent, order or consent decree of or from, or
notice to, any Government Authority.

 

“Guaranties” means the Subsidiary Guaranty and each other guaranty agreement
executed after the Effective Date which guaranties the Obligations.

 

“Guarantors” means the Subsidiary Guarantors and any other Person that may from
time to time guaranty the Obligations.

 

“Hazardous Materials” means (i) any chemical, material or substance at any time
defined as or included in the definition of “hazardous substances”, “hazardous
wastes”, “hazardous materials”, “extremely hazardous waste”, “acutely hazardous
waste”, “radioactive waste”, “biohazardous waste”, “pollutant”, “toxic
pollutant”, “contaminant”, “restricted hazardous waste”, “infectious waste”,
“toxic substances”, or any other term or expression intended to define, list or
classify substances by reason of properties harmful to health, safety or the
indoor or outdoor environment (including harmful properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity, reproductive
toxicity, “TCLP toxicity” or “EP toxicity” or words of similar import under any
applicable Environmental Laws); (ii) any oil, petroleum, petroleum fraction or
petroleum derived substance; (iii) any drilling fluids, produced waters and
other wastes associated with the exploration, development or production of crude
oil, natural gas or geothermal resources; (iv) any flammable substances or
explosives; (v) any radioactive materials; (vi) any asbestos-containing
materials; (vii) urea formaldehyde foam insulation; (viii) electrical equipment
which contains any oil or dielectric fluid containing polychlorinated biphenyls;
(ix) pesticides; and (x) any other chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Government Authority or which
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any Facility or to the indoor or outdoor
environment.

 

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

 

“Hedge Agreement” means an Interest Rate Agreement or a Currency Agreement
designed to hedge against fluctuations in interest rates or currency values,
respectively.

 

“Indebtedness”, as applied to any Person, means (i) all indebtedness for
borrowed money, (ii) that portion of obligations with respect to Capital Leases
that is properly classified as a liability on a balance sheet in conformity with
GAAP, (iii) notes payable and drafts accepted representing extensions of credit
whether or not representing obligations for borrowed money, (iv) any obligation
owed for all or any part of the deferred purchase price of property or services
(excluding any such obligations incurred under ERISA), which purchase

 

19



--------------------------------------------------------------------------------

price is (a) due more than six months from the date of incurrence of the
obligation in respect thereof or (b) evidenced by a note or similar written
instrument, (v) Synthetic Lease Obligations, and (vi) all indebtedness secured
by any Lien on any property or asset owned or held by that Person regardless of
whether the indebtedness secured thereby shall have been assumed by that Person
or is nonrecourse to the credit of that Person. Obligations under Interest Rate
Agreements and Currency Agreements constitute (1) in the case of Hedge
Agreements, Contingent Obligations, and (2) in all other cases, Investments, and
in neither case constitute Indebtedness.

 

“Indemnified Liabilities” has the meaning assigned to that term in subsection
10.3.

 

“Indemnitee” has the meaning assigned to that term in subsection 10.3.

 

“Intellectual Property” means all patents, trademarks, tradenames, copyrights,
technology, software, know-how and processes used in or necessary for the
conduct of the business of Borrower and its Subsidiaries as currently conducted
that are material to the condition (financial or otherwise), business or
operations of Borrower and its Subsidiaries, taken as a whole.

 

“Interest Payment Date” means (i) with respect to any Base Rate Loan, the last
Business Day of March, June, September and December of each year, commencing on
the first such date to occur after the Effective Date, and (ii) with respect to
any Eurodollar Rate Loan, the last day of each Interest Period applicable to
such Loan; provided that in the case of each Interest Period of longer than
three months “Interest Payment Date” shall also include the date that is three
months after the commencement of such Interest Period.

 

“Interest Period” has the meaning assigned to that term in subsection 2.2B.

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar agreement or
arrangement to which Borrower or any of its Subsidiaries is a party.

 

“Interest Rate Determination Date”, with respect to any Interest Period, means
the second Business Day prior to the first day of such Interest Period.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

 

“Investco” means a Person formed by Borrower as a Domestic Subsidiary for the
purpose of engaging in the business of buying and selling marketable securities
and debt instruments.

 

“Investment” means (i) any direct or indirect purchase or other acquisition by
Borrower or any of its Subsidiaries of, or of a beneficial interest in, any
Securities of any other Person (including any Subsidiary of Borrower), (ii) any
direct or indirect redemption, retirement,

 

20



--------------------------------------------------------------------------------

purchase or other acquisition for value, by any Subsidiary of Borrower from any
Person other than Borrower or any of its Subsidiaries, of any equity Securities
of such Subsidiary, (iii) any direct or indirect loan, advance (other than
advances to employees for moving, entertainment and travel expenses, drawing
accounts and similar expenditures in the ordinary course of business) or capital
contribution by Borrower or any of its Subsidiaries to any other Person (other
than a wholly-owned Domestic Subsidiary of Borrower), including all indebtedness
and accounts receivable from that other Person that are not current assets or
did not arise from sales to that other Person in the ordinary course of
business, or (iv) Interest Rate Agreements or Currency Agreements not
constituting Hedge Agreements. The amount of any Investment shall be the
original cost of such Investment plus the cost of all additions thereto, without
any adjustments for increases or decreases in value, or write-ups, write-downs
or write-offs with respect to such Investment (other than adjustments for the
repayment of, or the refund of capital with respect to, the original principal
amount of any such Investment).

 

“IP Collateral” means, collectively, the Intellectual Property that constitutes
Collateral under the Security Agreement.

 

“Issuing Lender”, with respect to any Letter of Credit, means SunTrust or
LaSalle, as applicable, and “Issuing Lenders” means SunTrust and LaSalle
collectively.

 

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form.

 

“Landlord Consent and Estoppel”, with respect to any Leasehold Property, means a
letter, certificate or other instrument in writing from the lessor under the
related lease, satisfactory in form and substance to Administrative Agent,
pursuant to which such lessor agrees, for the benefit of Administrative Agent,
(i) that without any further consent of such lessor or any further action on the
part of the Loan Party holding such Leasehold Property, such Leasehold Property
may be encumbered pursuant to a Mortgage and may be assigned to the purchaser at
a foreclosure sale or in a transfer in lieu of such a sale (and to a subsequent
third party assignee if Administrative Agent, any Lender, or an Affiliate of
either so acquires such Leasehold Property), (ii) that such lessor shall not
terminate such lease as a result of a default by such Loan Party thereunder
without first giving Administrative Agent notice of such default and at least 60
days (or, if such default cannot reasonably be cured by Administrative Agent
within such period, such longer period as may reasonably be required) to cure
such default, (iii) to the matters contained in a Collateral Access Agreement
and (iv) to such other matters relating to such Leasehold Property as
Administrative Agent may reasonably request.

 

“Leasehold Property” means any leasehold interest of any Loan Party (other than
a Foreign Subsidiary) as lessee under any lease of real property located in the
United States, other than any such leasehold interest designated from time to
time by Administrative Agent in its sole discretion as not being required to be
included in the Collateral.

 

“Lender” and “Lenders” means the Persons identified as “Lenders” and listed on
the signature pages of this Agreement, together with their successors and
permitted assigns pursuant to subsection 10.1, and the term “Lenders” shall
include Swing Line Lender unless the

 

21



--------------------------------------------------------------------------------

context otherwise requires; provided that the term “Lenders”, when used in the
context of a particular Commitment, means Lenders having that Commitment.

 

“Letter of Credit” or “Letters of Credit” means Commercial Letters of Credit and
Standby Letters of Credit issued or to be issued by Issuing Lenders for the
account of Borrower pursuant to subsection 3.1 and all Existing Letters of
Credit.

 

“Letter of Credit Usage” means, as at any date of determination, the sum of (i)
the maximum aggregate amount which is or at any time thereafter may become
available for drawing under all Letters of Credit then outstanding plus (ii) the
aggregate amount of all drawings under Letters of Credit honored by Issuing
Lenders and not theretofore reimbursed out of the proceeds of Revolving Loans
pursuant to subsection 3.3B or otherwise reimbursed by Borrower.

 

“LIBOR” means, for any applicable Interest Period with respect to any Eurodollar
Rate Loan, the British Bankers’ Association Interest Settlement Rate per annum
for deposits in Dollars for a period equal to such Interest Period appearing on
the display designated as Page 3750 on the Dow Jones Markets Service (or such
other page on that service or such other service designated by the British
Bankers’ Association for the display of such Association’s Interest Settlement
Rates for Dollar deposits) as of 11:00 a.m. (London, England time) on the
Interest Rate Determination Date for such Interest Period or if such Page 3750
is unavailable for any reason at such time, the rate which appears on the
Reuters Screen ISDA Page as of such date and such time; provided, that if the
Administrative Agent determines that the relevant foregoing sources are
unavailable for the relevant Interest Period, LIBOR means the rate of interest
determined by the Administrative Agent to be the average (rounded upward, if
necessary, to the nearest 1/100th of 1%) of the rates per annum at which
deposits in Dollars are offered to the Administrative Agent on the Interest Rate
Determination Date for such Interest Period by leading banks in the London
interbank market as of 10:00 a.m. (New York time) for delivery on the first day
of such Interest Period, for the number of days comprised therein and in an
amount comparable to the amount of the Eurodollar Rate Loan of the
Administrative Agent.

 

“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof, and any agreement to give
any security interest) and any option, trust or other preferential arrangement
having the practical effect of any of the foregoing.

 

“Loan” or “Loans” means one or more of the Revolving Loans or Swing Line Loans
or any combination thereof.

 

“Loan Documents” means this Agreement, the Notes, the Letters of Credit (and any
applications for, or reimbursement agreements or other documents or certificates
executed by Borrower in favor of any Issuing Lender relating to, the Letters of
Credit), the Guaranties, the Resignation and Assignment Agreement and the
Collateral Documents.

 

“Loan Party” means, each of Borrower and any of its Subsidiaries executing a
Loan Document from time to time, and in each case “Loan Parties” means all such
Persons, collectively.

 

22



--------------------------------------------------------------------------------

“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.

 

“Material Adverse Effect” means (i) a material adverse effect upon the business,
operations, properties, assets, condition (financial or otherwise) or prospects
of Borrower and its Subsidiaries taken as a whole or (ii) the material
impairment of the ability of Borrower and any of its Subsidiaries to perform, or
of Administrative Agent or Lenders to enforce, the Obligations.

 

“Material Contract” means any contract or other arrangement to which Borrower or
any of its Subsidiaries is a party (other than the Loan Documents) for which
breach, nonperformance, cancellation or failure to renew could have a Material
Adverse Effect.

 

“Material Leasehold Property” means a Leasehold Property reasonably determined
by Administrative Agent to be of material value as Collateral or of material
importance to the operations of Borrower or any of its Subsidiaries.

 

“Mortgage” means (i) a security instrument (whether designated as a deed of
trust or a mortgage or by any similar title) and any amendments thereto executed
and delivered by any Loan Party, substantially in the form of Exhibit XIV
annexed to the Existing Credit Agreement or in such other form as may be
approved by Administrative Agent in its reasonable discretion, in each case with
such changes thereto as may be recommended by Administrative Agent’s local
counsel based on local laws or customary local mortgage or deed of trust
practices, or (ii) at Administrative Agent’s option, in the case of an
Additional Mortgaged Property, an amendment to an existing Mortgage, in form
satisfactory to Administrative Agent, adding such Additional Mortgaged Property
to the Real Property Assets encumbered by such existing Mortgage, in either case
as such security instrument or amendment may be amended, restated, supplemented
or otherwise modified from time to time. “Mortgages” means all such instruments,
including the Closing Date Mortgages and any Additional Mortgages, collectively.

 

“Multiemployer Plan” means any Employee Benefit Plan that is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

 

“Net Asset Sale Proceeds”, with respect to any Asset Sale, means Cash payments
(including any Cash received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) received from such Asset Sale, net of any bona fide direct costs
incurred in connection with such Asset Sale, including (i) income taxes
reasonably estimated to be actually payable within two years of the date of such
Asset Sale as a result of any gain recognized in connection with such Asset Sale
and (ii) payment of the outstanding principal amount of, premium or penalty, if
any, and interest on any Indebtedness (other than the Loans) that is secured by
a Lien on the stock or assets in question and that is required to be repaid
under the terms thereof as a result of such Asset Sale.

 

“Net Insurance/Condemnation Proceeds” means any Cash payments or proceeds
received by Borrower or any of its Subsidiaries (i) under any business
interruption or

 

23



--------------------------------------------------------------------------------

casualty insurance policy in respect of a covered loss thereunder or (ii) as a
result of the taking of any assets of Borrower or any of its Subsidiaries by any
Person pursuant to the power of eminent domain, condemnation or otherwise, or
pursuant to a sale of any such assets to a purchaser with such power under
threat of such a taking, in each case net of any actual and reasonable
documented costs incurred by Borrower or any of its Subsidiaries in connection
with the adjustment or settlement of any claims of Borrower or such Subsidiary
in respect thereof.

 

“Net Securities Proceeds” means the Cash proceeds (net of underwriting discounts
and commissions and other reasonable costs and expenses associated therewith,
including reasonable legal fees and expenses) from the (i) issuance of Capital
Stock of or incurrence of Indebtedness by Borrower or any of its Subsidiaries
and (ii) capital contributions made by a holder of Capital Stock of Borrower.

 

“NewMarket” means NewMarket Corporation, a Virginia corporation and its
successors and permitted assigns.

 

“Non-US Lender” means a Lender that is organized under the laws of any
jurisdiction other than the United States or any state or other political
subdivision thereof.

 

“Notes” means one or more of the Revolving Notes or Swing Line Note or any
combination thereof.

 

“Notice of Borrowing” means a notice substantially in the form of Exhibit I
annexed hereto.

 

“Notice of Conversion/Continuation” means a notice substantially in the form of
Exhibit II annexed hereto.

 

“Obligations” means all obligations of every nature of each Loan Party from time
to time owed to Administrative Agent, the Original Administrative Agent, the
Lenders or any of them under the Loan Documents, whether for principal,
interest, reimbursement of amounts drawn under Letters of Credit, fees,
expenses, indemnification or otherwise.

 

“Officer” means the president, chief executive officer, a vice president,
principal financial officer, treasurer, general partner (if an individual),
managing member (if an individual) or other individual appointed by the
Governing Body or the Organizational Documents of a corporation, partnership,
trust or limited liability company to serve in a similar capacity as the
foregoing.

 

“Officer’s Certificate”, as applied to any Person that is a corporation,
partnership, trust or limited liability company, means a certificate executed on
behalf of such Person by one or more Officers of such Person or one or more
Officers of a general partner or a managing member if such general partner or
managing member is a corporation, partnership, trust or limited liability
company.

 

“Operating Lease”, as applied to any Person, means any lease (including leases

 

24



--------------------------------------------------------------------------------

that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) that is not a Capital Lease other than any such lease under
which that Person is the lessor.

 

“Original Administrative Agent” means Credit Suisse First Boston, acting through
its Cayman Islands branch, as the initial Administrative Agent under the
Existing Credit Agreement.

 

“Organizational Documents” means the documents (including Bylaws, if applicable)
pursuant to which a Person that is a corporation, partnership, trust or limited
liability company is organized.

 

“Participant” means a purchaser of a participation in the rights and obligations
under this Agreement pursuant to subsection 10.1C.

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (USA
PATRIOT Act).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
that is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA, and, for purposes of subsection 8.10, any Foreign Plan.

 

“Permitted Encumbrances” means the following types of Liens (excluding any such
Lien imposed pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue
Code or by ERISA, any such Lien imposed by a Government Authority in connection
with any Foreign Plan, any such Lien relating to or imposed in connection with
any Environmental Claim, and any such Lien expressly prohibited by any
applicable terms of any of the Collateral Documents):

 

(i) Liens for taxes, assessments or governmental charges or claims the payment
of which is not, at the time, required by subsection 6.3;

 

(ii) statutory Liens of landlords, Liens of collecting banks under the UCC on
items in the course of collection, statutory Liens and rights of set-off of
banks, statutory Liens of carriers, warehousemen, mechanics, repairmen, workmen
and materialmen, and other Liens imposed by law, in each case incurred in the
ordinary course of business (a) for amounts not yet overdue or (b) for amounts
that are overdue and that (in the case of any such amounts overdue for a period
in excess of 5 days) are being contested in good faith by appropriate
proceedings, so long as (1) such reserves or other appropriate provisions, if
any, as shall be required by GAAP shall have been made for any such contested
amounts, and (2) in the case of a Lien with respect to any portion of the
Collateral, such contest proceedings conclusively operate to stay the sale of
any portion of the Collateral on account of such Lien;

 

25



--------------------------------------------------------------------------------

(iii) deposits made in the ordinary course of business in connection with
workers’ compensation, employee benefits, unemployment insurance and other types
of social security, or to secure the performance of statutory obligations, bids,
leases, government contracts, trade contracts and other similar obligations
(exclusive of obligations for the payment of borrowed money), so long as no
foreclosure, sale or similar proceedings have been commenced with respect to any
portion of the Collateral on account thereof;

 

(iv) any attachment or judgment Lien not constituting an Event of Default under
subsection 8.8;

 

(v) licenses (with respect to Intellectual Property and other property), leases
or subleases granted to third parties in accordance with any applicable terms of
the Collateral Documents and not interfering in any material respect with the
ordinary conduct of the business of Borrower or any of its Subsidiaries or
resulting in a material diminution in the value of any Collateral as security
for the Obligations;

 

(vi) easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Borrower or any of its Subsidiaries or result in a material diminution in the
value of any Collateral as security for the Obligations;

 

(vii) any (a) interest or title of a lessor or sublessor under any lease not
prohibited by this Agreement, (b) Lien or restriction that the interest or title
of such lessor or sublessor may be subject to, or (c) subordination of the
interest of the lessee or sublessee under such lease to any Lien or restriction
referred to in the preceding clause (b), so long as the holder of such Lien or
restriction agrees to recognize the rights of such lessee or sublessee under
such lease;

 

(viii) Liens arising from filing UCC financing statements relating solely to (a)
leases not prohibited by this Agreement and (b) consignments and/or bailments;

 

(ix) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

 

(x) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;

 

(xi) Liens granted pursuant to the Collateral Documents; and

 

(xii) Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business of Borrower and its
Subsidiaries.

 

26



--------------------------------------------------------------------------------

“Permitted NewMarket Reorganization” means the reorganization of the corporate
structure of Borrower in accordance with the terms of the Agreement and Plan of
Merger, dated as of March 5, 2004, by and among Borrower, NewMarket and Ethyl
Merger Sub, Inc., a Virginia corporation and wholly-owned subsidiary of
NewMarket (“Merger Sub”), pursuant to which Merger Sub will be merged with and
into Borrower, and as a result of which NewMarket will become the parent
corporation of Borrower.

 

“Permitted Subsidiary Reorganization” means the reorganization of certain
subsidiaries of Borrower and NewMarket effected through a series of transactions
among Borrower, NewMarket and certain of their Subsidiaries, including, but not
limited to, asset transfers and contributions, dividends and distributions of
equity interests, and changes in name, all as more fully described on Schedule
1.1A.

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments (whether federal,
state or local, domestic or foreign, and including political subdivisions
thereof) and agencies or other administrative or regulatory bodies thereof.

 

“Pledged Belgium Indebtedness” means the intercompany demand promissory note
dated as of the Closing Date issued by Ethyl Europe to Borrower, Additives,
Ethyl Asia Pacific Company and Interamerica Terminals Corporation to reflect all
intercompany loans or advances between such parties, including, without
limitation, any such intercompany loans outstanding on the Effective Date, as
permitted by subsection 7.1(v), which note shall be pledged to Administrative
Agent pursuant to the Security Agreement and shall be subordinated in right of
payment to the payment in full of the Obligations and the obligations with
respect to the Senior Notes.

 

“Pledged Collateral” means, collectively, the shares of stock and debt pledged
pursuant to the Security Agreement or any Foreign Pledge Agreement.

 

“Potential Event of Default” means a condition or event that, after notice or
lapse of time or both, would constitute an Event of Default.

 

“Pricing Certificate” means an Officer’s Certificate of Borrower certifying the
Consolidated Leverage Ratio as at the last day of any Fiscal Quarter and setting
forth the calculation of such Consolidated Leverage Ratio in reasonable detail,
which Officer’s Certificate may be delivered to Administrative Agent at any time
on or after the date of delivery by Borrower of the Compliance Certificate with
respect to the period ending on the last day of such Fiscal Quarter.

 

“Proceedings” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration.

 

“Pro Rata Share” means (i) with respect to all payments, computations and other

 

27



--------------------------------------------------------------------------------

matters relating to the Term Loan Commitment or the Term Loan of any Lender, the
percentage obtained by dividing (x) the Term Loan Exposure of that Lender by (y)
the aggregate Term Loan Exposure of all Lenders, (ii) with respect to all
payments, computations and other matters relating to the Revolving Loan
Commitment or the Revolving Loans of any Lender or any Letters of Credit issued
or participations therein deemed purchased by any Lender or any assignments of
any Swing Line Loans deemed purchased by any Lender, the percentage obtained by
dividing (x) the Revolving Loan Exposure of that Lender by (y) the aggregate
Revolving Loan Exposure of all Lenders, and (iii) for all other purposes with
respect to each Lender, the percentage obtained by dividing (x) the sum of the
Term Loan Exposure of that Lender plus the Revolving Loan Exposure of that
Lender by (y) the sum of the aggregate Term Loan Exposure of all Lenders plus
the aggregate Revolving Loan Exposure of all Lenders, in any such case as the
applicable percentage may be adjusted by assignments permitted pursuant to
subsection 10.1. The initial Pro Rata Share of each Lender for purposes of each
of clauses (i), (ii) and (iii) of the preceding sentence is set forth opposite
the name of that Lender in Schedule 2.1 annexed hereto.

 

“PTO” means the United States Patent and Trademark Office or any successor or
substitute office in which filings are necessary or, in the opinion of
Administrative Agent, desirable in order to create or perfect Liens on any IP
Collateral.

 

“Real Property Asset” means, at any time of determination, any interest then
owned or leased by any Loan Party in any real property.

 

“Recorded Leasehold Interest” means a Leasehold Property with respect to which a
Record Document (as hereinafter defined) has been recorded in all places
necessary or desirable, in Administrative Agent’s reasonable judgment, to give
constructive notice of such Leasehold Property to third-party purchasers and
encumbrancers of the affected real property. For purposes of this definition,
the term “Record Document” means, with respect to any Leasehold Property, (a)
the lease evidencing such Leasehold Property or a memorandum thereof, executed
and acknowledged by the owner of the affected real property, as lessor, or (b)
if such Leasehold Property was acquired or subleased from the holder of a
Recorded Leasehold Interest, the applicable assignment or sublease document,
executed and acknowledged by such holder, in each case in form sufficient to
give such constructive notice upon recordation and otherwise in form reasonably
satisfactory to Administrative Agent.

 

“Refinancing” means (i) the refinancing of the existing Indebtedness outstanding
under the Existing Credit Agreement and (ii) the Transaction Costs.

 

“Refunded Swing Line Loans” has the meaning assigned to that term in subsection
2.1A(iii).

 

“Register” has the meaning assigned to that term in subsection 2.1D.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Reimbursement Date” has the meaning assigned to that term in subsection 3.3B.

 

28



--------------------------------------------------------------------------------

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Materials), including the movement
of any Hazardous Materials through the air, soil, surface water or groundwater.

 

“Request for Issuance” means a request substantially in the form of Exhibit III
annexed hereto.

 

“Requisite Class Lenders” means, at any time of determination (i) for the Class
of Lenders having Revolving Loan Exposure, Lenders having or holding more than
50% of the aggregate Revolving Loan Exposure of all Lenders and (ii) for the
Class of Lenders having Term Loan Exposure, Lenders having or holding more than
50% of the aggregate Term Loan Exposure of all Lenders.

 

“Requisite Lenders” means Lenders having or holding more than 50% of the sum of
the aggregate Term Loan Exposure of all Lenders plus the aggregate Revolving
Loan Exposure of all Lenders.

 

“Resignation and Assignment Agreement” means that certain Resignation and
Assignment Agreement, dated the Effective Date, by and among the Original
Administrative Agent, the Administrative Agent and the Borrower.

 

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of Borrower now or
hereafter outstanding, except a dividend payable solely in shares of that class
of stock to the holders of that class, (ii) any redemption, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any shares of any class of stock of Borrower or any of its
Subsidiaries now or hereafter outstanding, (iii) any payment made to retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of stock of Borrower or any of its Subsidiaries now
or hereafter outstanding, and (iv) any payment or prepayment of principal of,
premium, if any, or interest on, or redemption, purchase, retirement, defeasance
(including in-substance or legal defeasance), sinking fund or similar payment
with respect to, the Senior Notes.

 

“Revolving Lender” means a Lender that has a Revolving Loan Commitment and/or
that has an outstanding Revolving Loan.

 

“Revolving Loan Commitment” means the commitment of a Revolving Lender

 

29



--------------------------------------------------------------------------------

to make Revolving Loans to Borrower pursuant to subsection 2.1A(ii), and
“Revolving Loan Commitments” means such commitments of all Revolving Lenders in
the aggregate.

 

“Revolving Loan Commitment Termination Date” means June 18, 2009.

 

“Revolving Loan Exposure”, with respect to any Revolving Lender, means, as of
any date of determination (i) prior to the termination of the Revolving Loan
Commitments, that Lender’s Revolving Loan Commitment, and (ii) after the
termination of the Revolving Loan Commitments, the sum of (a) the aggregate
outstanding principal amount of the Revolving Loans of that Lender plus (b) in
the event that Lender is an Issuing Lender, the aggregate Letter of Credit Usage
in respect of all Letters of Credit issued by that Lender (in each case net of
any participations purchased by other Lenders in such Letters of Credit or in
any unreimbursed drawings thereunder) plus (c) the aggregate amount of all
participations purchased by that Lender in any outstanding Letters of Credit or
any unreimbursed drawings under any Letters of Credit plus (d) in the case of
Swing Line Lender, the aggregate outstanding principal amount of all Swing Line
Loans (net of any participations thereof purchased by other Revolving Lenders)
plus (e) the aggregate amount of all assignments purchased by that Lender in any
outstanding Swing Line Loans.

 

“Revolving Loans” means the Loans made by Revolving Lenders to Borrower pursuant
to subsection 2.1A(ii).

 

“Revolving Notes” means any promissory notes of Borrower issued pursuant to
subsection 2.1E to evidence the Revolving Loans of any Revolving Lenders,
substantially in the form of Exhibit IV annexed hereto, as they may be amended,
restated, supplemented or otherwise modified from time to time.

 

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated,
certificated or uncertificated, or otherwise, or in general any instruments
commonly known as “securities” or any certificates of interest, shares or
participations in temporary or interim certificates for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Security Agreement” means the Amended and Restated Security Agreement executed
and delivered on the Effective Date and from time to time thereafter pursuant to
subsection 6.8, substantially in the form of Exhibit XIII annexed hereto, as
such Security Agreement may thereafter be amended, restated, supplemented or
otherwise modified from time to time.

 

“Senior Note Documents” means the Senior Notes, the Senior Note Indenture, the
Senior Note Guaranty and each other document executed in connection with the
Senior

 

30



--------------------------------------------------------------------------------

Notes, as each such document may be amended, restated, supplemented or otherwise
modified from time to time thereafter as permitted under subsection 7.12B.

 

“Senior Note Guaranty” means any guaranty executed and delivered pursuant to the
Senior Note Indenture.

 

“Senior Note Indenture” means the Indenture entered into by Borrower and the
trustee named therein pursuant to which the Senior Notes are issued in the form
approved by the Administrative Agent pursuant to subsection 4.1O and as such
Indenture may be amended, restated, supplemented or otherwise modified from time
to time thereafter as permitted under subsection 7.12B.

 

“Senior Notes” means Borrower’s $150,000,000 in aggregate principal amount of
8.875% Senior Notes due 2010, issued pursuant to the Senior Note Indenture, as
such Notes may be amended, restated, supplemented or otherwise modified from
time to time thereafter as permitted under subsection 7.12B.

 

“Senior Secured Credit Facility Rating” means, as of any date of determination,
the ratings of S&P and Moody’s, respectively, (or from a successor reasonably
satisfactory to Administrative Agent) of the Loans in effect as of such date.

 

“Solvent”, with respect to any Person, means that as of the date of
determination, taking into account and after giving effect to rights of
contribution against or reimbursement from other Persons under agreement or
Applicable Law, both (i)(a) the then fair saleable value of the property of such
Person is (1) greater than the total amount of liabilities (including contingent
liabilities) of such Person and (2) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts as
they become absolute and due considering all financing alternatives and
potential asset sales reasonably available to such Person; (b) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (c) such Person does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due; and (ii) such Person is
“solvent” within the meaning given that term and similar terms under applicable
laws relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

 

“SPC” has the meaning assigned to that term in subsection 10.1B(iv).

 

“Standby Letter of Credit” means any standby letter of credit or similar
instrument issued for the purpose of supporting (i) Indebtedness of Borrower or
any of its Subsidiaries in respect of industrial revenue or development bonds or
financings, (ii) workers’ compensation liabilities of Borrower or any of its
Subsidiaries, (iii) the obligations of third party insurers of Borrower or any
of its Subsidiaries arising by virtue of the laws of any jurisdiction requiring
third party insurers, (iv) obligations with respect to Capital Leases or
Operating Leases of Borrower or any of its Subsidiaries, and (v) performance,
payment, deposit or surety

 

31



--------------------------------------------------------------------------------

obligations of Borrower or any of its Subsidiaries, in any case if required by
law or governmental rule or regulation or in accordance with custom and practice
in the industry.

 

“Subsidiary”, with respect to any Person, means any corporation, partnership,
trust, limited liability company, association, Joint Venture or other business
entity of which more than 50% of the total voting power of shares of stock or
other ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the members of the Governing Body is at
the time owned or controlled, directly or indirectly, by that Person or one or
more of the other Subsidiaries of that Person or a combination thereof.

 

“Subsidiary Guarantor” means any Subsidiary of Borrower that executes and
delivers a counterpart of the Subsidiary Guaranty on the Effective Date or from
time to time thereafter pursuant to subsection 6.8.

 

“Subsidiary Guaranty” means the Amended and Restated Subsidiary Guaranty
executed and delivered by certain existing Subsidiaries of Borrower on the
Effective Date and to be executed and delivered by additional Subsidiaries of
Borrower from time to time thereafter in accordance with subsection 6.8,
substantially in the form of Exhibit XII annexed hereto, as such Subsidiary
Guaranty may hereafter be amended, restated, supplemented or otherwise modified
from time to time.

 

“Supplemental Collateral Agent” has the meaning assigned to that term in
subsection 9.1B.

 

“Swing Line Lender” means SunTrust Bank.

 

“Swing Line Loan Commitment” means the commitment of Swing Line Lender to make
Swing Line Loans to Borrower pursuant to subsection 2.1A(iii).

 

“Swing Line Loans” means the Loans made by Swing Line Lender to Borrower
pursuant to subsection 2.1A(iii).

 

“Swing Line Note” means any promissory note of Borrower issued pursuant to
subsection 2.1E to evidence the Swing Line Loans of Swing Line Lender,
substantially in the form of Exhibit V annexed hereto, as it may be amended,
restated, supplemented or otherwise modified from time to time.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Tax” or “Taxes” means any present or future tax, levy, impost, duty, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed,
including interest,

 

32



--------------------------------------------------------------------------------

penalties, additions to tax and any similar liabilities (excluding any interest,
penalty, addition or other liability arising from the gross negligence or
willful misconduct of Administrative Agent or any Lender) with respect thereto;
except that, in the case of Administrative Agent or a Lender, there shall be
excluded (i) taxes that are imposed on the net income or net profits (including
franchise taxes imposed in lieu thereof) (a) by the United States, (b) by any
other Government Authority (or any political subdivision thereof) under the laws
of which Administrative Agent or such Lender is organized or has its principal
office or maintains its applicable lending office, or (c) by any jurisdiction
solely as a result of one or more present or former connections between
Administrative Agent or such Lender and such jurisdiction (other than any such
connection arising solely from Administrative Agent or such Lender having
executed, delivered or performed its obligations or received a payment under, or
enforced, any of the Loan Documents), and (ii) any branch profits taxes imposed
by the United States or any similar tax imposed by any other jurisdiction in
which such Lender is located or subject to tax.

 

“Title Company” means one or more title insurance companies reasonably
satisfactory to Administrative Agent.

 

“Total Utilization of Revolving Loan Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans plus (ii) the aggregate principal amount of all outstanding
Swing Line Loans plus (iii) the Letter of Credit Usage.

 

“Transaction Costs” means the fees, costs and expenses payable by Borrower on or
before the Effective Date in connection with the transactions contemplated by
the Loan Documents.

 

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

 

“U.K. Facility” means the Facility leased (or otherwise occupied) by EPAL at
London Road, Bracknell, Berkshire RG12 2UW, UK (which property, together with
the buildings erected on it, is held by EPAL as a freehold on the Closing Date
registered with absolute title at HM Land Registry under title number:
BK289187).

 

1.2 Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement.

 

Except as otherwise expressly provided in this Agreement, all accounting terms
not otherwise defined herein shall have the meanings assigned to them in
conformity with GAAP. Financial statements and other information required to be
delivered by Borrower to Lenders pursuant to clauses (ii), (iii) and (xii) of
subsection 6.1 shall be prepared in accordance with GAAP as in effect at the
time of such preparation (and delivered together with the reconciliation
statements provided for in subsection 6.1(v)). Calculations in connection with
the definitions, covenants and other provisions of this Agreement shall utilize
GAAP as in effect on the date of determination, applied in a manner consistent
with that used in preparing the financial statements referred to in subsection
5.3. If at any time any change in GAAP would affect the

 

33



--------------------------------------------------------------------------------

computation of any financial ratio or requirement set forth in any Loan
Document, and Borrower, Administrative Agent or Requisite Lenders shall so
request, Administrative Agent, Lenders and Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of Requisite Lenders),
provided that, until so amended, such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and Borrower shall
provide to Administrative Agent and Lenders reconciliation statements provided
for in subsection 6.1(v).

 

1.3 Other Definitional Provisions and Rules of Construction.

 

A. Any of the terms defined herein may, unless the context otherwise requires,
be used in the singular or the plural, depending on the reference.

 

B. References to “Sections” and “subsections” shall be to Sections and
subsections, respectively, of this Agreement unless otherwise specifically
provided. Section and subsection headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.

 

C. The use in any of the Loan Documents of the word “include” or “including”,
when following any general statement, term or matter, shall not be construed to
limit such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
nonlimiting language (such as “without limitation” or “but not limited to” or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that fall within the broadest
possible scope of such general statement, term or matter.

 

1.4 Other Definitional Provisions and Rules of Construction. The recital
paragraphs of this Agreement are hereby incorporated by reference into this
Agreement and made a part hereof.

 

Section 2. AMOUNTS AND TERMS OF COMMITMENTS AND LOANS

 

2.1 Commitments; Making of Loans; the Register; Notes.

 

A. Commitments. Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties of Borrower herein set forth,
each Lender hereby severally agrees to make the Loans as described in subsection
2.1A(ii) and Swing Line Lender hereby agrees to make the Swing Line Loans as
described in subsection 2.1A(iii).

 

(i) Reserved.

 

(ii) Revolving Loans. Each Revolving Lender severally agrees, subject to the
limitations set forth below with respect to the maximum amount of Revolving
Loans permitted to be outstanding from time to time, to lend to Borrower from
time to time during the period from the Effective Date to but excluding the
Revolving Loan

 

34



--------------------------------------------------------------------------------

Commitment Termination Date an aggregate amount not exceeding its Pro Rata Share
of the aggregate amount of the Revolving Loan Commitments to be used for the
purposes identified in subsection 2.5B. The original amount of each Revolving
Lender’s Revolving Loan Commitment is set forth opposite its name on Schedule
2.1 annexed hereto and the aggregate original amount of the Revolving Loan
Commitments is $100,000,000; provided that the Revolving Loan Commitments of
Revolving Lenders shall be adjusted to give effect to any assignments of the
Revolving Loan Commitments pursuant to subsection 10.1B and shall be reduced
from time to time by the amount of any reductions thereto made pursuant to
subsection 2.4. Each Revolving Lender’s Revolving Loan Commitment shall expire
on the Revolving Loan Commitment Termination Date and all Revolving Loans and
all other amounts owed hereunder with respect to the Revolving Loans and the
Revolving Loan Commitments shall be paid in full no later than that date.
Amounts borrowed under this subsection 2.1A(ii) may, subject to the conditions
herein and in Section 4, be repaid and reborrowed to but excluding the Revolving
Loan Commitment Termination Date.

 

Anything contained in this Agreement to the contrary notwithstanding, the
Revolving Loans and the Revolving Loan Commitments shall be subject to the
limitation that in no event shall the Total Utilization of Revolving Loan
Commitments at any time exceed the Revolving Loan Commitments then in effect.

 

(iii) Swing Line Loans.

 

  (a)

General Provisions. Swing Line Lender hereby agrees, subject to the limitations
set forth below with respect to the maximum amount of Swing Line Loans permitted
to be outstanding from time to time, to make a portion of the Revolving Loan
Commitments available to Borrower from time to time during the period from the
Effective Date to but excluding the Revolving Loan Commitment Termination Date
by making Swing Line Loans to Borrower in an aggregate amount not exceeding the
amount of the Swing Line Loan Commitment to be used for the purposes identified
in subsection 2.5B, notwithstanding the fact that such Swing Line Loans, when
aggregated with Swing Line Lender’s outstanding Revolving Loans and Swing Line
Lender’s Pro Rata Share of the Letter of Credit Usage then in effect, may exceed
Swing Line Lender’s Revolving Loan Commitment. The original amount of the Swing
Line Loan Commitment is $5,000,000; provided that any reduction of the Revolving
Loan Commitments made pursuant to subsection 2.4 that reduces the aggregate
Revolving Loan Commitments to an amount less than the then current amount of the
Swing Line Loan Commitment shall result in an automatic corresponding reduction
of the Swing Line Loan Commitment to the amount of the Revolving Loan
Commitments, as so reduced, without any further action on the part of Borrower,
Administrative Agent or Swing Line Lender. The Swing Line

 

35



--------------------------------------------------------------------------------

 

Loan Commitment shall expire on the Revolving Loan Commitment Termination Date
and all Swing Line Loans and all other amounts owed hereunder with respect to
the Swing Line Loans shall be paid in full no later than that date. Amounts
borrowed under this subsection 2.1A(iii) may be repaid and reborrowed to but
excluding the Revolving Loan Commitment Termination Date.

 

Anything contained in this Agreement to the contrary notwithstanding, the Swing
Line Loans and the Swing Line Loan Commitment shall be subject to the limitation
that in no event shall the Total Utilization of Revolving Loan Commitments at
any time exceed the Revolving Loan Commitments then in effect.

 

  (b)

Swing Line Loan Prepayment with Proceeds of Revolving Loans. With respect to any
Swing Line Loans that have not been voluntarily prepaid by Borrower pursuant to
subsection 2.4B(i), Swing Line Lender may, at any time in its sole and absolute
discretion, deliver to Administrative Agent (with a copy to Borrower and each
Lender), no later than 10:00 A.M. (New York City time) on the first Business Day
in advance of the proposed Funding Date, a notice requesting Revolving Lenders
to make Revolving Loans that are Base Rate Loans on such Funding Date in an
amount equal to the amount of such Swing Line Loans (the “Refunded Swing Line
Loans”) outstanding on the date such notice is given. Borrower hereby authorizes
the giving of any such notice and the making of any such Revolving Loans.
Anything contained in this Agreement to the contrary notwithstanding, (1) the
proceeds of such Revolving Loans made by Revolving Lenders other than Swing Line
Lender shall be immediately delivered by Administrative Agent to Swing Line
Lender (and not to Borrower) and applied to repay a corresponding portion of the
Refunded Swing Line Loans, (2) on the day such Revolving Loans are made, Swing
Line Lender’s Pro Rata Share of the Refunded Swing Line Loans shall be deemed to
be paid with the proceeds of a Revolving Loan made by Swing Line Lender, and
such portion of the Swing Line Loans deemed to be so paid shall no longer be
outstanding as Swing Line Loans and shall no longer be due under the Swing Line
Note, if any, of Swing Line Lender but shall instead constitute part of Swing
Line Lender’s outstanding Revolving Loans and shall be due under the Revolving
Note, if any, of Swing Line Lender and (3) at no time shall such Lender’s Pro
Rata Share of such amount together with such Lender’s Revolving Loan Exposure at
such time, exceed such Lender’s Revolving Loan Commitment at such time. Borrower
hereby authorizes Administrative Agent and Swing Line Lender to charge

 

36



--------------------------------------------------------------------------------

 

any accounts Administrative Agent and/or Swing Line Lender may have in
Borrower’s name (up to the amount available in each such account) in order to
immediately pay Swing Line Lender the amount of the Refunded Swing Line Loans to
the extent the proceeds of such Revolving Loans made by Revolving Lenders,
including the Revolving Loan deemed to be made by Swing Line Lender, are not
sufficient to repay in full the Refunded Swing Line Loans. If any portion of any
such amount paid (or deemed to be paid) to Swing Line Lender should be recovered
by or on behalf of Borrower from Swing Line Lender in any bankruptcy proceeding,
in any assignment for the benefit of creditors or otherwise, the loss of the
amount so recovered shall be ratably shared among all Lenders in the manner
contemplated by subsection 10.5.

 

  (c)

Swing Line Loan Assignments. If for any reason (1) Revolving Loans are not made
upon the request of Swing Line Lender as provided in the immediately preceding
paragraph in an amount sufficient to repay any amounts owed to Swing Line Lender
in respect of any outstanding Swing Line Loans or (2) the Revolving Loan
Commitments are terminated at a time when any Swing Line Loans are outstanding,
each Revolving Lender shall be deemed to, and hereby agrees to, have purchased
an assignment in of such outstanding Swing Line Loans in an amount equal to its
Pro Rata Share (calculated, in the case of the foregoing clause (2), immediately
prior to such termination of the Revolving Loan Commitments) of the unpaid
amount of such Swing Line Loans together with accrued interest thereon. Upon one
Business Day’s notice from Swing Line Lender, each Revolving Lender shall
deliver to Swing Line Lender an amount equal to its respective assignment in
same day funds at the Funding and Payment Office. In order to further evidence
such assignment (and without prejudice to the effectiveness of the assignment
provisions set forth above), each Revolving Lender agrees to enter into a
separate Assignment Agreement at the request of Swing Line Lender in form and
substance reasonably satisfactory to Swing Line Lender. In the event any
Revolving Lender fails to make available to Swing Line Lender the amount of such
Revolving Lender’s assignment as provided in this paragraph, Swing Line Lender
shall be entitled to recover such amount on demand from such Revolving Lender
together with interest thereon at the rate customarily used by Swing Line Lender
for the correction of errors among banks for three Business Days and thereafter
at the Base Rate. In the event Swing Line Lender receives a payment of any
amount in which other Revolving Lenders have purchased assignments as provided
in this paragraph, Swing Line Lender

 

37



--------------------------------------------------------------------------------

 

shall promptly distribute to Administrative Agent such payment in its entirety
and Administrative Agent shall distribute to each other Revolving Lender
(including Swing Line Lender) its Pro Rata Share of such payment.

 

  (d) Revolving Lenders’ Obligations. Anything contained herein to the contrary
notwithstanding, each Revolving Lender’s obligation to make Revolving Loans for
the purpose of repaying any Refunded Swing Line Loans pursuant to subsection
2.1A(iii)(b) and each Revolving Lender’s obligation to purchase an assignment of
any unpaid Swing Line Loans pursuant to the immediately preceding paragraph
shall be absolute and unconditional and shall not be affected by any
circumstance, including (1) any set-off, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against Swing Line Lender,
Borrower or any other Person for any reason whatsoever; (2) the occurrence or
continuation of an Event of Default or a Potential Event of Default; (3) any
adverse change in the business, operations, properties, assets, condition
(financial or otherwise) or prospects of Borrower or any of its Subsidiaries;
(4) any breach of this Agreement or any other Loan Document by any party
thereto; or (5) any other circumstance, happening or event whatsoever, whether
or not similar to any of the foregoing; provided that such obligations of each
Revolving Lender are subject to the condition that (x) Swing Line Lender
believed in good faith that all conditions under Section 4 to the making of the
applicable Refunded Swing Line Loans or other unpaid Swing Line Loans, as the
case may be, were satisfied at the time such Refunded Swing Line Loans or unpaid
Swing Line Loans were made or (y) the satisfaction of any such condition not
satisfied had been waived in accordance with subsection 10.6 prior to or at the
time such Refunded Swing Line Loans or other unpaid Swing Line Loans were made.

 

B. Borrowing Mechanics. Revolving Loans made on any Funding Date as Base Rate
Loans (other than Revolving Loans made pursuant to a request by Swing Line
Lender pursuant to subsection 2.1A(iii) or Revolving Loans made pursuant to
subsection 3.3B) shall be in an aggregate minimum amount of $1,000,000 and
multiples of $100,000 in excess of that amount. Revolving Loans made on any
Funding Date as Eurodollar Rate Loans with a particular Interest Period shall be
in an aggregate minimum amount of $5,000,000 and multiples of $1,000,000 in
excess of that amount. Swing Line Loans made on any Funding Date shall be in an
aggregate minimum amount of $500,000 and multiples of $100,000 in excess of that
amount. Whenever Borrower desires that Lenders make Revolving Loans it shall
deliver to Administrative Agent a duly executed Notice of Borrowing no later
than 11:00 a.m. (New York City time) at least three Business Days in advance of
the proposed Funding Date (in the case of a

 

38



--------------------------------------------------------------------------------

Eurodollar Rate Loan) or no later than 11:00 a.m. (New York City time) on the
proposed Funding Date (in the case of a Base Rate Loan). Whenever Borrower
desires that Swing Line Lender make a Swing Line Loan, it shall deliver to Swing
Line Lender, with a copy to Administrative Agent a duly executed Notice of
Borrowing no later than 11:00 a.m. (New York City time) on the proposed Funding
Date. Revolving Loans may be continued as or converted into Base Rate Loans and
Eurodollar Rate Loans in the manner provided in subsection 2.2D. In lieu of
delivering a Notice of Borrowing, Borrower may give Administrative Agent
telephonic notice by the required time of any proposed borrowing under this
subsection 2.1B; provided that such notice shall be promptly confirmed in
writing by delivery of a duly executed Notice of Borrowing to Administrative
Agent on or before the applicable Funding Date.

 

Neither Administrative Agent nor any Lender shall incur any liability to
Borrower in acting upon any telephonic notice referred to above that
Administrative Agent believes in good faith to have been given by an Officer or
other person authorized to borrow on behalf of Borrower or for otherwise acting
in good faith under this subsection 2.1B or under subsection 2.2D, and upon
funding of Loans by Lenders, and upon conversion or continuation of the
applicable basis for determining the interest rate with respect to any Loans
pursuant to subsection 2.2D, in each case in accordance with this Agreement,
pursuant to any such telephonic notice Borrower shall have effected Loans or a
conversion or continuation, as the case may be, hereunder.

 

Borrower shall notify Administrative Agent prior to the funding of any Loans in
the event that any of the matters to which Borrower is required to certify in
the applicable Notice of Borrowing is no longer true and correct as of the
applicable Funding Date, and the acceptance by Borrower of the proceeds of any
Loans shall constitute a re-certification by Borrower, as of the applicable
Funding Date, as to the matters to which Borrower is required to certify in the
applicable Notice of Borrowing.

 

Except as otherwise provided in subsections 2.6B, 2.6C and 2.6G, a Notice of
Borrowing for, or a Notice of Conversion/Continuation for conversion to, or
continuation of, a Eurodollar Rate Loan (or telephonic notice in lieu thereof)
shall be irrevocable, and Borrower shall be bound to make a borrowing or to
effect a conversion or continuation in accordance therewith.

 

C. Disbursement of Funds. All Revolving Loans shall be made by Lenders
simultaneously and proportionately to their respective Pro Rata Shares, it being
understood that neither Administrative Agent nor any Lender shall be responsible
for any default by any other Lender in that other Lender’s obligation to make a
Loan requested hereunder nor shall the Commitment of any Lender to make the
particular type of Loan requested be increased or decreased as a result of a
default by any other Lender in that other Lender’s obligation to make a Loan
requested hereunder. Promptly after receipt by Administrative Agent of a Notice
of Borrowing pursuant to subsection 2.1B (or telephonic notice in lieu thereof),
Administrative Agent shall notify each Lender for that type of Loan of the
proposed borrowing. Each such Lender shall make the amount of its Loan available
to Administrative Agent not later than 2:00 P.M. (New York City time) on the
applicable Funding Date, in same day funds in Dollars, at the Funding and
Payment Office. Except as provided in subsection 2.1A(iii) or subsection 3.3B
with

 

39



--------------------------------------------------------------------------------

respect to Revolving Loans used to repay Refunded Swing Line Loans or to
reimburse any Issuing Lender for the amount of a drawing under a Letter of
Credit issued by it and with respect to any Swing Line Loans, upon satisfaction
or waiver of the conditions precedent specified in subsections 4.1 (in the case
of Loans made on the Effective Date) and 4.2 (in the case of all Loans),
Administrative Agent shall make the proceeds of such Loans available to Borrower
on the applicable Funding Date in same day funds in Dollars equal to the
proceeds of all such Loans received by Administrative Agent from Lenders. ;
provided, however, that, with respect to the Revolving Loans made on the
Effective Date, on such date the Administrative Agent shall (i) make available
to the Original Administrative Agent, in its capacity as “Administrative Agent”
under the Existing Credit Agreement, for the account of the Borrower, a portion
of the proceeds of such Revolving Loans in an aggregate amount of $39,334,171.51
in immediately available funds, which funds shall be applied by the Original
Administrative Agent in accordance with the terms of subsection 1A.1 hereof, and
(ii) make available the remaining amount of such Revolving Loans, in immediately
available funds, for the account of the Borrower. In the case of Swing Line
Loans, upon satisfaction or waiver of the conditions precedent specified in
subsection 4.2, Swing Line Lender shall make the amount of its Swing Line Loan
available to Borrower not later than 2:00 P.M. (New York City time) on the
applicable Funding Date, in same day funds in Dollars and pursuant to the
instructions in the Notice of Borrowing for such Swing Line Loan.

 

Unless Administrative Agent shall have been notified by any Lender prior to a
Funding Date for any Loans that such Lender does not intend to make available to
Administrative Agent the amount of such Lender’s Loan requested on such Funding
Date, Administrative Agent may assume that such Lender has made such amount
available to Administrative Agent on such Funding Date and Administrative Agent
may, in its sole discretion, but shall not be obligated to, make available to
Borrower a corresponding amount on such Funding Date. If such corresponding
amount is not in fact made available to Administrative Agent by such Lender,
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest thereon, for each day from such
Funding Date until the date such amount is paid to Administrative Agent, at the
customary rate set by Administrative Agent for the correction of errors among
banks for three Business Days and thereafter at the Base Rate. If such Lender
does not pay such corresponding amount forthwith upon Administrative Agent’s
demand therefor, Administrative Agent shall promptly notify Borrower and
Borrower shall immediately pay such corresponding amount to Administrative Agent
together with interest thereon, for each day from such Funding Date until the
date such amount is paid to Administrative Agent, at the rate payable under this
Agreement for Base Rate Loans. Nothing in this subsection 2.1C shall be deemed
to relieve any Lender from its obligation to fulfill its Commitments hereunder
or to prejudice any rights that Borrower may have against any Lender as a result
of any default by such Lender hereunder.

 

D. The Register. Administrative Agent, acting for these purposes solely as an
agent of Borrower (it being acknowledged that Administrative Agent, in such
capacity, and its officers, directors, employees, agent and affiliates shall
constitute Indemnitees under subsection 10.3), shall maintain (and make
available for inspection by Borrower and Lenders upon reasonable prior notice at
reasonable times) at its address referred to in subsection 10.8 a register

 

40



--------------------------------------------------------------------------------

for the recordation of, and shall record, the names and addresses of Lenders and
the Revolving Loan Commitment, Swing Line Loan Commitment, Revolving Loans and
Swing Line Loans of each Lender from time to time (the “Register”). Borrower,
Administrative Agent and Lenders shall deem and treat the Persons listed as
Lenders in the Register as the holders and owners of the corresponding
Commitments and Loans listed therein for all purposes hereof; all amounts owed
with respect to any Commitment or Loan shall be owed to the Lender listed in the
Register as the owner thereof; and any request, authority or consent of any
Person who, at the time of making such request or giving such authority or
consent, is listed in the Register as a Lender shall be conclusive and binding
on any subsequent holder, assignee or transferee of the corresponding
Commitments or Loans. Each Lender shall record on its internal records (and make
available for inspection by Administrative Agent upon reasonable prior notice)
the amount of its Loans and Commitments and each payment in respect hereof, and
any such recordation shall be conclusive and binding on Borrower, absent
manifest error, subject to the entries in the Register, which shall, absent
manifest error, govern in the event of any inconsistency with any Lender’s
records. Failure to make any recordation in the Register or in any Lender’s
records, or any error in such recordation, shall not affect any Loans or
Commitments or any Obligations in respect of any Loans.

 

E. Optional Notes. If so requested by any Lender by written notice to Borrower
at least two Business Days prior to the Effective Date or at any time
thereafter, Borrower shall execute and deliver to such Lender (and/or, if
applicable and if so specified in such notice, to any Person who is an assignee
of such Lender pursuant to subsection 10.1) on the Effective Date (or, if such
notice is delivered after the Effective Date, promptly after Borrower’s receipt
of such notice) a promissory note or promissory notes to evidence such Lender’s
Revolving Loans or Swing Line Loans, substantially in the form of Exhibit IV, or
Exhibit V annexed hereto, respectively, with appropriate insertions.

 

2.2 Interest on the Loans.

 

A. Rate of Interest. Subject to the provisions of subsections 2.6 and 2.7, each
Revolving Loan shall bear interest on the unpaid principal amount thereof from
the date made through maturity (whether by acceleration or otherwise) at a rate
determined by reference to the Base Rate or the Adjusted Eurodollar Rate.
Subject to the provisions of subsection 2.7, each Swing Line Loan shall bear
interest on the unpaid principal amount thereof from the date made through
maturity (whether by acceleration or otherwise) at a rate determined by
reference to the Base Rate in effect from time to time. The applicable basis for
determining the rate of interest with respect to any Revolving Loan shall be
selected by Borrower initially at the time a Notice of Borrowing is given with
respect to such Loan pursuant to subsection 2.1B (subject to the last sentence
of subsection 2.1B), and the basis for determining the interest rate with
respect to any Revolving Loan may be changed from time to time pursuant to
subsection 2.2D (subject to the last sentence of subsection 2.1B). If on any day
a Revolving Loan is outstanding with respect to which notice has not been
delivered to Administrative Agent in accordance with the terms of this Agreement
specifying the applicable basis for determining the rate of interest, then for
that day that Loan shall bear interest determined by reference to the Base Rate.

 

(i) Reserved.

 

41



--------------------------------------------------------------------------------

(ii) Subject to the provisions of subsections 2.2E, 2.2G and 2.7, the Revolving
Loans shall bear interest through maturity as follows:

 

(a) if a Base Rate Loan, then at the sum of the Base Rate plus the applicable
Base Rate Margin set forth in the table below opposite the Consolidated Leverage
Ratio for the four-Fiscal Quarter period for which the applicable Pricing
Certificate has been delivered pursuant to subsection 6.1(iv); or

 

(b) if a Eurodollar Rate Loan, then at the sum of the Adjusted Eurodollar Rate
plus the applicable Eurodollar Rate Margin set forth in the table below opposite
the Consolidated Leverage Ratio for the four-Fiscal Quarter period for which the
applicable Pricing Certificate has been delivered pursuant to subsection
6.1(iv):

 

Pricing Level

--------------------------------------------------------------------------------

 

Consolidated Leverage Ratio

--------------------------------------------------------------------------------

 

Eurodollar Rate Margin

--------------------------------------------------------------------------------

 

Base Rate Margin

--------------------------------------------------------------------------------

Level I  

Less than

1.50:1.00

  1.75%   0.25% Level II  

Greater than or equal to

1.50:1.00, but

less than

2.00:1.00

  2.00%   0.50% Level III  

Greater than or equal to 2.00:1.00

but less than

2.50:1.00

  2.25%   0.75% Level IV   Greater than or equal to 2.50:1.00   2.50%   1.00%

 

provided that, until the delivery of the Pricing Certificate for the Fiscal
Quarter ending September 30, 2004, the applicable margin for the Revolving Loans
that are Eurodollar Rate Loans shall be 2.25% per annum and for Revolving Loans
that are Base Rate Loans shall be 0.75% per annum.

 

(iii) Upon delivery of the Pricing Certificate by Borrower to Administrative
Agent pursuant to subsection 6.1(iv), the Base Rate Margin for Revolving Loan
Commitments and the Eurodollar Rate Margin for Revolving Loan Commitments shall
automatically be adjusted in accordance with such Pricing Certificate, such
adjustment to become effective on the second Business Day following the receipt
by Administrative Agent of such Pricing Certificate (subject to the provisions
of the foregoing clauses (i) and (ii)); provided that, if at any time a Pricing
Certificate is not delivered at the time required pursuant to subsection
6.1(iv), from the time such Pricing Certificate was required to be delivered
until delivery of such Pricing Certificate, the applicable margins

 

42



--------------------------------------------------------------------------------

shall be the maximum percentage amount for the relevant Loan set forth above.

 

B. Interest Periods. In connection with each Eurodollar Rate Loan, Borrower may,
pursuant to the applicable Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be, select an interest period (each an
“Interest Period”) to be applicable to such Loan, which Interest Period shall
be, at Borrower’s option, either a one, two, three or six month period; provided
that:

 

(i) the initial Interest Period for any Eurodollar Rate Loan shall commence on
the Funding Date in respect of such Loan, in the case of a Loan initially made
as a Eurodollar Rate Loan, or on the date specified in the applicable Notice of
Conversion/Continuation, in the case of a Loan converted to a Eurodollar Rate
Loan;

 

(ii) in the case of immediately successive Interest Periods applicable to a
Eurodollar Rate Loan continued as such pursuant to a Notice of
Conversion/Continuation, each successive Interest Period shall commence on the
day on which the next preceding Interest Period expires;

 

(iii) if an Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that, if any Interest Period would otherwise expire on a day that
is not a Business Day but is a day of the month after which no further Business
Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;

 

(iv) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to clause (v)
of this subsection 2.2B, end on the last Business Day of a calendar month;

 

(v) no Interest Period with respect to any portion of the Revolving Loans shall
extend beyond the Revolving Loan Commitment Termination Date;

 

(vi) Reserved.

 

(vii) there shall be no more than 4 Interest Periods outstanding at any time;
and

 

(viii) in the event Borrower fails to specify an Interest Period for any
Eurodollar Rate Loan in the applicable Notice of Borrowing or Notice of
Conversion/Continuation, Borrower shall be deemed to have selected an Interest
Period of one month.

 

C. Interest Payments. Subject to the provisions of subsection 2.2E, interest on
each Loan shall be payable in arrears on and to each Interest Payment Date
applicable to that Loan, upon any prepayment of that Loan (to the extent accrued
on the amount being prepaid) and at maturity (including final maturity).

 

D. Conversion or Continuation. Subject to the provisions of subsection 2.6,
Borrower shall have the option (i) to convert at any time all or any part of its
outstanding

 

43



--------------------------------------------------------------------------------

Revolving Loans equal to $1,000,000 and multiples of $100,000 in excess of that
amount from Loans bearing interest at a rate determined by reference to one
basis to Loans bearing interest at a rate determined by reference to an
alternative basis or (ii) upon the expiration of any Interest Period applicable
to a Eurodollar Rate Loan, to continue all or any portion of such Loan equal to
$5,000,000 and multiples of $1,000,000 in excess of that amount as a Eurodollar
Rate Loan; provided, however, that a Eurodollar Rate Loan may only be converted
into a Base Rate Loan on the expiration date of an Interest Period applicable
thereto.

 

Borrower shall deliver a duly executed Notice of Conversion/Continuation to
Administrative Agent no later than 11:00 am (New York City time) at least one
Business Day in advance of the proposed conversion date (in the case of a
conversion to a Base Rate Loan) and at least three Business Days in advance of
the proposed conversion/continuation date (in the case of a conversion to, or a
continuation of, a Eurodollar Rate Loan). In lieu of delivering a Notice of
Conversion/Continuation, Borrower may give Administrative Agent telephonic
notice by the required time of any proposed conversion/continuation under this
subsection 2.2D; provided that such notice shall be promptly confirmed in
writing by delivery of a duly executed Notice of Conversion/Continuation to
Administrative Agent on or before the proposed conversion/continuation date.
Upon receipt of written or telephonic notice of any proposed
conversion/continuation under this subsection 2.2D, Administrative Agent shall
promptly notify each Lender of the Loan subject to the Notice of
Conversion/Continuation.

 

E. Default Rate. Upon the occurrence and during the continuation of any Event of
Default, the outstanding principal amount of all Loans and, to the extent
permitted by applicable law, any interest payments thereon not paid when due and
any fees and other amounts then due and payable hereunder, shall thereafter bear
interest (including post-petition interest in any proceeding under the
Bankruptcy Code or other applicable bankruptcy laws) payable upon demand at a
rate that is 2% per annum in excess of the interest rate otherwise payable under
this Agreement with respect to the applicable Loans (or, in the case of any such
fees and other amounts, at a rate which is 2% per annum in excess of the
interest rate otherwise payable under this Agreement for Base Rate Loans);
provided that, in the case of Eurodollar Rate Loans, upon the expiration of the
Interest Period in effect at the time any such increase in interest rate is
effective such Eurodollar Rate Loans shall thereupon become Base Rate Loans and
shall thereafter bear interest payable upon demand at a rate which is 2% per
annum in excess of the interest rate otherwise payable under this Agreement for
Base Rate Loans. Payment or acceptance of the increased rates of interest
provided for in this subsection 2.2E is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of Administrative Agent or any Lender.

 

F. Computation of Interest. Interest on the Loans shall be computed on the basis
of a 360-day year, in each case for the actual number of days elapsed in the
period during which it accrues. In computing interest on any Loan, the date of
the making of such Loan or the first day of an Interest Period applicable to
such Loan or, with respect to a Base Rate Loan being converted from a Eurodollar
Rate Loan, the date of conversion of such Eurodollar Rate Loan to such Base Rate
Loan, as the case may be, shall be included, and the date of payment of such
Loan or the expiration date of an Interest Period applicable to such Loan or,
with respect to a Base Rate Loan being converted to a Eurodollar Rate Loan, the
date of conversion of such Base

 

44



--------------------------------------------------------------------------------

Rate Loan to such Eurodollar Rate Loan, as the case may be, shall be excluded;
provided that if a Loan is repaid on the same day on which it is made, one day’s
interest shall be paid on that Loan.

 

G. Maximum Rate. Notwithstanding anything herein to the contrary, if at any time
the interest rate applicable to any Loan, together with all fees, charges and
other amounts which may be treated as interest on such Loan under applicable law
(collectively, the “Charges”), shall exceed the maximum lawful rate of interest
(the “Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by a Lender holding such Loan in accordance with applicable law, the
rate of interest payable in respect of such Loan hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan but were not payable as a result of the operation of this
Section shall be cumulated and the interest and Charges payable to such Lender
in respect of other Loans or periods shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.

 

2.3 Fees.

 

A. Commitment Fees. Borrower agrees to pay to Administrative Agent, for
distribution to each Revolving Lender in proportion to that Lender’s Pro Rata
Share, commitment fees for the period from and including the Effective Date to
and excluding the Revolving Loan Commitment Termination Date equal to the
average of the daily excess of the Revolving Loan Commitments over the sum of
(i) the aggregate principal amount of outstanding Revolving Loans (but not any
outstanding Swing Line Loans) plus (ii) the Letter of Credit Usage multiplied by
Commitment Fee Percentage then in effect, such commitment fees to be calculated
on the basis of a 360-day year and the actual number of days elapsed and to be
payable quarterly in arrears on the last Business Day of March, June, September
and December of each year, commencing on the first such date to occur after the
Effective Date, and on the Revolving Loan Commitment Termination Date.

 

B. Other Fees. Borrower agrees to pay to Administrative Agent such fees in the
amounts and at the times separately agreed upon between Borrower and
Administrative Agent.

 

2.4 Repayments, Prepayments and Reductions in Revolving Loan Commitments;
General Provisions Regarding Payments; Application of Proceeds of Collateral and
Payments Under the Guaranties.

 

A. If at any time the Revolving Loan Exposure of all Lenders exceeds the
Revolving Loan Commitment of all Lenders at such time, the Borrower shall
immediately repay Swing Line Loans and Revolving Loans in an amount equal to
such excess, together with all accrued and unpaid interest on such excess amount
and any amounts due under subsection 2.6D. Each prepayment shall be applied
first to the Swing Line Loans to the full extent thereof, second to the Base
Rate Revolving Loans to the full extent thereof, and finally to Eurodollar Rate
Revolving Loans to the full extent thereof.

 

45



--------------------------------------------------------------------------------

B. Prepayments and Reductions in Revolving Loan Commitments.

 

(i) Voluntary Prepayments. Borrower may, upon written or telephonic notice to
Administrative Agent on or prior to 12:00 Noon (New York City time) on the date
of prepayment, which notice, if telephonic, shall be promptly confirmed in
writing, at any time and from time to time prepay any Swing Line Loan on any
Business Day in whole or in part in an aggregate minimum amount of $500,000 and
multiples of $100,000 in excess of that amount. Borrower may upon written or
telephonic notice to Administrative Agent on the date of prepayment, in the case
of Base Rate Loans, and three Business Days’ prior written or telephonic notice,
in the case of Eurodollar Rate Loans, in each case given to Administrative Agent
by 12:00 Noon (New York City time) on the date required and, if given by
telephone, promptly confirmed in writing to Administrative Agent who shall
promptly notify each Lender for the Loans to be prepaid), at any time and from
time to time prepay any Revolving Loans on any Business Day in whole or in part
in an aggregate minimum amount of (a) for Base Rate Loan, $1,000,000 and
multiples of $100,000 in excess of that amount, and (b) for Eurodollar Rate
Loans, $5,000,000 and multiples of $1,000,000 in excess of that amount;
provided, however, that a Eurodollar Rate Loan may only be prepaid on the
expiration of the Interest Period applicable thereto. Notice of prepayment
having been given as aforesaid shall be irrevocable and the principal amount of
the Loans specified in such notice shall become due and payable on the
prepayment date specified therein. Any such voluntary prepayment shall be
applied as specified in subsection 2.4B(iii).

 

(ii) Voluntary Reductions of Revolving Loan Commitments. Borrower may, upon not
less than three Business Days’ prior written or telephonic notice confirmed in
writing to Administrative Agent who shall promptly notify each Revolving Lender
of such notice, at any time and from time to time terminate in whole or
permanently reduce in part, without premium or penalty, the Revolving Loan
Commitments in an amount up to the amount by which the Revolving Loan
Commitments exceed the Total Utilization of Revolving Loan Commitments at the
time of such proposed termination or reduction; provided that any such partial
reduction of the Revolving Loan Commitments shall be in an aggregate minimum
amount of $5,000,000 and multiples of $5,000,000 in excess of that amount.
Borrower’s notice to Administrative Agent shall designate the date (which shall
be a Business Day) of such termination or reduction and the amount of any
partial reduction, and such termination or reduction of the Revolving Loan
Commitments shall be effective on the date specified in Borrower’s notice and
shall reduce the Revolving Loan Commitment of each Revolving Lender
proportionately to its Pro Rata Share. Any such voluntary reduction of the
Revolving Loan Commitments shall be applied as specified in subsection
2.4B(iii).

 

(iii) Application of Prepayments and Reductions of Revolving Loan Commitments.

 

(a) Application of Voluntary Prepayments by Type of Loans and Order of Maturity.
Any voluntary prepayments pursuant to subsection 2.4B(i) shall be applied as
specified by Borrower in the applicable notice of prepayment;

 

46



--------------------------------------------------------------------------------

provided that in the event Borrower fails to specify the Loans to which any such
prepayment shall be applied, such prepayment shall be applied first to repay
outstanding Swing Line Loans to the full extent thereof, and second to repay
outstanding Revolving Loans to the full extent thereof.

 

(b) Application of Prepayments to Base Rate Loans and Eurodollar Rate Loans. Any
prepayment of Revolving Loans shall be applied first to Base Rate Loans to the
full extent thereof before application to Eurodollar Rate Loans, in a manner
that minimizes the amount of any payments required to be made by Borrower
pursuant to subsection 2.6D.

 

C. General Provisions Regarding Payments.

 

(i) Manner and Time of Payment. All payments by Borrower of principal, interest,
fees and other Obligations shall be made in Dollars in same day funds, without
defense, setoff or counterclaim, free of any restriction or condition, and
delivered to Administrative Agent not later than 12:00 Noon (New York City time)
on the date due at the Funding and Payment Office for the account of Lenders;
funds received by Administrative Agent after that time on such due date shall be
deemed to have been paid by Borrower on the next succeeding Business Day.
Borrower hereby authorizes Administrative Agent to charge any accounts
Administrative Agent may have in Borrower’s name in order to cause timely
payment to be made to Administrative Agent of all principal, interest, fees and
expenses due hereunder (subject to sufficient funds being available in its
accounts for that purpose).

 

(ii) Application of Payments to Principal and Interest. All payments in respect
of the principal amount of any Loan shall include payment of accrued interest on
the principal amount being repaid or prepaid, and all such payments (and, in any
event, any payments in respect of any Loan on the Interest Payment Date with
respect to such Loan) shall be applied to the payment of interest before
application to principal.

 

(iii) Apportionment of Payments. Aggregate principal and interest payments in
respect of Revolving Loans, shall be apportioned among all outstanding Loans to
which such payments relate, proportionately to Lenders’ respective Pro Rata
Shares. Administrative Agent shall promptly distribute to each Lender its Pro
Rata Share of all such payments received by Administrative Agent and the
commitment fees of such Lender, if any, when received by Administrative Agent
pursuant to subsection 2.3. Notwithstanding the foregoing provisions of this
subsection 2.4C(iii), if, pursuant to the provisions of subsection 2.6C, any
Notice of Conversion/Continuation is withdrawn as to any Affected Lender or if
any Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurodollar Rate Loans, Administrative Agent shall give effect thereto in
apportioning payments received thereafter.

 

(iv) Payments on Business Days. Whenever any payment to be made hereunder shall
be stated to be due on a day that is not a Business Day, such payment shall be
made on the preceding Business Day.

 

47



--------------------------------------------------------------------------------

(v) Notation of Payment. Each Lender agrees that before disposing of any Note
held by it, or any part thereof (other than by granting participations therein),
that Lender will make a notation thereon of all Loans evidenced by that Note and
all principal payments previously made thereon and of the date to which interest
thereon has been paid; provided that the failure to make (or any error in the
making of) a notation of any Loan made under such Note shall not limit or
otherwise affect the obligations of Company hereunder or under such Note with
respect to any Loan or any payments of principal or interest on such Note.

 

D. Application of Proceeds of Collateral and Payments after Event of Default.

 

Upon termination of the Revolving Loan Commitments or upon the occurrence and
during the continuation of an Event of Default, if requested by Requisite
Lenders (a) all payments received on account of the Obligations, whether from
Borrower, from any Guarantor or otherwise, shall be applied by Administrative
Agent against the Obligations and (b) all proceeds received by Administrative
Agent in respect of any sale of, collection from, or other realization upon all
or any part of the Collateral under any Collateral Document shall be held by
Administrative Agent as Collateral for, and/or (then or at any time thereafter)
applied in full or in part by Administrative Agent against, the applicable
Secured Obligations (as defined in such Collateral Document), in each case in
the following order of priority:

 

(i) to the payment of all costs and expenses of such sale, collection or other
realization, all other expenses, liabilities and advances made or incurred by
Administrative Agent in connection therewith, and all amounts for which
Administrative Agent is entitled to compensation (including the fees described
in subsection 2.3), reimbursement and indemnification under any Loan Document
and all advances made by Administrative Agent thereunder for the account of the
applicable Loan Party, and to the payment of all costs and expenses paid or
incurred by Administrative Agent in connection with the Loan Documents, all in
accordance with subsections 9.4, 10.2 and 10.3 and the other terms of this
Agreement and the Loan Documents;

 

(ii) thereafter, to the payment of all other Obligations for the ratable benefit
of the holders thereof (subject to the provisions of subsection 2.4C(ii)
hereof); and

 

(iii) thereafter, to the payment to or upon the order of such Loan Party or to
whosoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct.

 

2.5 Use of Proceeds.

 

A. Reserved

 

B. Revolving Loans; Swing Line Loans. The proceeds of any Revolving Loans and
any Swing Line Loans shall be applied by Borrower for working capital and other
general corporate purposes of Borrower and its Subsidiaries, which may include
the making of

 

48



--------------------------------------------------------------------------------

intercompany loans to any of Borrower’s wholly-owned Subsidiaries, in accordance
with subsection 7.1(iv), for their own general corporate purposes.

 

C. Margin Regulations. No portion of the proceeds of any borrowing under this
Agreement shall be used by Borrower or any of its Subsidiaries in any manner
that might cause the borrowing or the application of such proceeds to violate
Regulation U, Regulation T or Regulation X of the Board of Governors of the
Federal Reserve System or any other regulation of such Board or to violate the
Exchange Act, in each case as in effect on the date or dates of such borrowing
and such use of proceeds.

 

2.6 Special Provisions Governing Eurodollar Rate Loans.

 

Notwithstanding any other provision of this Agreement to the contrary, the
following provisions shall govern with respect to Eurodollar Rate Loans as to
the matters covered:

 

A. Determination of Applicable Interest Rate. As soon as practicable after 10:00
A.M. (New York City time) on each Interest Rate Determination Date,
Administrative Agent shall determine (which determination shall, absent manifest
error, be conclusive and binding upon all parties) the interest rate that shall
apply to the Eurodollar Rate Loans for which an interest rate is then being
determined for the applicable Interest Period and shall promptly give notice
thereof (in writing or by telephone confirmed in writing) to Borrower and each
Lender.

 

B. Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be
conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date that by reason of circumstances affecting the London
interbank market adequate and fair means do not exist for ascertaining the
interest rate applicable to such Loans on the basis provided for in the
definition of Adjusted Eurodollar Rate, Administrative Agent shall on such date
give notice (by telefacsimile or by telephone confirmed in writing) to Borrower
and each Lender of such determination, whereupon (i) no Loans may be made as, or
converted to, Eurodollar Rate Loans until such time as Administrative Agent
notifies Borrower and Lenders that the circumstances giving rise to such notice
no longer exist and (ii) any Notice of Borrowing or Notice of
Conversion/Continuation given by Borrower with respect to the Loans in respect
of which such determination was made shall be deemed to be for a Base Rate Loan.

 

C. Illegality or Impracticability of Eurodollar Rate Loans. In the event that on
any date any Lender shall have determined (which determination shall be
conclusive and binding upon all parties hereto but shall be made only after
consultation with Borrower and Administrative Agent) that the making,
maintaining or continuation of its Eurodollar Rate Loans (i) has become unlawful
as a result of compliance by such Lender in good faith with any law, treaty,
governmental rule, regulation, guideline or order (or would conflict with any
such treaty, governmental rule, regulation, guideline or order not having the
force of law even though the failure to comply therewith would not be unlawful)
or (ii) has become impracticable, or would cause such Lender material hardship,
as a result of contingencies occurring after the date of this

 

49



--------------------------------------------------------------------------------

Agreement which materially and adversely affect the London interbank market or
the position of such Lender in that market, then, and in any such event, such
Lender shall be an “Affected Lender” and it shall on that day give notice (by
telefacsimile or by telephone confirmed in writing) to Borrower and
Administrative Agent of such determination (which notice Administrative Agent
shall promptly transmit to each other Lender). Thereafter (a) the obligation of
the Affected Lender to make Loans as, or to convert Loans to, Eurodollar Rate
Loans shall be suspended until such notice shall be withdrawn by the Affected
Lender, (b) to the extent such determination by the Affected Lender relates to a
Eurodollar Rate Loan then being requested by Borrower pursuant to a Notice of
Borrowing or a Notice of Conversion/Continuation, the Affected Lender shall make
such Loan as (or convert such Loan to, as the case may be) a Base Rate Loan, (c)
the Affected Lender’s obligation to maintain its outstanding Eurodollar Rate
Loans (the “Affected Loans”) shall be terminated at the earlier to occur of the
expiration of the Interest Period then in effect with respect to the Affected
Loans or when required by law, and (d) the Affected Loans shall automatically
convert into Base Rate Loans on the date of such termination. Notwithstanding
the foregoing, to the extent a determination by an Affected Lender as described
above relates to a Eurodollar Rate Loan then being requested by Borrower
pursuant to a Notice of Borrowing or a Notice of Conversion/Continuation,
Borrower shall have the option, subject to the provisions of subsection 2.6D, to
rescind such Notice of Borrowing or Notice of Conversion/Continuation as to all
Lenders by giving notice (by telefacsimile or by telephone confirmed in writing)
to Administrative Agent of such rescission on the date on which the Affected
Lender gives notice of its determination as described above (which notice of
rescission Administrative Agent shall promptly transmit to each other Lender).
Except as provided in the immediately preceding sentence, nothing in this
subsection 2.6C shall affect the obligation of any Lender other than an Affected
Lender to make or maintain Loans as, or to convert Loans to, Eurodollar Rate
Loans in accordance with the terms of this Agreement.

 

D. Compensation For Breakage or Non-Commencement of Interest Periods. Borrower
shall compensate each Lender, upon written request by that Lender pursuant to
subsection 2.8, for all reasonable losses, expenses and liabilities (including
any interest paid by that Lender to lenders of funds borrowed by it to make or
carry its Eurodollar Rate Loans and any loss, expense or liability sustained by
that Lender in connection with the liquidation or re-employment of such funds)
which that Lender may sustain: (i) if for any reason (other than a default by
that Lender) a borrowing of any Eurodollar Rate Loan does not occur on a date
specified therefor in a Notice of Borrowing or a telephonic request therefor, or
a conversion to or continuation of any Eurodollar Rate Loan does not occur on a
date specified therefor in a Notice of Conversion/Continuation or a telephonic
request therefor, (ii) if any prepayment or other principal payment or any
conversion of any of its Eurodollar Rate Loans (including any prepayment or
conversion occasioned by the circumstances described in subsection 2.6C) occurs
on a date prior to the last day of an Interest Period applicable to that Loan,
(iii) if any prepayment of any of its Eurodollar Rate Loans is not made on any
date specified in a notice of prepayment given by Borrower, or (iv) as a
consequence of any other default by Borrower in the repayment of its Eurodollar
Rate Loans when required by the terms of this Agreement.

 

50



--------------------------------------------------------------------------------

E. Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of that Lender.

 

F. Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of all
amounts payable to a Lender under this subsection 2.6 and under subsection 2.7A
shall be made as though that Lender had funded each of its Eurodollar Rate Loans
through the purchase of a Eurodollar deposit bearing interest at the rate
obtained pursuant to clause (i) of the definition of Adjusted Eurodollar Rate in
an amount equal to the amount of such Eurodollar Rate Loan and having a maturity
comparable to the relevant Interest Period, whether or not its Eurodollar Rate
Loans had been funded in such manner.

 

G. Eurodollar Rate Loans After Default. After the occurrence of and during the
continuation of a Potential Event of Default or an Event of Default, (i)
Borrower may not have a Loan be made or maintained as, or converted to, a
Eurodollar Rate Loan after the expiration of any Interest Period then in effect
for that Loan and (ii) subject to the provisions of subsection 2.6D, any Notice
of Borrowing or Notice of Conversion/Continuation given by Borrower with respect
to a requested borrowing or conversion/continuation that has not yet occurred
shall be deemed to be for a Base Rate Loan or, if the conditions to making a
Loan set forth in subsection 4.2 cannot then be satisfied, to be rescinded by
Borrower.

 

2.7 Increased Costs; Taxes; Capital Adequacy.

 

A. Compensation for Increased Costs. Subject to the provisions of subsection
2.7B (which shall be controlling with respect to the matters covered thereby),
in the event that any Lender (including any Issuing Lender) shall determine
(which determination shall, absent manifest error, be final and conclusive and
binding upon all parties hereto) that any law, treaty or governmental rule,
regulation or order, or any change therein or in the interpretation,
administration or application thereof (including the introduction of any new
law, treaty or governmental rule, regulation or order), or any determination of
a court or other Government Authority, in each case that becomes effective after
the date hereof, or compliance by such Lender with any guideline, request or
directive issued or made after the date hereof by any central bank or other
Government Authority (whether or not having the force of law):

 

(i) subjects such Lender to any additional Tax with respect to this Agreement or
any of its obligations hereunder (including with respect to issuing or
maintaining any Letters of Credit or purchasing or maintaining any
participations therein or maintaining any Commitment hereunder) or any payments
to such Lender of principal, interest, fees or any other amount payable
hereunder;

 

(ii) imposes, modifies or holds applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, or advances or loans
by, or other credit extended by, or any other acquisition of funds by, any
office of such Lender (other than any such reserve or other requirements with
respect to Eurodollar Rate Loans that are reflected in the definition of
Adjusted Eurodollar Rate); or

 

51



--------------------------------------------------------------------------------

(iii) imposes any other condition (other than with respect to Taxes, determined
without regard to the exclusions contained in the definition of Taxes) on or
affecting such Lender or its obligations hereunder or the London interbank
market;

 

and the result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making or maintaining its Loans or Commitments or agreeing to
issue, issuing or maintaining any Letter of Credit or agreeing to purchase,
purchasing or maintaining any participation therein or to reduce any amount
received or receivable by such Lender with respect thereto; then, in any such
case, Borrower shall promptly pay to such Lender, upon receipt of the statement
referred to in subsection 2.8A, such additional amount or amounts (in the form
of an increased rate of, or a different method of calculating, interest or
otherwise as such Lender in its sole discretion shall determine) as may be
necessary to compensate such Lender for any such increased cost or reduction in
amounts received or receivable hereunder.

 

B. Taxes.

 

(i) Payments to Be Free and Clear. Except as otherwise provided herein, all sums
payable by Borrower under this Agreement and the other Loan Documents shall be
paid free and clear of, and without any deduction or withholding on account of,
any Tax imposed, levied, collected, withheld or assessed by or within the United
States of America or any political subdivision in or of the United States of
America or any other jurisdiction from or to which a payment is made by or on
behalf of Borrower or by any federation or organization of which the United
States of America or any such jurisdiction is a member at the time of payment.

 

(ii) Grossing-up of Payments. If Borrower or any other Person is required by law
to make any deduction or withholding on account of any such Tax from any sum
paid or payable by Borrower to Administrative Agent or any Lender under any of
the Loan Documents:

 

(a) Borrower shall notify Administrative Agent of any such requirement or any
change in any such requirement as soon as Borrower becomes aware of it;

 

(b) Borrower shall pay any such Tax when such Tax is due, such payment to be
made (if the liability to pay is imposed on Borrower) for its own account or (if
that liability is imposed on Administrative Agent or such Lender, as the case
may be) on behalf of and in the name of Administrative Agent or such Lender;

 

(c) the sum payable by Borrower in respect of which the relevant deduction,
withholding or payment is required shall be increased to the extent necessary to
ensure that, after the making of that deduction, withholding or payment,
Administrative Agent or such Lender, as the case may be, receives on the due
date a net sum equal to what it would have received had no such deduction,
withholding or payment been required or made; and

 

52



--------------------------------------------------------------------------------

(d) within 30 days after the later of paying any sum from which it is required
by law to make any deduction or withholding and the due date of payment of any
Tax which it is required by clause (b) above to pay, Borrower shall deliver to
Administrative Agent evidence reasonably satisfactory to the other affected
parties of such deduction, withholding or payment and of the remittance thereof
to the relevant taxing or other authority;

 

provided that no such additional amount shall be required to be paid to
Administrative Agent or any Lender under clause (c) above except to the extent
that any change after the date on which such Lender became a Lender in any such
requirement for a deduction, withholding or payment shall result in an increase
in the rate of such deduction, withholding or payment from that in effect on the
date on which such Lender became a Lender, in respect of payments to or for the
benefit of such Lender.

 

(iii) Evidence of Exemption from U.S. Withholding Tax.

 

(a) Each Lender shall deliver to Administrative Agent and to Borrower, on or
prior to the Effective Date (in the case of each Lender listed on the signature
pages hereof) or on or prior to the date of the Assignment Agreement pursuant to
which it becomes a Lender (in the case of each other Lender), and at such other
times as may be necessary in the determination of Borrower or Administrative
Agent (each in the reasonable exercise of its discretion), two original copies
of Internal Revenue Service Form W-9, W-8BEN or W-8ECI (or any successor forms),
as the case may be, properly completed and duly executed by such Lender, or, in
the case of a Non-US Lender claiming exemption from United States federal
withholding tax under Section 871(h) or 881(c) of the Internal Revenue Code with
respect to payments of “portfolio interest”, two original copies of a form
W-8BEN (or any successor forms), as the case may be, properly completed and duly
executed by such Lender, and, a certificate of such Lender certifying that such
Lender is not (i) a “bank” for purposes of Section 881(c) of the Internal
Revenue Code, (ii) a ten-percent shareholder (within the meaning of Section
871(h)(3)(B) of the Internal Revenue Code) of Borrower or (iii) a controlled
foreign corporation related to Borrower (within the meaning of Section 864(d)(4)
of the Internal Revenue Code), in each case together with any other certificate
or statement of exemption required under the Internal Revenue Code or the
regulations issued thereunder to establish that such Non-US Lender is not
subject to United States withholding tax with respect to any payments to such
Lender of (x) with respect to Non-US Lenders that are “banks” for purposes of
Section 881(c) of the Internal Revenue Code and to US Lenders, any amounts, and
(y) with respect to Non-US Lenders that are not “banks” for purposes of Section
881(c) of the Internal Revenue Code, interest payable under any of the Loan
Documents.

 

(b) Each Lender, to the extent it does not act or ceases to act for its own
account with respect to any portion of any sums paid or payable to such Lender
under any of the Loan Documents (for example, in the case of a typical

 

53



--------------------------------------------------------------------------------

participation by such Lender), shall deliver to Administrative Agent and to
Borrower, on or prior to the Effective Date (in the case of each Lender listed
on the signature pages hereof), on or prior to the date of the Assignment
Agreement pursuant to which it becomes a Lender (in the case of each other
Lender), or on such later date when such Lender ceases to act for its own
account with respect to any portion of any such sums paid or payable, and at
such other times as may be necessary in the determination of Borrower or
Administrative Agent (each in the reasonable exercise of its discretion), (1)
two original copies of the forms or statements required to be provided by such
Lender under subsection 2.7B(iii)(a), properly completed and duly executed by
such Lender, to establish the portion of any such sums paid or payable with
respect to which such Lender acts for its own account that is not subject to
United States withholding tax, and (2) two original copies of Internal Revenue
Service Form W-9 or W-8IMY (or any successor forms), as the case may be,
properly completed and duly executed by such Lender, together with any
information, if any, such Lender chooses or is required to transmit with such
form, and any other certificate or statement of exemption required under the
Internal Revenue Code or the regulations issued thereunder, to establish that
such Lender is not acting for its own account with respect to a portion of any
such sums payable to such Lender.

 

(c) Each Lender hereby agrees, from time to time after the initial delivery by
such Lender of such forms, whenever a lapse in time or change in circumstances
renders such forms, certificates or other evidence so delivered obsolete or
inaccurate in any material respect, that such Lender shall promptly (1) deliver
to Administrative Agent and to Borrower two original copies of renewals,
amendments or additional or successor forms, properly completed and duly
executed by such Lender, together with any other certificate or statement of
exemption required in order to confirm or establish that such Lender is not
subject to United States withholding tax with respect to payments to such Lender
under the Loan Documents and, if applicable, that such Lender does not act for
its own account with respect to any portion of such payment, or (2) notify
Administrative Agent and Borrower in writing of its inability to deliver any
such forms, certificates or other evidence.

 

(d) Borrower shall not be required to pay any additional amount to any Non-US
Lender under clause (c) of subsection 2.7B(ii), (1) with respect to any Tax
required to be deducted or withheld on the basis of the information,
certificates or statements of exemption such Lender chooses to transmit with an
Internal Revenue Service Form W-8IMY pursuant to subsection 2.7B(iii)(b)(2) or
(2) if such Lender shall have failed to satisfy the requirements of clause (a),
(b) or (c)(1) of this subsection 2.7B(iii); provided that if such Lender shall
have satisfied the requirements of subsection 2.7B(iii)(a) on the date such
Lender became a Lender, nothing in this subsection 2.7B(iii)(d) shall relieve
Borrower of its obligation to pay any amounts pursuant to subsection 2.7B(ii)(c)
in the event that, as a result of any change subsequent to the date such Lender
became a Lender, in

 

54



--------------------------------------------------------------------------------

any applicable law treaty or governmental rule, regulation or order or in the
interpretation, administration or application thereof, such Lender is no longer
properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender is not subject to
withholding as described in subsection 2.7B(iii)(a).

 

(e) In the event that Administrative Agent or any Lender determines in its sole
discretion that it has obtained any refund of Taxes in respect of which an
additional payment amount described in subsection 2.7B(ii)(c) was paid,
Administrative Agent or such Lender thereupon shall repay to Borrower an amount
with respect to such refund equal to any net reduction in Taxes actually
obtained by Administrative Agent or such Lender as is attributable to such
refund, net of all out-of-pocket expenses of the Administrative Agent or such
Lender and without interest (other than interest paid by the relevant taxing
authority with respect to such refund); provided, however, that Borrower, upon
the request of Administrative Agent or such Lender, agrees to repay the amount
paid over to Borrower (plus any penalties, interest or other charges imposed by
the relevant taxing authority) to Administrative Agent or such Lender in the
event Administrative Agent or such Lender is required to repay such refund to
such taxing authority. Nothing in this paragraph shall require Administrative
Agent or any Lender to make available to Borrower or any other Person any tax
returns or other information Administrative Agent or such Lender deems to be
confidential or proprietary.

 

C. Capital Adequacy Adjustment. If any Lender shall have determined that the
adoption, effectiveness, phase-in or applicability after the date hereof of any
law, rule or regulation (or any provision thereof) regarding capital adequacy,
or any change therein or in the interpretation or administration thereof by any
Government Authority charged with the interpretation or administration thereof,
or compliance by any Lender with any guideline, request or directive regarding
capital adequacy (whether or not having the force of law) of any such Government
Authority, has or would have the effect of reducing the rate of return on the
capital of such Lender or any corporation controlling such Lender as a
consequence of, or with reference to, such Lender’s Loans or Commitments or
Letters of Credit or participations therein or other obligations hereunder with
respect to the Loans or the Letters of Credit to a level below that which such
Lender or such controlling corporation could have achieved but for such
adoption, effectiveness, phase-in, applicability, change or compliance (taking
into consideration the policies of such Lender or such controlling corporation
with regard to capital adequacy), then from time to time, within five Business
Days after receipt by Borrower from such Lender of the statement referred to in
subsection 2.8A, Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such controlling corporation on an
after-tax basis for such reduction.

 

55



--------------------------------------------------------------------------------

2.8 Statement of Lenders; Obligation of Lenders and Issuing Lenders to Mitigate.

 

A. Statements. Each Lender claiming compensation or reimbursement pursuant to
subsection 2.6D, 2.7 or 2.8B shall deliver to Borrower (with a copy to
Administrative Agent) a written statement, setting forth in reasonable detail
the basis of the calculation of such compensation or reimbursement, which
statement shall be conclusive and binding upon all parties hereto absent
manifest error.

 

B. Mitigation. Each Lender and Issuing Lender agrees that, as promptly as
practicable after the officer of such Lender or Issuing Lender responsible for
administering the Loans or Letters of Credit of such Lender or Issuing Lender,
as the case may be, becomes aware of the occurrence of an event or the existence
of a condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender or Issuing Lender to receive payments under subsection
2.7, use reasonable effort to make, issue, fund or maintain the Commitments of
such Lender or the Affected Loans or Letters of Credit of such Lender or Issuing
Lender through another lending or letter of credit office of such Lender or
Issuing Lender, if (i) as a result thereof the circumstances which would cause
such Lender to be an Affected Lender would cease to exist or the additional
amounts which would otherwise be required to be paid to such Lender or Issuing
Lender pursuant to subsection 2.7 would be materially reduced and (ii) as
determined by such Lender or Issuing Lender in its sole discretion, such action
would not otherwise be disadvantageous to such Lender or Issuing Lender;
provided that such Lender or Issuing Lender will not be obligated to utilize
such other lending or letter of credit office pursuant to this subsection 2.8B
unless Borrower agrees to pay all incremental expenses incurred by such Lender
or Issuing Lender as a result of utilizing such other lending or letter of
credit office as described above.

 

2.9 Replacement of a Lender.

 

If Borrower receives a statement of amounts due pursuant to subsection 2.8A from
a Lender, a Revolving Lender defaults in its obligations to fund a Revolving
Loan pursuant to this Agreement, a Lender (a “Non-Consenting Lender”) refuses to
consent to an amendment, modification or waiver of this Agreement that, pursuant
to subsection 10.6, requires consent of 100% of the Lenders or 100% of the
Lenders with Obligations directly affected or a Lender becomes an Affected
Lender (any such Lender, a “Subject Lender”), so long as (i) no Potential Event
of Default or Event of Default shall have occurred and be continuing and
Borrower has obtained a commitment from another Lender or an Eligible Assignee
to purchase at par the Subject Lender’s Loans and assume the Subject Lender’s
Commitments and all other obligations of the Subject Lender hereunder, (ii) such
Lender is not an Issuing Lender with respect to any Letters of Credit
outstanding (unless all such Letters of Credit are terminated or arrangements
acceptable to such Issuing Lender (such as a “back-to-back” letter of credit)
are made) and (iii), if applicable, the Subject Lender is unwilling to withdraw
the notice delivered to Borrower pursuant to subsection 2.8 and/or is unwilling
to remedy its default upon 10 days prior written notice to the Subject Lender
and Administrative Agent, Borrower may require the Subject Lender to assign all
of its Loans and Commitments to such other Lender, Lenders, Eligible Assignee or
Eligible Assignees pursuant to the provisions of subsection 10.1B; provided
that,

 

56



--------------------------------------------------------------------------------

prior to or concurrently with such replacement, (1) the Subject Lender shall
have received payment in full of all principal, interest, fees and other amounts
(including all amounts under subsections 2.6D, 2.7 and/or 2.8B (if applicable))
through such date of replacement and a release from its obligations under the
Loan Documents, (2) the processing fee required to be paid by subsection
10.1B(i) shall have been paid to Administrative Agent, (3) all of the
requirements for such assignment contained in subsection 10.1B, including,
without limitation, the consent of Administrative Agent (if required) and the
receipt by Administrative Agent of an executed Assignment Agreement and other
supporting documents, have been fulfilled, and (4) in the event such Subject
Lender is a Non-Consenting Lender, each assignee shall consent, at the time of
such assignment, to each matter in respect of which such Subject Lender was a
Non-Consenting Lender and Borrower also requires each other Subject Lender that
is a Non-Consenting Lender to assign its Loans and Commitments.

 

2.10 Increase of Commitments; Additional Lenders.

 

A. So long as no Event of Default has occurred and is continuing, from time to
time after the Effective Date, Borrower may, upon at least 45 days’ written
notice to the Administrative Agent (who shall promptly provide a copy of such
notice to each Lender) propose to increase the Commitments up to an amount not
to exceed $150,000,000 (the amount of any such increase, the “Additional
Commitment Amount”). Each Lender shall have the right for a period of 30 days
following receipt of such notice, to elect by written notice to the Borrower and
the Administrative Agent to increase its Revolving Loan Commitment by a
principal amount equal to its Pro Rata Share of the Additional Commitment
Amount. No Lender (or any successor thereto) shall have any obligation to
increase its Revolving Loan Commitment or its other obligations under this
Agreement and the other Loan Documents, and any decision by a Lender to increase
its Revolving Loan Commitment shall be made in its sole discretion independently
from any other Lender.

 

B. If any Lender shall not elect to increase its Revolving Loan Commitment
pursuant to the paragraph above, the Borrower may designate another bank or
other financial institution (which may be, but need not be, one or more of the
existing Lenders) which at the time agrees to, in the case of any such Person
that is an existing Lender, increase its Revolving Loan Commitment and in the
case of any other such Person (an “Additional Lender”), become a party to this
Agreement; provided, however, that any new bank or financial institution must be
acceptable to the Administrative Agent, which acceptance will not be
unreasonably withheld or delayed. The sum of the increases in the Revolving Loan
Commitments of the existing Lenders pursuant to this paragraph plus the
Revolving Loan Commitments of the Additional Lenders shall not in the aggregate
exceed the unsubscribed amount of the Additional Commitment Amount.

 

C. An increase in the aggregate amount of the Revolving Loan Commitments
pursuant to this Section 2.10 shall become effective upon the receipt by the
Administrative Agent of an agreement in form and substance satisfactory to the
Administrative Agent signed by the Borrower, by each Additional Lender and by
each other Lender whose Revolving Loan Commitment is to be increased, setting
forth the new Revolving Loan Commitments of such Lenders and setting forth the
agreement of each Additional Lender to become a party to this

 

57



--------------------------------------------------------------------------------

Agreement and to be bound by all the terms and provisions hereof, together with
such evidence of appropriate corporate authorization on the part of the Borrower
with respect to the increase in the Revolving Loan Commitments and such opinions
of counsel for the Borrower with respect to the increase in the Revolving Loan
Commitments as the Administrative Agent may reasonably request.

 

D. Upon the acceptance of any such agreement by the Administrative Agent, the
Commitments shall automatically be increased by the amount of the Revolving Loan
Commitments added through such agreement and Schedule 2.1 shall automatically be
deemed amended to reflect the Revolving Loan Commitments of all Lenders after
giving effect to the addition of such Revolving Loan Commitments.

 

E. Upon any increase in the aggregate amount of the Revolving Loan Commitments
pursuant to this Section 2.10 that is not pro rata among all Lenders, (x) within
five Business Days, in the case of any Base Rate Loans then outstanding, and at
the end of the then current Interest Period with respect thereto, in the case of
any Eurodollar Rate Loans then outstanding, the Borrower shall prepay such Loans
in their entirety and, to the extent the Borrower elects to do so and subject to
the conditions specified in Section 4, the Borrower shall reborrow Loans from
the Lenders in proportion to their respective Revolving Loan Commitments after
giving effect to such increase, until such time as all outstanding Loans are
held by the Lenders in such proportion and (y) effective upon such increase, the
amount of the participations held by each Lender in each Letter of Credit then
outstanding shall be adjusted such that, after giving effect to such
adjustments, the Lenders shall hold participations in each such Letter of Credit
in the proportion its respective Revolving Loan Commitment bears to the
aggregate Revolving Loan Commitments after giving effect to such increase.

 

Section 3. LETTERS OF CREDIT

 

3.1 Issuance of Letters of Credit and Lenders’ Purchase of Participations
Therein.

 

A. Letters of Credit. In addition to Borrower requesting that Lenders make
Revolving Loans pursuant to subsection 2.1A(ii) and that Swing Line Lender make
Swing Line Loans pursuant to subsection 2.1A(iii), Borrower may request, in
accordance with the provisions of this subsection 3.1, from time to time during
the period from the Effective Date to but excluding the 30th day prior to the
Revolving Loan Commitment Termination Date, that one or more Issuing Lenders
issue Letters of Credit payable on a sight basis for the account of Borrower for
the purposes specified in the definitions of Commercial Letters of Credit and
Standby Letters of Credit. Subject to the terms and conditions of this Agreement
and in reliance upon the representations and warranties of Borrower herein set
forth, any one or more Issuing Lenders may, but (except as provided in
subsection 3.1B(ii)) shall not be obligated to, issue such Letters of Credit in
accordance with the provisions of this subsection 3.1; provided that Borrower
shall not request that any Issuing Lender issue (and no Issuing Lender shall
issue):

 

58



--------------------------------------------------------------------------------

(i) any Letter of Credit if, after giving effect to such issuance, the Total
Utilization of Revolving Loan Commitments would exceed the Revolving Loan
Commitments then in effect;

 

(ii) any Letter of Credit if, after giving effect to such issuance, the Letter
of Credit Usage would exceed $50,000,000;

 

(iii) any Standby Letter of Credit having an expiration date later than the
earlier of (a) ten days prior to the Revolving Loan Commitment Termination Date
and (b) the date which is one year from the date of issuance of such Standby
Letter of Credit; provided that the immediately preceding clause (b) shall not
prevent any Issuing Lender from agreeing that a Standby Letter of Credit will
automatically be extended for one or more successive periods not to exceed one
year each unless such Issuing Lender elects not to extend for any such
additional period; and provided, further that such Issuing Lender shall elect
not to extend such Standby Letter of Credit if it has knowledge that an Event of
Default has occurred and is continuing (and has not been waived in accordance
with subsection 10.6) at the time such Issuing Lender must elect whether or not
to allow such extension;

 

(iv) any Standby Letter of Credit issued for the purpose of supporting (a) trade
payables or (b) any Indebtedness constituting “antecedent debt” (as that term is
used in Section 547 of the Bankruptcy Code);

 

(v) any Commercial Letter of Credit having an expiration date (a) later than the
earlier of (1) the date which is 30 days prior to the Revolving Loan Commitment
Termination Date and (2) the date which is 180 days from the date of issuance of
such Commercial Letter of Credit or (b) that is otherwise unacceptable to the
applicable Issuing Lender in its reasonable discretion; or

 

(vi) any Letter of Credit denominated in a currency other than Dollars.

 

B. Mechanics of Issuance.

 

(i) Request for Issuance. Whenever Borrower desires the issuance of a Letter of
Credit, it shall deliver to the applicable Issuing Lender a Request for Issuance
no later than 12:00 Noon (New York City time) at least three Business Days (in
the case of Standby Letters of Credit or Commercial Letters of Credit), or in
each case such shorter period as may be agreed to by such Issuing Lender in any
particular instance, in advance of the proposed date of issuance. Such Issuing
Lender, in its reasonable discretion, may require changes in the text of the
proposed Letter of Credit or any documents described in or attached to the
Request for Issuance. In furtherance of the provisions of subsection 10.8, and
not in limitation thereof, Borrower may submit Requests for Issuance by
telefacsimile and Administrative Agent and the applicable Issuing Lender may
rely and act upon any such Request for Issuance without receiving an original
signed copy thereof. No Letter of Credit shall require payment against a
conforming demand for payment to be made thereunder on the same business day
(under the laws of the jurisdiction in which

 

59



--------------------------------------------------------------------------------

the office of the applicable Issuing Lender to which such demand for payment is
required to be presented is located) that such demand for payment is presented
if such presentation is made after 10:00 A.M. (in the time zone of such office
of such Issuing Lender) on such business day.

 

Borrower shall notify the applicable Issuing Lender and Administrative Agent
prior to the issuance of any Letter of Credit in the event that any of the
matters to which Borrower is required to certify in the applicable Request for
Issuance is no longer true and correct as of the proposed date of issuance of
such Letter of Credit, and upon the issuance of any Letter of Credit, Borrower
shall be deemed to have re-certified, as of the date of such issuance, as to the
matters to which Borrower is required to certify in the applicable Request for
Issuance.

 

(ii) Determination of Issuing Lender. Borrower may request either Issuing Lender
to issue a Letter of Credit by delivering to such Issuing Lender (with a copy to
Administrative Agent) a Request for Issuance. The applicable Issuing Lender
shall be obligated to issue any Letter of Credit, notwithstanding the fact that
the Letter of Credit Usage with respect to such Letter of Credit and with
respect to all other Letters of Credit issued by Issuing Lenders, when
aggregated with such Issuing Lender’s outstanding Revolving Loans and Swing Line
Loans, may exceed such Issuing Lender’s Revolving Loan Commitment then in
effect.

 

(iii) Issuance of Letter of Credit. Upon satisfaction or waiver (in accordance
with subsection 10.6) of the conditions set forth in subsection 4.3, the
applicable Issuing Lender shall issue the requested Letter of Credit in
accordance with such Issuing Lender’s standard operating procedures.

 

(iv) Notification to Revolving Lenders. Promptly following the end of each
Fiscal Quarter, each Issuing Lender shall deliver (through the Administrative
Agent) to each Lender and the Borrower a report describing the aggregate Letters
of Credit outstanding and issued by it at the end of such Fiscal Quarter. Upon
the request of any Lender from time to time, each Issuing Lender shall deliver
to such Lender any other information reasonably requested by such Lender with
respect to each Letter of Credit issued by it then outstanding.

 

C. Revolving Lenders’ Purchase of Participations in Letters of Credit.
Immediately upon the issuance of each Letter of Credit, each Revolving Lender
shall be deemed to, and hereby agrees to, have irrevocably purchased from the
applicable Issuing Lender a participation in such Letter of Credit and any
drawings honored thereunder in an amount equal to such Revolving Lender’s Pro
Rata Share of the maximum amount that is or at any time may become available to
be drawn thereunder; provided that at no time shall such Lender’s Pro Rata Share
of such amount together with such Lender’s Revolving Loan Exposure at such time,
exceed such Lender’s Revolving Loan Commitment at such time.

 

60



--------------------------------------------------------------------------------

3.2 Letter of Credit Fees.

 

Borrower agrees to pay the following amounts with respect to Letters of Credit
issued hereunder:

 

(i) with respect to each Standby Letter of Credit, (a) a fronting fee, payable
directly to the applicable Issuing Lender for its own account, equal 0.20% per
annum of the daily amount available to be drawn under such Standby Letter of
Credit and (b) a letter of credit fee, payable to Administrative Agent for the
account of Revolving Lenders, equal to the applicable Eurodollar Rate Margin for
Revolving Loans (or if an Event of Default has occurred and is continuing, 2%
above the applicable Eurodollar Rate Margin for Revolving Loans) multiplied by
the daily amount available to be drawn under such Standby Letter of Credit, each
such fronting fee or letter of credit fee to be payable in arrears on and to
(but excluding) the last Business Day of March, June, September and December of
each year and on and to the Revolving Loan Commitment Termination Date and
computed on the basis of a 360-day year for the actual number of days elapsed;

 

(ii) with respect to each Commercial Letter of Credit, (a) a fronting fee,
payable directly to the applicable Issuing Lender for its own account, equal to
0.20% per annum of the daily amount available to be drawn under such Commercial
Letter of Credit and (b) a letter of credit fee, payable to Administrative Agent
for the account of Revolving Lenders, equal to the applicable Eurodollar Rate
Margin for Revolving Loans (or if an Event of Default has occurred and is
continuing, 2% above the applicable Eurodollar Rate Margin for Revolving Loans)
multiplied by the daily amount available to be drawn under such Commercial
Letter of Credit, each such fronting fee or letter of credit fee to be payable
in arrears on and to (but excluding) the last Business Day of March, June,
September and December of each year and on and to the Revolving Loan Commitment
Termination Date and computed on the basis of a 360-day year for the actual
number of days elapsed; and

 

(iii) with respect to the issuance, amendment or transfer of each Letter of
Credit and each payment of a drawing made thereunder (without duplication of the
fees payable under clauses (i) and (ii) above), documentary and processing
charges payable directly to the applicable Issuing Lender for its own account in
accordance with such Issuing Lender’s standard schedule for such charges in
effect at the time of such issuance, amendment, transfer or payment, as the case
may be.

 

(iv) For purposes of calculating any fees payable under clauses (i) and (ii) of
this subsection 3.2, the daily amount available to be drawn under any Letter of
Credit shall be determined as of the close of business on any date of
determination. Promptly upon receipt by Administrative Agent of any amount
described in clause (i)(b) or (ii)(b) of this subsection 3.2, Administrative
Agent shall distribute to each Revolving Lender its Pro Rata Share of such
amount.

 

61



--------------------------------------------------------------------------------

3.3 Drawings and Reimbursement of Amounts Paid Under Letters of Credit.

 

A. Responsibility of Issuing Lenders With Respect to Drawings. In determining
whether to honor any drawing under any Letter of Credit by the beneficiary
thereof, the applicable Issuing Lender shall be responsible only to examine the
documents delivered under such Letter of Credit with reasonable care so as to
ascertain whether they appear on their face to be in strict compliance with the
terms and conditions of such Letter of Credit.

 

B. Reimbursement by Borrower of Amounts Paid Under Letters of Credit. In the
event the applicable Issuing Lender has determined to honor a drawing under a
Letter of Credit issued by it, such Issuing Lender shall immediately notify
Borrower and Administrative Agent, and Borrower shall reimburse such Issuing
Lender on the date on which such drawing is honored (the “Reimbursement Date”)
in an amount in Dollars and in same day funds equal to the amount of such
payment; provided that, anything contained in this Agreement to the contrary
notwithstanding, (i) unless Borrower shall have notified Administrative Agent
and the applicable Issuing Lender prior to 10:00 A.M. (New York City time) on
the date such drawing is honored that Borrower intends to reimburse such Issuing
Lender for the amount of such payment with funds other than the proceeds of
Revolving Loans, Borrower shall be deemed to have given a timely Notice of
Borrowing to Administrative Agent requesting Revolving Lenders to make Revolving
Loans that are Base Rate Loans on the Reimbursement Date in an amount in Dollars
equal to the amount of such payment and (ii) subject to satisfaction or waiver
of the conditions specified in subsection 4.2B, Revolving Lenders shall, on the
Reimbursement Date, make Revolving Loans that are Base Rate Loans in the amount
of such payment, the proceeds of which shall be applied directly by
Administrative Agent to reimburse the applicable Issuing Lender for the amount
of such payment; and provided, further that if for any reason proceeds of
Revolving Loans are not received by such Issuing Lender on the Reimbursement
Date in an amount equal to the amount of such payment, Borrower shall reimburse
such Issuing Lender, on demand, in an amount in same day funds equal to the
excess of the amount of such payment over the aggregate amount of such Revolving
Loans, if any, which are so received. Nothing in this subsection 3.3B shall be
deemed to relieve any Revolving Lender from its obligation to make Revolving
Loans on the terms and conditions set forth in this Agreement, and Borrower
shall retain any and all rights it may have against any Revolving Lender
resulting from the failure of such Revolving Lender to make such Revolving Loans
under this subsection 3.3B.

 

C. Payment by Lenders of Unreimbursed Amounts Paid Under Letters of Credit.

 

(i) Payment by Revolving Lenders. In the event that Borrower shall fail for any
reason to reimburse any Issuing Lender as provided in subsection 3.3B in an
amount equal to the amount of any payment by such Issuing Lender under a Letter
of Credit issued by it, such Issuing Lender shall promptly notify Administrative
Agent who will notify each other Lender of the unreimbursed amount of such
honored drawing and of such other Revolving Lender’s respective participation
therein based on such Revolving Lender’s Pro Rata Share. Each Revolving Lender
shall make available to Administrative Agent for the benefit of the applicable
Issuing Lender an amount equal to its respective participation, in Dollars and
in same day funds, at the Funding and Payment Office, not later than 12:00 Noon
(New York City time) on the first business day after the date notified by such
Issuing Lender. In the event that any Revolving Lender fails to make

 

62



--------------------------------------------------------------------------------

available to Administrative Agent for the benefit of any Issuing Lender on such
business day the amount of such Revolving Lender’s participation in such Letter
of Credit as provided in this subsection 3.3C, such Issuing Lender shall be
entitled to recover such amount on demand from such Revolving Lender together
with interest thereon at the rate customarily used by such Issuing Lender for
the correction of errors among banks for three Business Days and thereafter at
the Base Rate. Nothing in this subsection 3.3C shall be deemed to prejudice the
right of any Lender to recover from any Issuing Lender any amounts made
available by such Revolving Lender to such Issuing Lender pursuant to this
subsection 3.3C in the event that it is determined by the final judgment of a
court of competent jurisdiction that the payment with respect to a Letter of
Credit by such Issuing Lender in respect of which payment was made by such
Revolving Lender constituted gross negligence or willful misconduct on the part
of such Issuing Lender.

 

(ii) Distribution to Lenders of Reimbursements Received From Borrower. In the
event any Issuing Lender shall have been reimbursed by other Revolving Lenders
pursuant to subsection 3.3C(i) for all or any portion of any payment by such
Issuing Lender under a Letter of Credit issued by it, such Issuing Lender shall
distribute to Administrative Agent on behalf of each other Revolving Lender that
has paid all amounts payable by it under subsection 3.3C(i) with respect to such
payment such other Revolving Lender’s Pro Rata Share of all payments
subsequently received by such Issuing Lender from Borrower in reimbursement of
such payment under the Letter of Credit when such payments are received. Any
such distribution shall be made to a Revolving Lender.

 

D. Interest on Amounts Paid Under Letters of Credit.

 

(i) Payment of Interest by Borrower. Borrower agrees to pay to each Issuing
Lender, with respect to payments under any Letters of Credit issued by it,
interest on the amount paid by such Issuing Lender in respect of each such
payment from the date a drawing is honored to but excluding the date such amount
is reimbursed by Borrower (including any such reimbursement out of the proceeds
of Revolving Loans pursuant to subsection 3.3B) at a rate equal to (a) for the
period from the date such drawing is honored to but excluding the Reimbursement
Date, the rate then in effect under this Agreement with respect to Revolving
Loans that are Base Rate Loans and (b) thereafter, a rate which is 2% per annum
in excess of the rate of interest otherwise payable under this Agreement with
respect to Revolving Loans that are Base Rate Loans. Interest payable pursuant
to this subsection 3.3D(i) shall be computed on the basis of a 360-day year for
the actual number of days elapsed in the period during which it accrues and
shall be payable on demand or, if no demand is made, on the date on which the
related drawing under a Letter of Credit is reimbursed in full.

 

(ii) Distribution of Interest Payments by Issuing Lenders. Promptly upon receipt
by any Issuing Lender of any payment of interest pursuant to subsection 3.3D(i)
with respect to a payment under a Letter of Credit issued by it, (a) such
Issuing Lender shall distribute to Administrative Agent on behalf of each other
Revolving Lender, out of the interest received by such Issuing Lender in respect
of the period from the date such drawing is honored to but excluding the date on
which such Issuing Lender is reimbursed

 

63



--------------------------------------------------------------------------------

for the amount of such payment (including any such reimbursement out of the
proceeds of Revolving Loans pursuant to subsection 3.3B), the amount that such
other Revolving Lender would have been entitled to receive in respect of the
letter of credit fee that would have been payable in respect of such Letter of
Credit for such period pursuant to subsection 3.2 if no drawing had been honored
under such Letter of Credit, and (b) in the event such Issuing Lender shall have
been reimbursed by other Revolving Lenders pursuant to subsection 3.3C(i) for
all or any portion of such payment, such Issuing Lender shall distribute to
Administrative Agent on behalf of each other Revolving Lender that has paid all
amounts payable by it under subsection 3.3C(i) with respect to such payment such
other Revolving Lender’s Pro Rata Share of any interest received by such Issuing
Lender in respect of that portion of such payment so reimbursed by other
Revolving Lenders for the period from the date on which such Issuing Lender was
so reimbursed by other Revolving Lenders to but excluding the date on which such
portion of such payment is reimbursed by Borrower, Administrative Agent shall
distribute any such amounts to a Revolving Lender.

 

3.4 Obligations Absolute.

 

The obligation of Borrower to reimburse each Issuing Lender for payments under
the Letters of Credit issued by it and to repay any Revolving Loans made by
Revolving Lenders pursuant to subsection 3.3B and the obligations of Revolving
Lenders under subsection 3.1C and 3.3C(i) shall be unconditional and irrevocable
and shall be paid strictly in accordance with the terms of this Agreement under
all circumstances including any of the following circumstances:

 

(i) any lack of validity or enforceability of any Letter of Credit;

 

(ii) the existence of any claim, set-off, defense or other right which Borrower
or any Lender may have at any time against a beneficiary or any transferee of
any Letter of Credit (or any Persons for whom any such transferee may be
acting), any Issuing Lender or other Revolving Lender or any other Person or, in
the case of a Revolving Lender, against Borrower, whether in connection with
this Agreement, the transactions contemplated herein or any unrelated
transaction (including any underlying transaction between Borrower or one of its
Subsidiaries and the beneficiary for which any Letter of Credit was procured);

 

(iii) any draft or other document presented under any Letter of Credit proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

 

(iv) payment by the applicable Issuing Lender under any Letter of Credit against
presentation of a draft or other document which does not strictly comply with
the terms of such Letter of Credit;

 

(v) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Borrower or any of its
Subsidiaries;

 

64



--------------------------------------------------------------------------------

(vi) any breach of this Agreement or any other Loan Document by any party
thereto;

 

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing; or

 

(viii) the fact that an Event of Default or a Potential Event of Default shall
have occurred and be continuing;

 

provided, in each case, that payment by any Issuing Lender under the applicable
Letter of Credit shall not have constituted gross negligence or willful
misconduct of such Issuing Lender under the circumstances in question (as
determined by a final judgment of a court of competent jurisdiction).

 

3.5 Nature of Issuing Lenders’ Duties.

 

As between Borrower and any Issuing Lender, Borrower assumes all risks of the
acts and omissions of, or misuse of the Letters of Credit issued by such Issuing
Lender by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, such Issuing Lender shall
not be responsible for: (i) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for and issuance of any such Letter of Credit, even if it
should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged; (ii) the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
such Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (iii) failure of the beneficiary of any such Letter of Credit to comply
fully with any conditions required in order to draw upon such Letter of Credit;
(iv) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex or otherwise, whether or not they
be in cipher; (v) errors in interpretation of technical terms; (vi) any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of such Issuing Lender, including any act or
omission by a Government Authority, and none of the above shall affect or
impair, or prevent the vesting of, any of such Issuing Lender’s rights or powers
hereunder.

 

In furtherance and extension and not in limitation of the specific provisions
set forth in the first paragraph of this subsection 3.5, any action taken or
omitted by any Issuing Lender under or in connection with the Letters of Credit
issued by it or any documents and certificates delivered thereunder, if taken or
omitted in good faith, shall not put such Issuing Lender under any resulting
liability to Borrower.

 

Notwithstanding anything to the contrary contained in this subsection 3.5,
Borrower shall retain any and all rights it may have against any Issuing Lender
for any liability arising solely out of the gross negligence or willful
misconduct of such Issuing Lender, as determined by a final judgment of a court
of competent jurisdiction.

 

65



--------------------------------------------------------------------------------

Section 4. CONDITIONS TO LOANS AND LETTERS OF CREDIT

 

4.1 Conditions to Initial Revolving Loans and Swing Line Loans.

 

This Agreement shall become effective, and the Lenders and Issuing Lenders shall
be obligated to make the initial Loans and issue the initial Letters of Credit
hereunder, upon the satisfaction of the following conditions, in addition to the
conditions precedent specified in subsection 4.2:

 

A. Loan Party Documents. On or before the Effective Date, Borrower shall, and
shall cause each other Loan Party to, deliver to Lenders (or to Administrative
Agent with sufficient originally executed copies, where appropriate, for each
Lender) the following with respect to Borrower or such Loan Party, as the case
may be, each, unless otherwise noted, dated the Effective Date:

 

(i) Executed originals of the following Loan Documents:

 

(a) This Agreement duly executed by the Borrower;

 

(b) a Revolving Note for each Lender and the Swingline Note, duly executed by
the Borrower;

 

(d) The Subsidiary Guaranty duly executed by each Domestic Subsidiary of
Borrower;

 

(e) The Security Agreement duly executed by the Borrower and each Subsidiary
Guarantor;

 

(ii) Copies of the Organizational Documents of such Person, certified by the
Secretary of State (or foreign equivalent) of its jurisdiction of organization
or, if such document is of a type that may not be so certified, certified by the
secretary or similar officer of the applicable Loan Party, together with a good
standing certificate from the Secretary of State of its jurisdiction of
organization and each other state in which such Person is qualified to do
business and, to the extent generally available, a certificate or other evidence
of good standing as to payment of any applicable franchise or similar taxes from
the appropriate taxing authority of each of such jurisdictions, each dated a
recent date prior to the Effective Date;

 

(iii) Resolutions of the Governing Body of such Person approving and authorizing
the execution, delivery and performance of the Loan Documents to which it is a
party, certified as of the Effective Date by the secretary or similar officer of
such Person as being in full force and effect without modification or amendment;

 

66



--------------------------------------------------------------------------------

(iv) Signature and incumbency certificates of the officers of such Person
executing the Loan Documents to which it is a party;

 

(v) Such other documents as Administrative Agent may reasonably request.

 

B. Fees. Borrower shall have paid to Administrative Agent, for distribution (as
appropriate) to Administrative Agent and Lenders, the fees payable on the
Effective Date referred to in subsection 2.3.

 

C. Corporate and Capital Structure; Ownership.

 

(i) Corporate Structure. The corporate organizational structure of the Borrower
and its Subsidiaries prior to and then immediately following the Permitted
NewMarket Reorganization shall be as set forth on Schedule 4.1C annexed hereto.

 

(ii) Capital Structure and Ownership. The capital structure and ownership of
Borrower and its Subsidiaries prior to and then immediately following the
Permitted NewMarket Reorganization shall be as set forth on Schedule 4.1C
annexed hereto.

 

D. Representations and Warranties; Performance of Agreements. Borrower shall
have delivered to Administrative Agent an Officer’s Certificate, in form and
substance satisfactory to Administrative Agent, to the effect that the
representations and warranties in Section 5 are true, correct and complete on
and as of the Effective Date to the same extent as though made on and as of that
date (or, to the extent such representations and warranties specifically relate
to an earlier date, that such representations and warranties were true, correct
and complete in all material respects on and as of such earlier date) and that
each of the Loan Parties shall have performed in all material respects all
agreements and satisfied all conditions which this Agreement provides shall be
performed or satisfied by it on or before the Effective Date except as otherwise
disclosed to and agreed to in writing by Administrative Agent; provided that, if
a representation and warranty, covenant or condition is qualified as to
materiality, with respect to such representation and warranty, covenant or
condition the applicable materiality qualifier set forth above shall be
disregarded for purposes of this condition.

 

E. Financial Statements; Pro Forma Financial Statements. On or before the
Effective Date, Lenders shall have received from Borrower (i) audited and
unaudited financial statements of Borrower and its Subsidiaries as set forth in
Schedule 4.1E and (ii) pro forma financial statements, giving effect to the
Loans outstanding hereunder on the Effective Date, together with all additional
Loans made on the Effective Date, and the other transactions contemplated herein
to occur on or before the Effective Date, which pro forma financial statements
shall be in form and substance satisfactory to Administrative Agent.

 

F. Opinions of Counsel to Loan Parties. Lenders shall have received originally
executed copies of one or more favorable written opinions of (i) Steven M.
Edmonds, general counsel for Loan Parties and (ii) Hunton & Williams LLP,
special counsel for Loan Parties, in each case in form and substance reasonably
satisfactory to Administrative Agent and

 

67



--------------------------------------------------------------------------------

its counsel, dated as of the Effective Date and setting forth substantially the
matters in the opinions designated in Exhibit VII-A and Exhibit VII-B,
respectively, annexed hereto and as to such other matters as Administrative
Agent acting on behalf of Lenders may reasonably request (this Credit Agreement
constituting a written request by Borrower to such counsel to deliver such
opinions to Lenders).

 

G. Reserved

 

H. Solvency Assurances. On the Effective Date, Administrative Agent and Lenders
shall have received an Officer’s Certificate of Borrower dated the Effective
Date, substantially in the form of Exhibit X annexed hereto and with appropriate
attachments, in each case demonstrating that, after giving effect to the
consummation of the transactions contemplated by the Loan Documents, Borrower
and the Guarantors on a consolidated basis will be Solvent.

 

I. Evidence of Insurance. Administrative Agent shall have received a certificate
from Borrower’s insurance broker or other evidence satisfactory to it that all
insurance required to be maintained pursuant to subsection 6.4 is in full force
and effect and that Administrative Agent on behalf of Lenders has been named as
additional insured and/or loss payee thereunder to the extent required under
subsection 6.4.

 

J. Necessary Governmental Authorizations and Consents; Expiration of Waiting
Periods, Etc. Borrower shall have obtained all Governmental Authorizations and
all consents of other Persons, in each case that are necessary or advisable in
connection with the transactions contemplated by the Loan Documents and the
continued operation of the business conducted by Borrower and its Subsidiaries
in substantially the same manner as conducted prior to the Effective Date. Each
such Governmental Authorization and consent shall be in full force and effect,
except in a case where the failure to obtain or maintain a Governmental
Authorization or consent, either individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. All applicable
waiting periods shall have expired without any action being taken or threatened
by any competent authority that would restrain, prevent or otherwise impose
adverse conditions on the transactions contemplated by the Loan Documents or the
financing thereof. No action, request for stay, petition for review or
rehearing, reconsideration, or appeal with respect to any of the foregoing shall
be pending, and the time for any applicable Government Authority to take action
to set aside its consent on its own motion shall have expired.

 

K. Environmental Reports. On or prior to the Effective Date, Borrower shall, or
shall cause each applicable Loan Party to, deliver to Administrative Agent
complete copies of Phase I, Phase II, and letter reports and any other material
documents and information, which were delivered to the Original Administrative
Agent, all of which are described on Schedule 4.1K

 

L. Security Interests in Personal and Mixed Property. To the extent not
otherwise satisfied pursuant to subsection 4.1M, Administrative Agent shall have
received evidence satisfactory to it that Borrower and the other Loan Parties
shall have taken or caused to be taken all such actions, executed and delivered
or caused to be executed and delivered all such

 

68



--------------------------------------------------------------------------------

agreements, documents and instruments, and made or caused to be made all such
filings and recordings (other than the filing or recording of items described in
clauses (ii), (iii) and (iv) below) that may be necessary or, in the opinion of
Administrative Agent, desirable in order to create in favor of Administrative
Agent, for the benefit of Lenders, a valid and (upon such filing and recording)
perfected First Priority security interest in the entire personal and mixed
property Collateral. Such actions shall include the following:

 

(i) Stock Certificates and Instruments. Delivery to Administrative Agent of (a)
certificates (which certificates shall be accompanied by irrevocable undated
stock powers, duly endorsed in blank and otherwise satisfactory in form and
substance to Administrative Agent) representing all Capital Stock pledged
pursuant to the Security Agreement and any Foreign Pledge Agreement, and (b) all
promissory notes, including, without limitation, the Pledged Belgium
Indebtedness, or other instruments (duly endorsed, where appropriate, in a
manner satisfactory to Administrative Agent) evidencing any Collateral;

 

(ii) Lien Searches and UCC Termination Statements. Delivery to Administrative
Agent of (a) all lien searches conducted in connection with the Existing Credit
Agreement, (b) the results of a recent search, by a Person satisfactory to
Administrative Agent, of all effective UCC financing statements and fixture
filings and all judgment and tax lien filings which may have been made with
respect to any personal or mixed property of any Loan Party in its state of
incorporation since the date of the prior lien searches conducted in such
jurisdictions in connection with the Existing Credit Agreement, together with
copies of all such filings disclosed by such search, and (c) UCC termination
statements duly executed (if required) or authorized by all applicable Persons
for filing in all applicable jurisdictions as may be necessary to terminate any
effective UCC financing statements or fixture filings disclosed in such search
(other than any such financing statements or fixture filings in respect of Liens
permitted to remain outstanding pursuant to the terms of this Agreement).

 

(iii) UCC Financing Statements and Fixture Filings. Delivery to Administrative
Agent of UCC assignments duly executed (if required) or authorized assigning all
UCC financing statements filed by the Original Administrative Agent to the
Administrative Agent, new UCC financing statements and, where appropriate,
fixture filings, duly executed (if required) or authorized by each applicable
Loan Party with respect to all personal and mixed property Collateral of such
Loan Party, for filing in all jurisdictions as may be necessary or, in the
opinion of Administrative Agent, desirable to perfect the security interests
created in such Collateral pursuant to the Collateral Documents;

 

(iv) PTO Cover Sheets, Etc. Delivery to Administrative Agent of copies all cover
sheets or other documents or instruments filed with the PTO in connection with
the Existing Credit Agreement, and duly executed originals of all assignments of
such filings from the Original Administrative Agent to the Administrative Agent
as may be necessary or, in the opinion of Administrative Agent, desirable to
create or perfect Liens in respect of any IP Collateral;

 

69



--------------------------------------------------------------------------------

(v) Foreign Pledge Agreements. Execution and delivery to Administrative Agent of
Foreign Pledge Agreements, or assignments and amendments (in form and substance
satisfactory to Administrative Agent) to Foreign Pledge Agreements executed in
connection with the Existing Credit Agreement, in respect of which
Administrative Agent deems a Foreign Pledge Agreement or amendment thereto
necessary or desirable to perfect or otherwise protect the First Priority Liens
granted to Administrative Agent on behalf of Lenders in 65% of the voting
Capital Stock and 100% of the non-voting Capital Stock owned by Borrower or any
Loan Party of all Foreign Subsidiaries, and the taking of all such other actions
under the laws of such jurisdictions as Administrative Agent may deem necessary
or advisable to perfect or otherwise protect such Liens;

 

(vi) Opinions of Foreign Counsel. Delivery to Administrative Agent of opinions
of foreign counsel in favor of Administrative Agent with respect to the
assignments and amendments to Foreign Pledge Agreements (other than with respect
to the Foreign Pledge Agreements of Canada and Switzerland) and such other
matters governed by the laws of such jurisdiction regarding such security
interests and Liens as Administrative Agent may reasonably request, in each case
in form and substance reasonably satisfactory to Administrative Agent.

 

M. Closing Date Mortgages; Closing Date Mortgage Policies; Etc. Administrative
Agent shall have received from Borrower and each applicable Subsidiary
Guarantor:

 

(i) Mortgages. Fully executed and notarized assignments to all Closing Date
Mortgages, all in form and substance satisfactory to Administrative Agent and if
requested by Administrative Agent, duly recorded in all appropriate places in
all applicable jurisdictions;

 

(ii) Reserved.

 

(iii) Collateral Access Agreements. In the case of each Real Property Asset of
any Loan Party listed in Part B of Schedule 4.1M annexed hereto, to the extent a
Collateral Access Agreement was delivered with respect thereto pursuant to the
Existing Credit Agreement, such amendments thereto as the Administrative Agent
shall reasonably request to evidence the transactions contemplated hereby;

 

(iv) Surveys. Copies of all surveys delivered to the Administrative Agent under
the Existing Credit Agreement.

 

(v) Title Insurance. The original ALTA mortgagee title insurance policies issued
with respect to all Closing Date Mortgages, together with endorsements issued by
the Title Company with respect to the assignments thereof delivered pursuant to
this Agreement, insuring fee simple title to, or a valid leasehold interest in,
each Closing Date Mortgaged Property vested in such Loan Party and assuring
Administrative Agent that all Closing Date Mortgages create valid and
enforceable First Priority mortgage Liens on the respective Closing Date
Mortgaged Properties encumbered thereby, which title insurance

 

70



--------------------------------------------------------------------------------

policies (1) shall include such endorsements as are commercially available in
the applicable jurisdiction pertaining to matters reasonably requested by
Administrative Agent and (2) shall provide for affirmative insurance and such
reinsurance as Administrative Agent may reasonably request, all of the foregoing
in form and substance reasonably satisfactory to Administrative Agent; and (b)
evidence satisfactory to Administrative Agent that such Loan Party has (i)
delivered to the Title Company all certificates and affidavits required by the
Title Company in connection with the issuance of such endorsements and (ii) paid
to the Title Company or to the appropriate governmental authorities all expenses
and premiums of the Title Company in connection with the issuance of such
endorsements and all recording and stamp taxes (including mortgage recording and
intangible taxes) payable in connection with recording such assignments and
amendments in the appropriate real estate records;

 

(vi) Copies of Documents Relating to Title Exceptions. Copies of all recorded
documents listed as exceptions to title or otherwise referred to in the Closing
Date Mortgage Policies or the endorsements to be issued on the Effective Date;

 

(vii) Matters Relating to Flood Hazard Properties. (a) Copies of all letters or
other evidence delivered in connection with the Existing Credit Agreement, as to
whether (1) any Closing Date Mortgaged Property is a Flood Hazard Property and
(2) the community in which any such Flood Hazard Property is located is
participating in the National Flood Insurance Program, (b) if there are any such
Flood Hazard Properties, such Loan Party’s written acknowledgement of receipt of
written notification from Administrative Agent (1) as to the existence of each
such Flood Hazard Property and (2) as to whether the community in which each
such Flood Hazard Property is located is participating in the National Flood
Insurance Program, and (c) in the event any such Flood Hazard Property is
located in a community that participates in the National Flood Insurance
Program, evidence that Borrower and its Subsidiaries have obtained flood
insurance in respect of such Flood Hazard Property to the extent required under
the applicable regulations of the Board of Governors of the Federal Reserve
System; and

 

(viii) Environmental Indemnity. An environmental indemnity agreement,
satisfactory in form and substance to Administrative Agent and its counsel, with
respect to the indemnification of Administrative Agent and Lenders for any
liabilities that may be imposed on or incurred by any of them as a result of any
Hazardous Materials Activity.

 

N. Matters Relating to Existing Indebtedness of Borrower and its Subsidiaries.
Administrative Agent shall have received an Officer’s Certificate of Borrower
stating that, after giving effect to the transactions described herein, the
Indebtedness of Loan Parties (other than Indebtedness under the Loan Documents,
the Senior Notes and other Indebtedness permitted under subsection 7.1(vi)
hereof) shall consist of Indebtedness in an aggregate amount not to exceed
$5,700,000 in respect of Capital Leases described in Part II of Schedule 7.1
annexed hereto.

 

71



--------------------------------------------------------------------------------

O. Completion of Proceedings. All corporate and other proceedings taken or to be
taken in connection with the transactions contemplated hereby and all documents
incidental thereto not previously found acceptable by Administrative Agent,
acting on behalf of Lenders, and its counsel shall be satisfactory in form and
substance to Administrative Agent and such counsel, and Administrative Agent and
such counsel shall have received all such counterpart originals or certified
copies of such documents as Administrative Agent may reasonably request.

 

P. Assignments of Revolving Loan Commitments under Existing Credit Agreement. On
or before the Effective Date, (i) Credit Suisse First Boston, acting through its
Cayman Islands branch, and UBS Warburg LLC shall have assigned their Revolving
Loan Commitments under the Existing Credit Agreement to one or more Revolving
Lenders party hereto pursuant to the Effective Date Assignment Agreements, (ii)
the Administrative Agent shall have received the Resignation and Assignment
Agreement, duly executed on behalf of each of the Original Administrative Agent,
the Administrative Agent, and the Borrower and (iii) simultaneously with the
closing hereof, (A) the Revolver Lenders shall have refinanced in full the
outstanding Swing Line Loan in the principal amount of $5,000,000 with a
Revolving Loan and (ii) the Borrower shall have paid to the Original
Administrative Agent, on behalf of Credit Suisse First Boston, acting through
its Cayman Islands branch, UBS Warburg LLC and all other Revolving Lenders
holding Revolving Loan Commitments prior to the effectiveness of the Effective
Date Assignments, all accrued interest and fees on such Revolving Loan
Commitments (including without limitation interest on the Revolving Loan, the
Swing Line Loan, commitment fees and letter of credit fees) through and
including the date hereof, which as of the date hereof aggregate $233,005.76.

 

Q. Original Administrative Agent. (i) The Original Administrative Agent shall
have received counterparts of:

 

(a) this Agreement, duly executed on behalf of the Borrower, the Requisite
Lenders, the Administrative Agent and the Original Administrative Agent, which
shall have been delivered to the Original Administrative Agent by the
Administrative Agent (including, without limitation, by way of electronic mail,
Intralinks posting or facsimile);

 

(b) the Resignation and Assignment Agreement, duly executed on behalf of each of
the Original Administrative Agent, the Administrative Agent, and the Borrower;
and

 

(c) each of the Effective Date Assignment Agreements, duly executed on behalf of
each of the assignors and assignees thereunder, as well as the Original
Administrative Agent and the Borrower;

 

(ii) each of the Effective Date Assignment Agreements shall have been fully
performed by the parties thereto;

 

(iii) the Original Administrative Agent shall have received all the sums owing
to the Original Administrative Agent from the Borrower through and including the
Effective Date

 

72



--------------------------------------------------------------------------------

under the Existing Credit Agreement and the other Loan Documents (including,
without limitation, the fees and expenses of O’Melveny & Myers LLP, counsel for
the Original Administrative Agent), in immediately available funds in the
amounts and in accordance with the wiring instructions previously delivered to
the Administrative Agent; and

 

Simultaneously with this Agreement becoming effective, the Original
Administrative Agent, on behalf of the “Term Loan Lenders” under the Existing
Credit Agreement, shall have received from the Administrative Agent the payments
required by subsection 1A.1(a), in immediately available funds in the amount and
in accordance with the provisions of subsection 2.1C.

 

4.2 Conditions to All Loans.

 

The obligations of Lenders to make Loans on each Funding Date are subject to the
following further conditions precedent:

 

A. Administrative Agent shall have received before that Funding Date, in
accordance with the provisions of subsection 2.1B, an originally executed Notice
of Borrowing, in each case signed by a duly authorized Officer of Borrower.

 

B. As of that Funding Date:

 

(i) The representations and warranties contained herein and in the other Loan
Documents shall be true, correct and complete in all material respects on and as
of that Funding Date to the same extent as though made on and as of that date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties shall have
been true, correct and complete in all material respects on and as of such
earlier date; provided, that, if a representation and warranty is qualified as
to materiality, with respect to such representation and warranty the materiality
qualifier set forth above shall be disregarded for purposes of this condition;

 

(ii) No event shall have occurred and be continuing or would result from the
consummation of the borrowing contemplated by such Notice of Borrowing that
would constitute an Event of Default or a Potential Event of Default;

 

(iii) Each Loan Party shall have performed in all material respects all
agreements and satisfied all conditions which this Agreement provides shall be
performed or satisfied by it on or before that Funding Date; and

 

(iv) No order, judgment or decree of any arbitrator or Government Authority
shall purport to enjoin or restrain any Lender from making the Loans to be made
by it on that Funding Date.

 

73



--------------------------------------------------------------------------------

4.3 Conditions to Letters of Credit.

 

The issuance of any Letter of Credit hereunder (whether or not the applicable
Issuing Lender is obligated to issue such Letter of Credit) is subject to the
following conditions precedent:

 

A. On or before the date of issuance of the initial Letter of Credit pursuant to
this Agreement, the initial Loans shall have been made.

 

B. On or before the date of issuance of such Letter of Credit, Administrative
Agent shall have received, in accordance with the provisions of subsection
3.1B(i), an originally executed Request for Issuance (or a facsimile copy
thereof) in each case signed by a duly authorized Officer of Borrower, together
with all other information specified in subsection 3.1B(i) and such other
documents or information as the applicable Issuing Lender may reasonably require
in connection with the issuance of such Letter of Credit.

 

C. On the date of issuance of such Letter of Credit, all conditions precedent
described in subsection 4.2B shall be satisfied to the same extent as if the
issuance of such Letter of Credit were the making of a Loan and the date of
issuance of such Letter of Credit were a Funding Date.

 

4.4 Effect of Amendment and Restatement. Upon the effectiveness of this
Agreement pursuant to Section 4.1, from and after the Effective Date: (a) all
terms and conditions of the Existing Credit Agreement and any other “Loan
Document” as defined therein, as amended by this Agreement and the other Loan
Documents being executed and delivered on the Effective Date, shall be and
remain in full force and effect, as so amended, and shall constitute the legal,
valid, binding and enforceable obligations of the Loan Parties party thereto to
Lenders and Administrative Agent amended as set forth herein and, as so amended,
shall be restated in their entirety, but only with respect to the rights, duties
and obligations among Borrower, Lenders and Administrative Agent accruing from
and after the Effective Date; (b) this Agreement shall not in any way release or
impair the rights, duties, Obligations or Liens created pursuant to the Existing
Credit Agreement or any other Loan Document or affect the relative priorities
thereof, in each case to the extent in force and effect thereunder as of the
Effective Date and except as modified hereby or by documents, instruments and
agreements executed and delivered in connection herewith, and all of such
rights, duties, Obligations and Liens are assumed, ratified and affirmed by
Borrower; (c) all indemnification obligations of the Loan Parties under the
Existing Credit Agreement and any other Loan Documents shall survive the
execution and delivery of this Agreement and shall continue in full force and
effect for the benefit of Lenders, Administrative Agent, and any other Person
indemnified under the Existing Credit Agreement or any other Loan Document at
any time prior to the Closing Date; (d) the Obligations incurred under the
Existing Credit Agreement shall, to the extent outstanding on the Effective
Date, continue outstanding under this Agreement and shall not be deemed to be
paid, released, discharged or otherwise satisfied by the execution of this
Agreement, and this Agreement shall not constitute a refinancing, substitution
or novation of such Obligations or any of the other rights, duties and
obligations of the parties hereunder; (e) the execution, delivery and
effectiveness of this Agreement shall not operate as a waiver of any right,
power or remedy of

 

74



--------------------------------------------------------------------------------

Lenders or Administrative Agent under the Existing Credit Agreement, nor
constitute a waiver of any covenant, agreement or obligation under the Existing
Credit Agreement, except to the extent that any such covenant, agreement or
obligation is no longer set forth herein or is modified hereby; and (f) any and
all references in the Loan Documents to the Existing Credit Agreement shall,
without further action of the parties, be deemed a reference to the Existing
Credit Agreement, as amended and restated by this Agreement, and as this
Agreement shall be further amended or amended and restated from time to time
hereafter.

 

Section 5. REPRESENTATIONS AND WARRANTIES

 

In order to induce Lenders to enter into this Agreement and to make the Loans,
to induce Issuing Lenders to issue Letters of Credit and to induce Revolving
Lenders to purchase participations therein, Borrower represents and warrants to
each Lender:

 

5.1 Organization, Powers, Qualification, Good Standing, Business and
Subsidiaries.

 

A. Organization and Powers. Each of Borrower and its Subsidiaries is a
corporation, partnership, trust or limited liability company duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization as specified in Schedule 5.1 annexed hereto. Each of Borrower and
its Subsidiaries has all requisite power and authority to own and operate its
properties, to carry on its business as now conducted and as proposed to be
conducted, and is qualified to do business and in good standing in every
jurisdiction where its assets are located and wherever necessary to carry out
its business and operations, in each case except where failure to be so
qualified or in good standing or a lack of such power and authority has not had
and could not reasonably be expected to result in a Material Adverse Effect, to
enter into the Loan Documents to which it is a party and to carry out the
transactions contemplated thereby.

 

B. Qualification and Good Standing. Each of Borrower and its Subsidiaries is
qualified to do business and in good standing in every jurisdiction where its
assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing has not had and could not reasonably be expected to result in a
Material Adverse Effect.

 

C. Conduct of Business. Each of Borrower and its Subsidiaries is engaged only in
the businesses permitted to be engaged in pursuant to subsections 7.11 and 8.14.

 

D. Subsidiaries. All of the Subsidiaries of Borrower and their jurisdictions of
organization are identified in Schedule 5.1 annexed hereto, as said Schedule 5.1
may be supplemented from time to time pursuant to the provisions of subsection
6.1(xiv). The Capital Stock of each of the Subsidiaries of Borrower identified
in Schedule 5.1 annexed hereto (as so supplemented) is duly authorized, validly
issued, fully paid and nonassessable and none of such Capital Stock constitutes
Margin Stock. Schedule 5.1 annexed hereto (as so supplemented) correctly sets
forth the ownership interest of Borrower and each of its Subsidiaries in each of
the Subsidiaries identified therein.

 

75



--------------------------------------------------------------------------------

5.2 Authorization of Borrowing, etc.

 

A. Authorization of Borrowing. The execution, delivery and performance of the
Loan Documents have been duly authorized by all necessary action on the part of
each Loan Party that is a party thereto.

 

B. No Conflict. The execution, delivery and performance by Loan Parties of the
Loan Documents to which they are parties and the consummation of the
transactions contemplated by the Loan Documents do not and will not (i) violate
any provision of any law or any governmental rule or regulation applicable to
Borrower or any of its Subsidiaries, the Organizational Documents of Borrower or
any of its Subsidiaries or any order, judgment or decree of any court or other
Government Authority binding on Borrower or any of its Subsidiaries, (ii)
conflict with, result in a breach of or constitute (with due notice or lapse of
time or both) a default under any Contractual Obligation of Borrower or any of
its Subsidiaries, (iii) result in or require the creation or imposition of any
Lien upon any of the properties or assets of Borrower or any of its Subsidiaries
(other than any Liens created under any of the Loan Documents in favor of
Administrative Agent on behalf of Lenders), or (iv) require any approval of
stockholders or any approval or consent of any Person under any Contractual
Obligation of Borrower or any of its Subsidiaries, except for such approvals or
consents which will be obtained on or before the Effective Date and disclosed in
writing to Lenders.

 

C. Governmental Consents. The execution, delivery and performance by Loan
Parties of the Loan Documents to which they are parties and the consummation of
the transactions contemplated by the Loan Documents do not and will not require
any Governmental Authorization.

 

D. Binding Obligation. Each of the Loan Documents has been duly executed and
delivered by each Loan Party that is a party thereto and is the legally valid
and binding obligation of such Loan Party, enforceable against such Loan Party
in accordance with its respective terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.

 

5.3 Financial Condition.

 

Borrower has heretofore delivered to Lenders, at Lenders’ request, the financial
statements and information set forth in Schedule 4.1E. All such statements other
than pro forma financial statements were prepared in conformity with GAAP and
fairly present, in all material respects, the financial position (on a
consolidated basis) of the entities described in such financial statements as at
the respective dates thereof and the results of operations and cash flows (on a
consolidated basis) of the entities described therein for each of the periods
then ended, subject, in the case of any such unaudited financial statements, to
changes resulting from audit and normal year-end adjustments. Borrower and its
Subsidiaries do not have (and will not have following the funding of the initial
Loans) any Contingent Obligation, contingent liability or liability for taxes,
long-term lease or unusual forward or long-term commitment that, as of the
Effective Date, is not reflected in the foregoing financial statements or the
notes thereto and, as of any

 

76



--------------------------------------------------------------------------------

Funding Date subsequent to the Effective Date, is not reflected in the most
recent financial statements delivered to Lenders pursuant to subsection 6.1 or
the notes thereto and that, in any such case, is material in relation to the
business, operations, properties, assets, condition (financial or otherwise) or
prospects of Borrower or any of its Subsidiaries.

 

5.4 No Material Adverse Effect; No Restricted Junior Payments.

 

Since December 31, 2003, no event or change has occurred that has resulted in or
evidences, either in any case or in the aggregate, a Material Adverse Effect.
Borrower and each of its Subsidiaries has not directly or indirectly declared,
ordered, paid or made, or set apart any sum or property for, any Restricted
Junior Payment or agreed to do so except as permitted by subsection 7.5.

 

5.5 Title to Properties; Liens; Real Property; Intellectual Property.

 

A. Title to Properties; Liens. Borrower and its Subsidiaries have (i) good,
sufficient and legal title to (in the case of fee interests in real property),
(ii) valid leasehold interests in (in the case of leasehold interests in real or
personal property), or (iii) good title to (in the case of all other personal
property), all of their respective properties and assets reflected in the
financial statements referred to in subsection 5.3 or in the most recent
financial statements delivered pursuant to subsection 6.1, in each case except
for assets disposed of since the date of such financial statements in the
ordinary course of business or as otherwise permitted under subsection 7.7.
Except as permitted by this Agreement, all such properties and assets are free
and clear of Liens.

 

B. Real Property. As of the Effective Date, Schedule 5.5B annexed hereto
contains a true, accurate and complete list of (i) all fee interests in any Real
Property Assets and (ii) all leases, subleases or assignments of leases
(together with all amendments, modifications, supplements, renewals or
extensions of any thereof) affecting each Real Property Asset, regardless of
whether a Loan Party is the landlord, tenant or subtenant (whether directly or
as an assignee or successor in interest) under such lease, sublease or
assignment. Except as specified in Schedule 5.5B annexed hereto, each agreement
listed in clause (ii) of the immediately preceding sentence is in full force and
effect and Borrower has no knowledge of any default that has occurred and is
continuing thereunder, and each such agreement constitutes the legally valid and
binding obligation of each applicable Loan Party, enforceable against such Loan
Party in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles.

 

C. Intellectual Property. As of the Effective Date, Borrower and its
Subsidiaries own or have the right to use, all Intellectual Property used in the
conduct of their business, except where the failure to own or have such right to
use in the aggregate could not reasonably be expected to result in a Material
Adverse Effect. No claim has been asserted and is pending by any Person
challenging or questioning the use of any such Intellectual Property or the
validity or effectiveness of any such Intellectual Property, nor does Borrower
know of any valid basis for any such claim, except for such claims that in the
aggregate could not reasonably be

 

77



--------------------------------------------------------------------------------

expected to result in a Material Adverse Effect. The use of such Intellectual
Property by Borrower and its Subsidiaries does not infringe on the rights of any
Person, except for such claims and infringements that, in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect. All federal
and state and all foreign registrations of and applications for Intellectual
Property, and all unregistered Intellectual Property, that are owned or licensed
by Borrower or any of its Subsidiaries on the Effective Date are described on
Schedule 5.5C annexed hereto.

 

5.6 Litigation; Adverse Facts.

 

Except as set forth in Schedule 5.6 annexed hereto, there are no Proceedings
(whether or not purportedly on behalf of Borrower or any of its Subsidiaries) at
law or in equity, or before or by any court or other Government Authority
(including any Environmental Claims) that are pending or, to the knowledge of an
Officer of Borrower, threatened against or affecting Borrower or any of its
Subsidiaries or any property of Borrower or any of its Subsidiaries and that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Borrower and its Subsidiaries (i) are not in violation
of any applicable laws (including Environmental Laws) that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect, and (ii) are not subject to or in default with respect to any final
judgments, writs, injunctions, decrees, rules or regulations of any court or
other Government Authority that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.

 

5.7 Payment of Taxes.

 

Except to the extent permitted by subsection 6.3 (as if the proviso in
subsection 6.3 was contained in this subsection 5.7), (i) all tax returns and
reports of Borrower and its Subsidiaries required to be filed by any of them
have been timely filed (taking into account all valid extensions of time for
filing), and (ii) all taxes shown on such tax returns to be due and payable and
all assessments, fees and other governmental charges upon Borrower and its
Subsidiaries and upon their respective properties, assets, income, businesses
and franchises that are due and payable have been timely paid. Borrower does not
know of any proposed tax assessment against Borrower or any of its Subsidiaries
that is not being contested by Borrower or such Subsidiary in good faith and by
appropriate proceedings; provided that such reserves or other appropriate
provisions, if any, as shall be required in conformity with GAAP shall have been
made or provided therefor.

 

5.8 Performance of Agreements; Material Contracts.

 

A. Borrower and its Subsidiaries is not in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any of its Contractual Obligations, and no condition exists that,
with the giving of notice or the lapse of time or both, would constitute such a
default, except where the consequences, direct or indirect, of such default or
defaults, if any, could not reasonably be expected to result in a Material
Adverse Effect.

 

78



--------------------------------------------------------------------------------

B. Part A of Schedule 5.8 contains a true, correct and complete list of all the
Material Contracts in effect on the Effective Date. Except as described on Part
A of Schedule 5.8, all such Material Contracts are in full force and effect and
no material defaults currently exist thereunder.

 

5.9 Governmental Regulation.

 

Borrower and its Subsidiaries are not subject to regulation under the Public
Utility Holding Company Act of 1935, the Federal Power Act, the Interstate
Commerce Act or the Investment Company Act of 1940 or under any other federal or
state statute or regulation which may limit its ability to incur Indebtedness or
which may otherwise render all or any portion of the Obligations unenforceable.

 

5.10 Securities Activities.

 

A. Borrower and its Subsidiaries are not engaged principally, or as one of their
important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock.

 

B. Following application of the proceeds of each Loan, not more than 25% of the
value of the assets (whether of Borrower only or of Borrower and its
Subsidiaries on a consolidated basis) subject to the provisions of subsection
7.2 or 7.7 or subject to any restriction contained in any agreement or
instrument, between Borrower and any Lender or any Affiliate of any Lender,
relating to Indebtedness and within the scope of subsection 8.2, will be Margin
Stock.

 

5.11 Employee Benefit Plans.

 

A. Borrower, each of its Subsidiaries and each of their respective ERISA
Affiliates are in compliance with all applicable provisions and requirements of
ERISA and the regulations and published interpretations thereunder with respect
to each Employee Benefit Plan, and have performed all their obligations under
each Employee Benefit Plan, except for such instances of noncompliance as have
not resulted in and could not reasonably be expected to result in a Material
Adverse Effect. Each Employee Benefit Plan that is intended to qualify under
Section 401(a) of the Internal Revenue Code has received a determination from
the Internal Revenue Service that such plan is so qualified as to its form, and
to the knowledge of Borrower, each such Employee Benefit Plan has not been
operated in any way that would result in such Employee Benefit Plan no longer
being qualified.

 

B. During the five-year period prior to the date on which this representation
has been made or deemed made, no ERISA Event has occurred that has resulted in
or could reasonably be expected to result in, a Material Adverse Effect.

 

C. The expected post retirement benefit obligation (determined as of the last
day of the most recently ended fiscal year of Borrower in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation

 

79



--------------------------------------------------------------------------------

coverage mandated by Section 4980B of the Code) of the Borrower and its ERISA
Affiliates is not and could not reasonably be expected to result in a Material
Adverse Effect.

 

D. As of the most recent valuation date for any Pension Plan, the amount of
unfunded benefit liabilities (as defined in Section 4001(a)(18) of ERISA),
individually or in the aggregate for all Pension Plans (excluding for purposes
of such computation any Pension Plans with respect to which assets exceed
benefit liabilities) could not reasonably be expected to result in a Material
Adverse Effect.

 

E. Borrower, its Subsidiaries and their respective ERISA Affiliates have not
incurred withdrawal liabilities under Section 4201 or 4204 of ERISA in respect
to Multiemployer Plans that, individually or in the aggregate would result in a
Material Adverse Effect.

 

F. As of the date hereof, Borrower and its Subsidiaries have made full payment
when due of all required contributions to any Foreign Plan, except where such
failure to make full payment has not resulted in and could not reasonably be
expected to result in a Material Adverse Effect.

 

5.12 Certain Fees.

 

No broker’s or finder’s fee or commission will be payable with respect to this
Agreement or any of the transactions contemplated hereby, and Borrower hereby
indemnifies Lenders against, and agrees that it will hold Lenders harmless from,
any claim, demand or liability for any such broker’s or finder’s fees alleged to
have been incurred in connection herewith or therewith and any expenses
(including reasonable fees, expenses and disbursements of counsel) arising in
connection with any such claim, demand or liability.

 

5.13 Environmental Protection.

 

Except as set forth in Schedule 5.13 annexed hereto:

 

(i) Borrower, its Subsidiaries and their respective Facilities and operations
are not subject to any outstanding written order, consent decree or settlement
agreement with any Person relating to (a) any Environmental Law, (b) any
Environmental Claim, or (c) any Hazardous Materials Activity;

 

(ii) Borrower and its Subsidiaries have not received any letter or request for
information under Section 104 of the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9604) or any comparable state law;

 

(iii) there are and, to the knowledge of Borrower, have been no conditions,
occurrences, or Hazardous Materials Activities that could reasonably be expected
to form the basis of an Environmental Claim against Borrower or any of its
Subsidiaries;

 

(iv) Commencing at least 5 years prior to the Effective Date, Borrower has
maintained an environmental management system for the operations of Borrower and
its

 

80



--------------------------------------------------------------------------------

Subsidiaries that demonstrates a commitment to environmental compliance and
includes procedures for (a) tracking changes in applicable Environmental Laws
and modifying operations to comply with new requirements thereunder, (b)
training employees to comply with applicable environmental requirements and
updating such training as necessary, (c) performing regular internal compliance
audits of each Facility and ensuring to establish methods of correction of any
incidents of non-compliance detected by means of such audits, and (d) reviewing
the compliance status of off-site hazardous waste disposal facilities;

 

(v) compliance with all current or reasonably foreseeable future requirements
pursuant to or under Environmental Laws would not, individually or in the
aggregate, be reasonably expected to result in a Material Adverse Effect.

 

5.14 Employee Matters.

 

There is no strike or work stoppage in existence or threatened involving
Borrower or any of its Subsidiaries that could reasonably be expected to result
in a Material Adverse Effect.

 

5.15 Solvency.

 

Each of Borrower, NewMarket, Afton Chemical Corporation, NewMarket Services
Corporation, and after the Permitted NewMarket Reorganization, Ethyl
Corporation, is, and the Loan Parties taken as a whole are, and, upon the
incurrence of any Obligations by such Loan Parties on any date on which this
representation is made, will be, Solvent.

 

5.16 Matters Relating to Collateral.

 

A. Creation, Perfection and Priority of Liens. The execution and delivery of the
Collateral Documents by Loan Parties, together with (i) the actions taken on or
prior to the date hereof pursuant to subsections 4.1L, 4.1M, 6.8 and 6.9 and
(ii) the delivery to Administrative Agent of any Pledged Collateral not
delivered to Administrative Agent at the time of execution and delivery of the
applicable Collateral Document (all of which Pledged Collateral has been so
delivered) are effective to create in favor of Administrative Agent for the
benefit of Lenders, as security for the respective Secured Obligations (as
defined in the applicable Collateral Document in respect of any Collateral), a
valid First Priority Lien on all of the Collateral, and all filings and other
actions necessary or desirable to perfect and maintain the perfection and First
Priority status of such Liens have been duly made or taken and remain in full
force and effect, other than the filing of any UCC financing statements
delivered to Administrative Agent for filing (but not yet filed) and the
periodic filing of UCC continuation statements in respect of UCC financing
statements filed by or on behalf of Administrative Agent.

 

B. Reserved.

 

C. Governmental Authorizations. No authorization, approval or other action by,
and no notice to or filing with, any Government Authority is required for either
(i) the

 

81



--------------------------------------------------------------------------------

pledge or grant by any Loan Party of the Liens purported to be created in favor
of Administrative Agent pursuant to any of the Collateral Documents or (ii) the
exercise by Administrative Agent of any rights or remedies in respect of any
Collateral (whether specifically granted or created pursuant to any of the
Collateral Documents or created or provided for by applicable law), except for
filings or recordings contemplated by subsection 5.16A and except as may be
required, in connection with the disposition of any Pledged Collateral, by laws
generally affecting the offering and sale of securities.

 

D. Absence of Third-Party Filings. Except such as may have been filed in favor
of Administrative Agent as contemplated by subsection 5.16A and to evidence
permitted lease obligations and other Liens permitted pursuant to subsection
7.2, (i) no effective UCC financing statement, fixture filing or other
instrument similar in effect covering all or any part of the Collateral is on
file in any filing or recording office and (ii) no effective filing covering all
or any part of the IP Collateral is on file in the PTO.

 

E. Margin Regulations. The pledge of the Pledged Collateral pursuant to the
Collateral Documents does not violate Regulation T, U or X of the Board of
Governors of the Federal Reserve System.

 

F. Information Regarding Collateral. All information supplied to Administrative
Agent by or on behalf of any Loan Party with respect to any of the Collateral
(other than search results of all effective UCC financing statements and fixture
filings and search results in connection with the IP Collateral, in each case,
supplied by a third party), in each case taken as a whole with respect to any
particular Collateral, is accurate and complete in all material respects. On the
Effective Date, all Real Property Assets of the Borrower and its Subsidiaries
located in the United States are subject to Mortgages, except as set forth on
Schedule 5.5B.

 

5.17 Disclosure.

 

No representation or warranty of Borrower or any of its Subsidiaries contained
in the Confidential Information Memorandum or in any Loan Document or in any
other document, certificate or written statement furnished to Lenders or the
Administrative Agent by or on behalf of Borrower or any of its Subsidiaries for
use in connection with the transactions contemplated by this Agreement contains
any untrue statement of a material fact or omits to state a material fact (known
to Borrower, in the case of any document not furnished by it) necessary in order
to make the statements contained herein or therein not misleading in light of
the circumstances in which the same were made. Any projections and pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions believed by Borrower to be reasonable at the time
made, it being recognized by Lenders that such projections as to future events
are not to be viewed as facts and that actual results during the period or
periods covered by any such projections may differ from the projected results.
There are no facts known (or which should upon the reasonable exercise of
diligence be known) to Borrower (other than matters of a general economic
nature) that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect and that have not been disclosed herein or
in such other documents, certificates and statements furnished to Lenders for
use in connection with the transactions contemplated hereby.

 

82



--------------------------------------------------------------------------------

5.18 OFAC.

 

No Loan Party (i) is a person whose property or interest in property is blocked
or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) engages in any dealings or transactions prohibited by Section 2 of
such executive order, or is otherwise associated with any such person in any
manner violative of Section 2, or (iii) is a person on the list of Specially
Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.

 

5.19 Patriot Act.

 

Each Loan Party is in compliance, in all material respects, with the (i) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act
of 2001). No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

 

Section 6. AFFIRMATIVE COVENANTS

 

Borrower covenants and agrees that, so long as any of the Commitments hereunder
shall remain in effect and until payment in full of all of the Loans and other
Obligations and the cancellation or expiration of all Letters of Credit, unless
Requisite Lenders shall otherwise give prior written consent, Borrower shall
perform, and shall cause each of its Subsidiaries to perform, all covenants in
this Section 6.

 

6.1 Financial Statements and Other Reports.

 

Borrower will maintain, and cause each of its Subsidiaries to maintain, a system
of accounting established and administered in accordance with sound business
practices to permit preparation of financial statements in conformity with GAAP.
Borrower will deliver to Administrative Agent for distribution to Lenders:

 

(i) Events of Default, etc.: promptly upon any officer of Borrower obtaining
knowledge (a) of any condition or event that constitutes an Event of Default or
Potential Event of Default, or becoming aware that any Lender has given any
notice (other than to Administrative Agent) or taken any other action with
respect to a claimed Event of

 

83



--------------------------------------------------------------------------------

Default or Potential Event of Default, (b) that any Person has given any notice
to Borrower or any of its Subsidiaries or taken any other action with respect to
a claimed default or event or condition of the type referred to in subsection
8.2, or (c) of the occurrence of any event or change that has caused or
evidences, either in any case or in t he aggregate, a Material Adverse Effect,
an Officer’s Certificate specifying the nature and period of existence of such
condition, event or change, or specifying the notice given or action taken by
any such Person and the nature of such claimed Event of Default, Potential Event
of Default, default, event or condition, and what action Borrower or such other
Loan Party has taken, is taking and proposes to take with respect thereto;

 

(ii) Quarterly Financials: as soon as available and in any event within 45 days
after the end of each Fiscal Quarter of each Fiscal Year, the consolidated
balance sheets (including detail of shareholders’ equity) of Borrower and its
Subsidiaries as at the end of such Fiscal Quarter and the related consolidated
statements of income and cash flows of Borrower and its Subsidiaries for such
Fiscal Quarter and for the period from the beginning of the then current Fiscal
Year to the end of such fiscal period, setting forth in each case in comparative
form the corresponding figures for the corresponding periods of the previous
Fiscal Year, to the extent prepared for such fiscal period, all in reasonable
detail and certified by the chief executive officer and the principal financial
officer of Borrower that they fairly present, in all material respects, the
financial condition of Borrower and its Subsidiaries as at the dates indicated
and the results of their operations and their cash flows for the periods
indicated, subject to changes resulting from audit and normal year-end
adjustments;

 

(iii) Year-End Financials: as soon as available and in any event within 90 days
after the end of each Fiscal Year, (a) the consolidated balance sheets
(including details of shareholders’ equity) of Borrower and its Subsidiaries as
at the end of such Fiscal Year and the related consolidated statements of income
and cash flows of Borrower and its Subsidiaries for such Fiscal Year, setting
forth in each case in comparative form the corresponding figures for the
previous Fiscal Year, all in reasonable detail and certified by the chief
executive officer and the chief financial officer of Borrower that they fairly
present, in all material respects, the financial condition of Borrower and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, and (b) in the case of such
consolidated financial statements, a report thereon of PricewaterhouseCoopers
LLP or other independent certified public accountants of recognized national
standing selected by Borrower and satisfactory to Administrative Agent, which
report shall be unqualified, shall express no doubts about the ability of
Borrower and its Subsidiaries to continue as a going concern, and shall state
that such consolidated financial statements fairly present, in all material
respects, the consolidated financial position of Borrower and its Subsidiaries
as at the dates indicated and the results of their operations and their cash
flows for the periods indicated in conformity with GAAP applied on a basis
consistent with prior years (except as otherwise disclosed in such financial
statements) and that the examination by such accountants in connection with such
consolidated financial statements has been made in accordance with generally
accepted auditing standards;

 

84



--------------------------------------------------------------------------------

(iv) Pricing and Compliance Certificates: together with each delivery of
financial statements pursuant to subdivisions (ii) and (iii) above, (a) an
Officer’s Certificate of Borrower stating that the signers have reviewed the
terms of this Agreement and have made, or caused to be made under their
supervision, a review in reasonable detail of the transactions and condition of
Borrower and its Subsidiaries during the accounting period covered by such
financial statements and that such review has not disclosed the existence during
or at the end of such accounting period, and that the signers do not have
knowledge of the existence as at the date of such Officer’s Certificate, of any
condition or event that constitutes an Event of Default or Potential Event of
Default, or, if any such condition or event existed or exists, specifying the
nature and period of existence thereof and what action Borrower or any other
Loan Party has taken, is taking and proposes to take with respect thereto; and
(b) a Compliance Certificate demonstrating in reasonable detail compliance
during and at the end of the applicable accounting periods with the restrictions
contained in Section 7; in addition, on or before the 45th day following the end
of each Fiscal Quarter, a Pricing Certificate demonstrating in reasonable detail
the calculation of the Consolidated Leverage Ratio as of the end of the
four-Fiscal Quarter period then ended;

 

(v) Reconciliation Statements: if, as a result of any change in accounting
principles and policies from those used in the preparation of the audited
financial statements referred to in subsection 5.3, the consolidated financial
statements of Borrower and its Subsidiaries delivered pursuant to subdivisions
(ii), (iii) or (xii) of this subsection 6.1 will differ in any material respect
from the consolidated financial statements that would have been delivered
pursuant to such subdivisions had no such change in accounting principles and
policies been made, then (a) together with the first delivery of financial
statements pursuant to subdivision (ii), (iii) or (xii) of this subsection 6.1
following such change, consolidated financial statements of Borrower and its
Subsidiaries for (y) the current Fiscal Year to the effective date of such
change and (z) the two full Fiscal Years immediately preceding the Fiscal Year
in which such change is made, in each case prepared on a pro forma basis as if
such change had been in effect during such periods, and (b) together with each
delivery of financial statements pursuant to subdivision (ii), (iii) or (xii) of
this subsection 6.1 following such change, if required pursuant to subsection
1.2, a written statement of the chief accounting officer or chief financial
officer of Borrower setting forth the differences (including any differences
that would affect any calculations relating to the financial covenants set forth
in subsection 7.6) which would have resulted if such financial statements had
been prepared without giving effect to such change;

 

(vi) Accountants’ Certification: together with each delivery of consolidated
financial statements pursuant to subdivision (iii) above, a written statement by
the independent certified public accountants giving the report thereon (a)
stating that their audit examination has included a review of the terms of this
Agreement and the other Loan Documents as they relate to accounting matters, (b)
stating whether, in connection with their audit examination, any condition or
event that constitutes an Event of Default or Potential Event of Default has
come to their attention and, if such a condition or event

 

85



--------------------------------------------------------------------------------

has come to their attention, specifying the nature and period of existence
thereof; provided that such accountants shall not be liable by reason of any
failure to obtain knowledge of any such Event of Default or Potential Event of
Default that would not be disclosed in the course of their audit examination,
and (c) stating that based on their audit examination nothing has come to their
attention that causes them to believe either or both that the information
contained in the certificates delivered therewith pursuant to subdivision (iv)
above is not correct or that the matters set forth in the Compliance
Certificates delivered therewith pursuant to clause (b) of subdivision (iv)
above for the applicable Fiscal Year are not stated in accordance with the terms
of this Agreement;

 

(vii) Accountants’ Reports: promptly upon receipt thereof (unless restricted by
applicable professional standards), copies of all reports submitted to Borrower
by independent certified public accountants in connection with each annual,
interim or special audit of the financial statements of Borrower and its
Subsidiaries made by such accountants, including any comment letter submitted by
such accountants to management in connection with their annual audit;

 

(viii) SEC Filings and Press Releases: promptly upon their becoming available,
copies of (a) all financial statements, reports, notices and proxy statements
sent or made available generally by Borrower to its security holders or by any
Subsidiary of Borrower to its security holders other than Borrower or another
Subsidiary of Borrower, (b) all regular and periodic reports and all
registration statements (other than on Form S-8 or a similar form) and
prospectuses, if any, filed by Borrower or any of its Subsidiaries with any
securities exchange or with the Securities and Exchange Commission or any
governmental or private regulatory authority, and (c) all press releases and
other statements made available generally by Borrower or any of its Subsidiaries
to the public concerning material developments in the business of Borrower or
any of its Subsidiaries;

 

(ix) Litigation or Other Proceedings: (a) promptly upon any Officer of Borrower
obtaining knowledge of (1) the institution of, or non-frivolous threat of, any
Proceeding against or affecting Borrower or any of its Subsidiaries or any
property of Borrower or any of its Subsidiaries not previously disclosed in
writing by Borrower to Lenders or (2) any material development in any Proceeding
that, in any case:

 

(x) if adversely determined, could reasonably be expected to have a Material
Adverse Effect; or

 

(y) seeks to enjoin or otherwise prevent the consummation of, or to recover any
damages or obtain relief as a result of, the transactions contemplated hereby;

 

written notice thereof together with such other information as may be reasonably
available to Borrower to enable Lenders and their counsel to evaluate such
matters; and (b) promptly after request by Administrative Agent, a schedule of
all Proceedings involving an alleged liability of, or claims against or
affecting, Borrower or any of its Subsidiaries that is equal to or greater than
$500,000, and such other information as may be reasonably requested by
Administrative Agent to enable Administrative Agent and its counsel to evaluate
any of such Proceedings;

 

86



--------------------------------------------------------------------------------

(x) ERISA Events: promptly upon Borrower or any of its Subsidiaries becoming
aware of the occurrence of or forthcoming occurrence of any ERISA Event, a
written notice specifying the nature thereof, what action Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates has taken, is taking or
proposes to take with respect thereto and, when known, any action taken or
threatened by the Internal Revenue Service, the Department of Labor or the PBGC
with respect thereto;

 

(xi) ERISA Notices: with reasonable promptness, copies of (a) all notices
received by Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event; and (b)
copies of such other documents or governmental reports or filings relating to
any Employee Benefit Plan as Administrative Agent shall reasonably request;

 

(xii) Financial Plans: as soon as practicable and in any event no later than the
first day of each Fiscal Year, a consolidated plan and financial forecast for
such Fiscal Year and the next four succeeding Fiscal Years (the “Financial Plan”
for such Fiscal Years), including (a) forecasted consolidated balance sheets and
forecasted consolidated statements of income and cash flows of Borrower and its
Subsidiaries for each such Fiscal Year and, together with pro forma Compliance
Certificates for each such Fiscal Year and an explanation of the assumptions on
which such forecasts are based, (b) forecasted consolidated statements of income
at product-line level and cash flows of Borrower and its Subsidiaries for each
month of the first such Fiscal Year, together with an explanation of the
assumptions on which such forecasts are based, (c) the amount of forecasted
unallocated overhead for each such Fiscal Year, and (d) such other information
and projections as any Lender may reasonably request;

 

(xiii) Insurance: as soon as practicable after any material adverse change in
insurance coverage maintained by Borrower and its Subsidiaries notice thereof to
Administrative Agent specifying the changes and reasons therefor;

 

(xiv) New Subsidiaries: promptly upon any Person becoming a Subsidiary of
Borrower, a written notice setting forth with respect to such Person (a) the
date on which such Person became a Subsidiary of Borrower and (b) all of the
data required to be set forth in Schedule 5.1 annexed hereto with respect to all
Subsidiaries of Borrower (it being understood that such written notice shall be
deemed to supplement Schedule 5.1 annexed hereto for all purposes of this
Agreement);

 

(xv) Material Contracts: promptly, and in any event within ten Business Days
after any Material Contract of Borrower or any of its Subsidiaries set forth in
Part B of Schedule 5.8 annexed hereto is terminated or amended in a manner that
is materially adverse to Borrower or such Subsidiary, as the case may be, a
written statement describing such event with copies of such material amendments,
and an explanation of any actions being taken with respect thereto;

 

87



--------------------------------------------------------------------------------

(xvi) Other Information: with reasonable promptness, such other information and
data with respect to Borrower or any of its Subsidiaries as from time to time
may be reasonably requested by any Lender.

 

6.2 Existence, etc.

 

Except as permitted under subsection 7.7, Borrower will, and will cause each of
its Subsidiaries to, at all times preserve and keep in full force and effect its
existence in the jurisdiction of organization specified on Schedule 5.1 and all
rights and franchises material to its business; provided, however that neither
Borrower nor any of its Subsidiaries shall be required to preserve any such
right or franchise if the Governing Body of Borrower or such Subsidiary shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of Borrower or such Subsidiary, as the case may be, and that the
loss thereof is not disadvantageous in any material respect to Borrower, such
Subsidiary or Lenders.

 

6.3 Payment of Taxes and Claims; Tax.

 

A. Borrower will, and will cause each of its Subsidiaries to, pay all taxes,
assessments and other governmental charges imposed upon it or any of its
properties or assets or in respect of any of its income, businesses or
franchises before any penalty accrues thereon (excluding any penalties for an
immaterial underpayment of estimated taxes), and all claims (including claims
for labor, services, materials and supplies) for sums that have become due and
payable and that by law have or may become a Lien upon any of its properties or
assets, prior to the time when any penalty or fine shall be incurred with
respect thereto; provided that no such tax, assessment, charge or claim need be
paid if it is being contested in good faith by appropriate proceedings timely
instituted and diligently conducted, so long as (i) such reserve or other
appropriate provision, if any, as shall be required in conformity with GAAP
shall have been made therefor and (ii) in the case of a tax, assessment, charge
or claim which has or may become a Lien against any of the Collateral, such
proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such charge or claim.

 

B. Borrower will not, nor will it permit any of its Subsidiaries to, file or
consent to the filing of any consolidated income tax return with any Person
(other than Borrower or any Subsidiary of the Borrower).

 

6.4 Maintenance of Properties; Insurance; Application of Net
Insurance/Condemnation Proceeds.

 

A. Maintenance of Properties. Borrower will, and will cause each of its
Subsidiaries to, maintain or cause to be maintained in good repair, working
order and condition, ordinary wear and tear and casualty and condemnation
excepted, all material properties used or useful in its business and the
business of its Subsidiaries (including all Intellectual Property) and from time
to time will make or cause to be made all appropriate repairs, renewals and
replacements thereof.

 

88



--------------------------------------------------------------------------------

B. Insurance. Borrower will, and will cause each of its Subsidiaries to,
maintain or cause to be maintained, with financially sound and reputable
insurers, such public liability insurance, third party property damage
insurance, business interruption insurance and casualty insurance with respect
to liabilities, losses or damage in respect of the assets, properties and
businesses of Borrower and its Subsidiaries as may customarily be carried or
maintained under similar circumstances by corporations of established reputation
engaged in similar businesses, in each case in such amounts (giving effect to
self-insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as shall be customary for corporations similarly
situated in the industry. Without limiting the generality of the foregoing,
Borrower will, and will cause each of its Subsidiaries to, maintain or cause to
be maintained (i) flood insurance with respect to each Flood Hazard Property
that is located in a community that participates in the National Flood Insurance
Program, in each case in compliance with any applicable regulations of the Board
of Governors of the Federal Reserve System, and (ii) replacement value casualty
insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are at all times satisfactory to Administrative Agent in its
commercially reasonable judgment. Each such policy of insurance shall (a) name
Administrative Agent for the benefit of Lenders as an additional insured
thereunder as its interests may appear and (b) in the case of each business
interruption and casualty insurance policy, contain a loss payable clause or
endorsement, satisfactory in form and substance to Administrative Agent, that
names Administrative Agent for the benefit of Lenders as the loss payee
thereunder for any covered loss in excess of $1,000,000 and provides for at
least 30 days prior written notice to Administrative Agent of any modification
or cancellation of such policy.

 

C. Application of Net Insurance/Condemnation Proceeds.

 

(i) Reserved.

 

(ii) Net Insurance/Condemnation Proceeds Received by Borrower. Upon receipt by
Borrower or any of its Subsidiaries of any Net Insurance/Condemnation Proceeds
other than from business interruption insurance, Borrower shall, or shall cause
one or more of its Subsidiaries to, promptly and diligently apply such Net
Insurance/Condemnation Proceeds to pay or reimburse the costs of repairing,
restoring or replacing the assets in respect of which such Net
Insurance/Condemnation Proceeds were received.

 

(iii) Net Insurance/Condemnation Proceeds Received by Administrative Agent. Upon
receipt by Administrative Agent of any Net Insurance/Condemnation Proceeds as
loss payee, (a) if the aggregate amount of Net Insurance/Condemnation Proceeds
received (and reasonably expected to be received) by Administrative Agent in
respect of any covered loss exceeds $2,000,000, and (1) the aggregate amount of
such Net Insurance/Condemnation Proceeds received (and reasonably expected to be
received) by Administrative Agent in respect of any covered loss does not exceed
$5,000,000, Administrative Agent shall deliver such Net Insurance/Condemnation
Proceeds to Borrower, and Borrower shall, or shall cause one or more of its
Subsidiaries to, promptly apply such Net Insurance/Condemnation Proceeds to the
costs of repairing, restoring, or

 

89



--------------------------------------------------------------------------------

replacing the assets in respect of which such Net Insurance/Condemnation
Proceeds were received, and (2) if the aggregate amount of Net
Insurance/Condemnation Proceeds received (and reasonably expected to be
received) by Administrative Agent in respect of any covered loss exceeds
$5,000,000, Administrative Agent shall hold such Net Insurance/Condemnation
Proceeds pursuant to the terms of the Security Agreement and, so long as
Borrower or any of its Subsidiaries proceeds diligently to repair, restore or
replace the assets of Borrower or such Subsidiary in respect of which such Net
Insurance/Condemnation Proceeds were received, Administrative Agent shall from
time to time disburse to Borrower or such Subsidiary of Borrower from the
Collateral Account (as such term is defined in the Security Agreement), to the
extent of any such Net Insurance/Condemnation Proceeds remaining therein in
respect of the applicable covered loss, amounts necessary to pay the cost of
such repair, restoration or replacement after the receipt by Administrative
Agent of invoices or other documentation reasonably satisfactory to
Administrative Agent relating to the amount of costs so incurred and the work
performed (including, if required by Administrative Agent, lien releases and
architects’ certificates).

 

6.5 Inspection Rights; Lender Meeting.

 

A. Inspection Rights. Borrower shall, and shall cause each of its Subsidiaries
to, permit any authorized representatives designated by any Lender to visit and
inspect any of the properties of Borrower or of any of its Subsidiaries, to
inspect, copy and take extracts from its and their financial and accounting
records, and to discuss its and their affairs, finances and accounts with its
and their officers and independent public accountants (provided that Borrower
may, if it so chooses, be present at or participate in any such discussion), all
upon reasonable notice and at such reasonable times during normal business hours
and as often as may reasonably be requested.

 

B. Lender Meeting. Borrower will, upon the request of Administrative Agent or
Requisite Lenders, participate in a meeting of Administrative Agent and Lenders
once during each Fiscal Year to be held at Borrower’s principal offices (or at
such other location as may be agreed to by Borrower and Administrative Agent) at
such time as may be agreed to by Borrower and Administrative Agent.

 

6.6 Compliance with Laws, etc.

 

Borrower shall comply, and shall cause each of its Subsidiaries and all other
Persons on or occupying any Facilities to comply, with the requirements of all
applicable laws, rules, regulations and orders of any Government Authority
(including all Environmental Laws), noncompliance with which could reasonably be
expected to result in, individually or in the aggregate, a Material Adverse
Effect.

 

90



--------------------------------------------------------------------------------

6.7 Environmental Matters.

 

A. Environmental Disclosure. Borrower will deliver to Administrative Agent and
Lenders:

 

(i) Environmental Audits and Reports. As soon as practicable following receipt
thereof by any Loan Party, copies of all environmental investigations, analyses
and reports provided to or performed by governmental authorities, with respect
to significant environmental matters at any Facility or with respect to any
Environmental Claims;

 

(ii) Notice of Certain Releases, Remedial Actions, Etc. Promptly upon the
occurrence thereof, written notice describing in reasonable detail (a) any
remedial action taken by Borrower, any Subsidiary of Borrower or any other
Person in response to (1) any Hazardous Materials Activities the existence of
which could reasonably be expected to result in one or more Environmental Claims
having, individually or in the aggregate, a Material Adverse Effect, or (2) any
Environmental Claims that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect, and (b) Borrower’s discovery of
any occurrence or condition on any real property adjoining or in the vicinity of
any Facility that could cause such Facility or any part thereof to be subject to
any material restrictions on the ownership, occupancy, transferability or use
thereof under any Environmental Laws.

 

(iii) Written Communications Regarding Environmental Claims, Releases, Etc. As
soon as practicable following the sending or receipt thereof by Borrower or any
of its Subsidiaries, a copy of any and all written communications with respect
to (a) any Environmental Claims that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect, (b) any Release
required to be reported to any federal, state or local governmental or
regulatory agency which could reasonably be expected to result in a Material
Adverse Effect, and (c) any request for information from any governmental agency
that suggests such agency is investigating whether Borrower or any of its
Subsidiaries may be potentially responsible for any Hazardous Materials Activity
which could reasonably be expected to result in a Material Adverse Effect.

 

(iv) Notice of Certain Proposed Actions Having Environmental Impact. Prompt
written notice describing in reasonable detail (a) any proposed acquisition of
stock, assets, or property by Borrower or any of its Subsidiaries that could
reasonably be expected to (1) expose Borrower or any of its Subsidiaries to, or
result in, Environmental Claims that could reasonably be expected to result in,
individually or in the aggregate, a Material Adverse Effect or (2) affect the
ability of Borrower or any of its Subsidiaries to maintain in full force and
effect all material Governmental Authorizations required under any Environmental
Laws for their respective operations and (b) any proposed action to be taken by
Borrower or any of its Subsidiaries to modify current operations in a manner
that could reasonably be expected to subject Borrower or any of its Subsidiaries
to any material additional obligations or requirements under any Environmental
Laws.

 

B. Borrower’s Actions Regarding Hazardous Materials Activities, Environmental
Claims and Violations of Environmental Laws.

 

(i) Remedial Actions Relating to Hazardous Materials Activities. Borrower shall,
and shall cause its Subsidiaries to, in compliance with all applicable
Environmental

 

91



--------------------------------------------------------------------------------

Laws, promptly undertake, any and all investigations, studies, sampling,
testing, abatement, cleanup, removal, remediation or other response actions
necessary to remove, remediate, clean up or abate any Hazardous Materials
Activity on, under or about any Facility that is in violation of any
Environmental Laws or that is reasonably expected to present a material risk of
giving rise to an Environmental Claim.

 

(ii) Actions with Respect to Environmental Claims and Violations of
Environmental Laws. Borrower shall promptly take, and shall cause each of its
Subsidiaries promptly to take, any and all actions necessary to (i) cure any
violation of applicable Environmental Laws by Borrower or its Subsidiaries and
(ii) make an appropriate response to any Environmental Claim against Borrower or
any of its Subsidiaries and discharge any obligations it may have to any Person
thereunder.

 

6.8 Execution of Subsidiary Guaranty and Personal Property Collateral Documents
After the Effective Date.

 

A. Execution of Subsidiary Guaranty and Personal Property Collateral Documents.
In the event that any Person becomes a Domestic Subsidiary of Borrower after the
date hereof, Borrower will promptly notify Administrative Agent of that fact and
cause such Domestic Subsidiary to execute and deliver to Administrative Agent a
counterpart of the Subsidiary Guaranty and Security Agreement and to take all
such further actions and execute all such further documents and instruments
(including actions, documents and instruments comparable to those described in
subsection 4.1L) as may be necessary or, in the opinion of Administrative Agent,
desirable to create in favor of Administrative Agent, for the benefit of
Lenders, a valid and perfected First Priority Lien on all of the personal and
mixed property assets of such Domestic Subsidiary described in the applicable
forms of Collateral Documents (except tangible assets of such Domestic
Subsidiary located outside the United States, to the extent that perfection of
such Liens would require actions or filings required in jurisdictions outside
the United States); provided that, Investco shall not be required to execute a
counterpart of the Security Agreement under this subsection 6.8A. In addition,
as provided in the Security Agreement, Borrower shall, or shall cause the
Subsidiary that owns the Capital Stock of such Person (including without
limitation Investco), to execute and deliver to Administrative Agent a
supplement to the Security Agreement and to deliver to Administrative Agent all
certificates representing such Capital Stock of such Person (accompanied by
irrevocable undated stock powers, duly endorsed in blank).

 

B. Foreign Subsidiaries. In the event that any Person becomes a Foreign
Subsidiary of Borrower (but only to the extent such Foreign Subsidiary is held
directly by Borrower or a Domestic Subsidiary of Borrower) after the date
hereof, Borrower will promptly notify Administrative Agent of that fact and will
and will cause its Subsidiaries to execute and deliver to Administrative Agent
such other documents and instruments and take such further actions (including
actions, documents and instruments comparable to those described in subsection
4.1L) as may be necessary, or in the reasonable opinion of Administrative Agent,
desirable to create in favor of Administrative Agent, for the benefit of
Lenders, a valid and perfected First Priority Lien on 65% of the voting capital
stock and 100% of the non-voting capital stock of such Foreign Subsidiary.
Notwithstanding the foregoing, (i) upon the

 

92



--------------------------------------------------------------------------------

consummation of the Permitted Subsidiary Reorganization, the Borrower and its
Domestic Subsidiaries will not be required to pledge any special shares of stock
of Ethyl Canada, Inc. or preference shares of a new Canadian subsidiary to which
certain assets of Ethyl Canada, Inc. will be transferred, and (ii) the Lenders
hereby authorize the Administrative Agent, and the Administrative Agent agrees,
to release the pledge of common stock of Ethyl Canada, Inc. existing on the
Effective Date in exchange for a pledge of the new common stock of Ethyl Canada,
Inc. (in accordance with the terms of this paragraph (B)) to be issued in
connection with the Permitted Subsidiary Reorganization.

 

C. Subsidiary Organizational Documents, Legal Opinions, Etc. Borrower shall
deliver to Administrative Agent, together with such Loan Documents, (i)
certified copies of such Subsidiary’s Organizational Documents, together with,
if such Subsidiary is a Domestic Subsidiary, a good standing certificate from
the Secretary of State of the jurisdiction of its organization and each other
state in which such Person is qualified to do business and, to the extent
generally available, a certificate or other evidence of good standing as to
payment of any applicable franchise or similar taxes from the appropriate taxing
authority of each of such jurisdictions, each to be dated a recent date prior to
their delivery to Administrative Agent, (ii) a certificate executed by the
secretary or similar officer of such Subsidiary as to (a) the fact that the
attached resolutions of the Governing Body of such Subsidiary approving and
authorizing the execution, delivery and performance of such Loan Documents are
in full force and effect and have not been modified or amended and (b) the
incumbency and signatures of the officers of such Subsidiary executing such Loan
Documents, (iii) an executed supplement to the Security Agreement evidencing the
pledge of the Capital Stock of such Subsidiary by Borrower or a Subsidiary of
Borrower that owns such Capital Stock, accompanied by certificate evidencing
such Capital Stock, together with an irrevocable undated stock powers duly
endorsed in blank and satisfactory in form and substance to Administrative
Agent, and (iv) a favorable opinion of the general counsel to such Subsidiary,
in form and substance satisfactory to Administrative Agent and its counsel, as
to (a) the due organization and good standing of such Subsidiary, (b) the due
authorization, execution and delivery by such Subsidiary of such Loan Documents,
(c) the enforceability of such Loan Documents against such Subsidiary and (d)
such other matters (including matters relating to the creation and perfection of
Liens in any Collateral pursuant to such Loan Documents) as Administrative Agent
may reasonably request, all of the foregoing to be satisfactory in form and
substance to Administrative Agent and its counsel.

 

6.9 Matters Relating to Additional Real Property Collateral.

 

A. Collateral Access Agreement. From and after the Effective Date, in the event
that Borrower or any Subsidiary of Borrower (excluding any Foreign Subsidiary
that is treated as a corporation for United States federal income tax purposes)
acquires a Leasehold Property where Borrower or such Subsidiary holds personal
property with a fair market value equal to or in excess of $1,000,000, Borrower
shall inform Administrative Agent and, upon Administrative Agent’s request,
shall, promptly deliver to Administrative Agent a Collateral Access Agreement
for such Leasehold Property.

 

B. Additional Mortgages, Etc. From and after the Effective Date, in the event
that (i) any Loan Party acquires any fee interest in real property or any
Material Leasehold

 

93



--------------------------------------------------------------------------------

Property or (ii) at the time any Person becomes a Subsidiary Guarantor, such
Person owns or holds any fee interest in real property or any Material Leasehold
Property, in either case excluding any such Real Property Asset the
encumbrancing of which requires the consent of any applicable lessor or
then-existing senior lienholder, where Borrower and its Subsidiaries have
attempted in good faith, but are unable, to obtain such lessor’s or senior
lienholder’s consent (any such non-excluded Real Property Asset described in the
foregoing clause (i) or (ii) being an “Additional Mortgaged Property”), Borrower
or such other Loan Party shall deliver to Administrative Agent, as soon as
practicable after such Person acquires such Additional Mortgaged Property or
becomes a Subsidiary Guarantor, as the case may be, a fully executed and
notarized Mortgage (an “Additional Mortgage”), duly recorded in all appropriate
places in all applicable jurisdictions, encumbering the interest of such Loan
Party in such Additional Mortgaged Property; and such opinions, appraisal,
documents, title insurance, environmental reports that would have been delivered
on the Effective Date if such Additional Mortgaged Property were a Closing Date
Mortgaged Property or that may be reasonably required by Administrative Agent,
including, without limitation, in the case of any Additional Mortgaged Property
consisting of a Material Leasehold Property, (a) a Landlord Consent and Estoppel
with respect thereto and (b) evidence that such Material Leasehold Property is a
Recorded Leasehold Interest.

 

C. Environmental Reports. If reasonably required by Administrative Agent,
Borrower or such other Loan Party shall deliver to Administrative Agent, as soon
as practicable after such Person acquires any Additional Mortgaged Property,
reports and other information, in form, scope and substance reasonably
satisfactory to Administrative Agent, and prepared by environmental consultants
reasonably satisfactory to Administrative Agent and Requisite Lenders,
concerning any environmental hazards or liabilities to which any Loan Party may
be subject with respect to such Additional Mortgaged Property.

 

D. Real Estate Appraisals. Borrower shall, and shall cause each of its
Subsidiaries to, permit an independent real estate appraiser satisfactory to
Administrative Agent, upon reasonable notice, to visit and inspect any
Additional Mortgaged Property for the purpose of preparing an appraisal of such
Additional Mortgaged Property satisfying the requirements of any applicable laws
and regulations (in each case to the extent required under such laws and
regulations as determined by Administrative Agent in its discretion).

 

6.10 Post-Closing Covenant.

 

(a) Promptly (and in no event later than five Business Days) after the Effective
Date, the Borrower will deliver to the Administrative Agent a copy of the
Certificate of Merger effecting the Permitted NewMarket Reorganization certified
by the State Corporate Commission of the Commonwealth of Virginia.

 

(b) Promptly (and in no event later than five Business Days) after the Effective
Date, the Borrower will use its best efforts to deliver to the Administrative
Agent an updated loss payee endorsement in form and substance acceptable to the
Administrative Agent.

 

94



--------------------------------------------------------------------------------

(c) Promptly (and in any event no later than five Business Days after the
Effective Date), the Administrative Agent shall have received duly executed and
notarized assignments and amendments to Foreign Pledge Agreements with respect
to Brazil, and all opinions and other documents related thereto, in the forms
delivered to Administrative Agent prior to the Effective Date, in each case in
form and substance reasonably satisfactory to Administrative Agent.

 

(d) Promptly (and in any event no later than 30 days after the Effective Date),
Borrower shall use its best efforts to deliver to Administrative Agent fully
executed and notarized amendments to all Closing Date Mortgages of Borrower and
corresponding CLTA 103.5 endorsement or equivalent, all in form and substance
satisfactory to Administrative Agent and if requested by Administrative Agent,
duly recorded in all appropriate places in all applicable jurisdictions;

 

(e) Promptly (and in any event no later than 30 days after the Effective Date),
the Administrative Agent shall have received opinions of foreign counsel in
favor of Administrative Agent with respect to the assignments and amendments to
Foreign Pledge Agreements with respect to Canada and Switzerland and such other
matters governed by the laws of such jurisdiction regarding such security
interests and Liens as Administrative Agent may reasonably request, in each case
in form and substance reasonably satisfactory to Administrative Agent.

 

(f) Promptly (and in any event no later than 90 days after the Effective Date),
the Borrower shall deliver to the Administrative Agent the executed endorsements
to the title policies for the Closing Date Mortgages, in the form of the pro
forma title endorsements delivered as of the Effective Date.

 

(g) Promptly (and in any event no later than 5 Business Days for any Domestic
Subsidiary and as soon as reasonably practicable for any Foreign Subsidiary)
after the consummation of the Permitted Subsidiary Reorganization, copies of all
certificates of merger, evidence of change in name and other filings made in
connection therewith.

 

Section 7. NEGATIVE COVENANTS

 

Borrower covenants and agrees that, so long as any of the Commitments hereunder
shall remain in effect and until payment in full of all of the Loans and other
Obligations and the cancellation or expiration of all Letters of Credit, unless
Requisite Lenders shall otherwise give prior written consent, Borrower shall
perform, and shall cause each of its Subsidiaries to perform, all covenants in
this Section 7.

 

95



--------------------------------------------------------------------------------

7.1 Indebtedness.

 

Borrower shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, create, incur, assume or guaranty, or otherwise become or remain
directly or indirectly liable with respect to, any Indebtedness, except:

 

(i) Each Loan Party may become and remain liable with respect to the
Obligations;

 

(ii) Borrower and any Subsidiary of Borrower (other than Investco) may become
and remain liable with respect to Contingent Obligations permitted by subsection
7.4 and, upon any matured obligations actually arising pursuant thereto, the
Indebtedness corresponding to the Contingent Obligations so extinguished;

 

(iii) Borrower and any Subsidiary of Borrower (other than Investco) may become
and remain liable with respect to Indebtedness in respect of Capital Leases,
together with all Indebtedness in respect of Capital Leases permitted pursuant
to subsection 7.1(vi), not to exceed $7,500,000 in the aggregate at any one
time;

 

(iv) Borrower may become and remain liable with respect to Indebtedness to any
Subsidiary Guarantor, and any Subsidiary Guarantor may become and remain liable
with respect to Indebtedness to Borrower or any other Subsidiary Guarantor;
provided that (a) all such intercompany Indebtedness shall be evidenced by a
promissory note or other instrument and such promissory note or other instrument
shall have been pledged to Administrative Agent pursuant to the Security
Agreement and (b) all such intercompany Indebtedness shall be subordinated in
right of payment to the payment in full of the Obligations pursuant to the terms
of the applicable promissory notes or an intercompany subordination agreement;

 

(v) (A) Any Foreign Subsidiary may become and remain liable with respect to
Indebtedness owed to Borrower or any Domestic Subsidiary of Borrower (other than
Investco and other than Indebtedness under the Pledged Belgium Indebtedness) in
an aggregate principal amount for all such Foreign Subsidiaries not to exceed
$12,000,000 at any time outstanding provided that (i) all such intercompany
Indebtedness shall be evidenced by a promissory note or other instrument and
such promissory note or other instrument shall have been pledged to
Administrative Agent pursuant to the Security Agreement and (ii) all such
intercompany Indebtedness shall be subordinated in right of payment to the
payment in full of the Obligations and the obligations with respect to the
Senior Notes pursuant to the terms of the applicable promissory notes or an
intercompany subordination agreement and (B) Ethyl Europe may become and remain
liable with respect to Indebtedness under the Pledged Belgium Indebtedness in an
aggregate principal amount not to exceed $20,000,000 at any time outstanding;

 

(vi) Borrower and any Subsidiary of Borrower, as applicable, may remain liable
with respect to Indebtedness existing as of the Effective Date and described in
Schedule 7.1 annexed hereto;

 

(vii) Borrower may become and remain liable with respect to unsecured
Indebtedness evidenced by (x) the Senior Notes in an aggregate principal amount
not to exceed $150,000,000 and (y) additional senior notes issued under the
Senior Note Indenture in an aggregate principal amount not to exceed
$25,000,000, pursuant to documentation in form and substance satisfactory to
Administrative Agent;

 

96



--------------------------------------------------------------------------------

(viii) Borrower or any Subsidiary of Borrower (other than Investco) may become
and remain liable with respect to Indebtedness of any Person assumed in
connection with any acquisition of such Person permitted under subsection 7.3
and a Person that becomes a direct or indirect wholly-owned Subsidiary of
Borrower as a result of any acquisition permitted under subsection 7.3 may
remain liable with respect to Indebtedness existing on the date of such
acquisition; provided, that such Indebtedness is not created in anticipation of
such acquisition and the aggregate amount of such Indebtedness does not exceed
$15,000,000 outstanding at any time;

 

(ix) Foreign Subsidiaries of Borrower may become and remain liable with respect
to other Indebtedness in an aggregate principal amount not to exceed $15,000,000
at any time outstanding; and

 

(x) Borrower and any Domestic Subsidiary of Borrower (other than Investco) may
become and remain liable with respect to other Indebtedness in an aggregate
principal amount not to exceed $5,000,000 at any time outstanding.

 

7.2 Liens and Related Matters.

 

A. Prohibition on Liens. Borrower shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of Borrower or any of its Subsidiaries, whether now owned or
hereafter acquired, or any income or profits therefrom, or file or permit the
filing of, or permit to remain in effect, any financing statement or other
similar notice of any Lien with respect to any such property, asset, income or
profits under the UCC or under any similar recording or notice statute, except:

 

(i) Permitted Encumbrances;

 

(ii) Liens on any asset existing at the time of acquisition of such asset by
Borrower or a Subsidiary of Borrower, or Liens to secure the payment of all or
any part of the purchase price of an asset upon the acquisition of such asset by
Borrower or a Subsidiary of Borrower or to secure any Indebtedness permitted
hereby incurred by Borrower or a Subsidiary of Borrower at the time of or with
ninety days after the acquisition of such asset, which Indebtedness is incurred
for the purpose of financing all or any part of the purchase price thereof;
provided, however, that the Lien shall apply only to the asset so acquired and
proceeds thereof; and provided further, that all such Liens do not in the
aggregate secure Indebtedness in excess of $10,000,000 at any time;

 

(iii) Liens on assets of a Person that becomes a direct or indirect Subsidiary
of Borrower after the date of this Agreement, provided, however, that such Liens
exist at the time such Person becomes a Subsidiary of Borrower and are not
created in anticipation thereof and, in any event, do not in the aggregate
secure Indebtedness in excess of $10,000,000 at any time; and

 

97



--------------------------------------------------------------------------------

(iv) Liens described on the Closing Date Mortgage Policies;

 

(v) Liens described in Schedule 7.2 annexed hereto; and

 

(vi) Other Liens securing Indebtedness in an aggregate amount not to exceed
$10,000,000 at any time outstanding.

 

B. Equitable Lien in Favor of Lenders. If Borrower or any of its Subsidiaries
shall create or assume any Lien upon any of its properties or assets, whether
now owned or hereafter acquired, other than Liens excepted by the provisions of
subsection 7.2A, it shall make or cause to be made effective provision whereby
the Obligations will be secured by such Lien equally and ratably with any and
all other Indebtedness secured thereby as long as any such Indebtedness shall be
so secured; provided that, notwithstanding the foregoing, this covenant shall
not be construed as a consent by Requisite Lenders to the creation or assumption
of any such Lien not permitted by the provisions of subsection 7.2A.

 

C. No Further Negative Pledges. Borrower nor any of its Subsidiaries shall enter
into any agreement prohibiting the creation or assumption of any Lien upon any
of its properties or assets, whether now owned or hereafter acquired, except
with respect to specific property encumbered to secure payment of particular
Indebtedness or to be sold pursuant to an executed agreement with respect to an
Asset Sale.

 

D. No Restrictions on Subsidiary Distributions to Borrower or Other
Subsidiaries. Borrower will not, and will not permit any of its Subsidiaries to,
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any such Subsidiary to
(i) pay dividends or make any other distributions on any of such Subsidiary’s
Capital Stock owned by Borrower or any other Subsidiary of Borrower, (ii) repay
or prepay any Indebtedness owed by such Subsidiary to Borrower or any other
Subsidiary of Borrower, (iii) make loans or advances to Borrower or any other
Subsidiary of Borrower, or (iv) transfer any of its property or assets to
Borrower or any other Subsidiary of Borrower, except (a) as provided in this
Agreement and (b) as may be provided in an agreement with respect to an Asset
Sale.

 

7.3 Investments; Acquisitions.

 

Borrower shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, make or own any Investment in any Person, including any Joint
Venture, or acquire, by purchase or otherwise, all or substantially all the
business, property or fixed assets of, or Capital Stock or other ownership
interest of any Person, or any division or line of business of any Person
except:

 

(i) Borrower and its Subsidiaries may make and own Investments in Cash
Equivalents;

 

(ii) Reserved;

 

98



--------------------------------------------------------------------------------

(iii) Borrower and its Subsidiaries may continue to own the Investments owned by
them as of the Effective Date in any Subsidiaries of Borrower and Borrower and
any wholly-owned Domestic Subsidiary of Borrower may make and own additional
equity Investments in their respective wholly-owned Domestic Subsidiaries (other
than Investco);

 

(iv) Borrower and any Subsidiary of Borrower may make intercompany loans to the
extent permitted under subsection 7.1(iv) or 7.1(v);

 

(v) Borrower and any Subsidiary of Borrower may make Consolidated Capital
Expenditures permitted by subsection 7.8;

 

(vi) Borrower and any wholly-owned Domestic Subsidiary of Borrower (other than
Investco) may acquire assets (including Capital Stock and Capital Stock of any
wholly-owned Domestic Subsidiary formed in connection with any such acquisition,
in each case, so long as such purchase of Capital Stock results in the formation
of a wholly-owned Domestic Subsidiary); provided, that (a) the aggregate amount
of consideration paid by Borrower or such wholly-owned Domestic Subsidiary in
connection with such acquisition (i) in any Fiscal Year does not exceed
$50,000,000 in the aggregate and the Cash portion thereof does not exceed
$25,000,000 in the aggregate and (ii) during the term of this Agreement does not
exceed $150,000,000 in the aggregate and the Cash portion thereof does not
exceed $75,000,000 in the aggregate and (b) (i) no Event of Default or Potential
Event of Default shall have occurred and be continuing on the date thereof, nor
would an Event of Default or Potential Event of Default result therefrom, (ii)
after giving effect thereto Borrower shall be in pro forma compliance with each
of the covenants contained in subsection 7.6 (including without limitation the
Fixed Charge Coverage requirement) for the most recent full Fiscal Quarter
immediately preceding such date for which the relevant financial information has
been delivered pursuant to clauses (ii) and (iii) of subsection 6.1; provided,
further that in each case, for purposes of determining the aggregate amount of
consideration received pursuant to this subsection 7.3(vi), any Indebtedness
assumed as permitted under subsection 7.1(viii) shall be deemed to be included
in the Cash portion of the consideration; and provided, further that Borrower
shall, and shall cause its Domestic Subsidiaries to, comply with the
requirements of subsections 6.8 and 6.9 with respect to each such acquisition
that results in a Person becoming a Subsidiary;

 

(vii) Borrower and any wholly-owned Subsidiary of Borrower (other than Investco)
may make additional Investments (a) in their respective wholly-owned Foreign
Subsidiaries (other than Ethyl Europe), provided that, the amount of all such
Investments constituting equity Investments together with the amount of all such
Investments constituting loans or advances permitted under subsection 7.1(v)(A)
does not exceed $15,000,000 in the aggregate and (b) in Ethyl Europe, provided
that, the amount of all such Investments constituting equity Investments
together with the amount of all such Investments constituting loans or advances
permitted under subsection 7.1(v)(B) does not exceed $25,000,000 in the
aggregate;

 

99



--------------------------------------------------------------------------------

(viii) Borrower and any Domestic Subsidiary of Borrower (other than Investco)
may make and own other Investments in an aggregate amount not to exceed at any
time $5,000,000;

 

(ix) Borrower and any Subsidiary of Borrower (other than Investco) may acquire
Securities in the ordinary course of business and consistent with past practices
in connection with the satisfaction or enforcement of Indebtedness or claims due
or owing to Borrower or any Subsidiary of Borrower or as security for any such
Indebtedness or claim; and

 

(x) Borrower and any Subsidiary of Borrower may continue to own the Investments
described in Schedule 7.3 annexed hereto;

 

(xi) Borrower may make and own Investments in Investco in an aggregate amount
not to exceed $25,000,000 at any time Investco may make and own Investments in
marketable securities and debt instruments.

 

7.4 Contingent Obligations.

 

Borrower shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, create or become or remain liable with respect to any Contingent
Obligation, except:

 

(i) Loan Parties may become and remain liable with respect to Contingent
Obligations under their respective Guaranties;

 

(ii) Borrower may become and remain liable with respect to Contingent
Obligations in respect of Letters of Credit and Borrower and its Subsidiaries
(other than Investco) may become and remain liable with respect to Contingent
Obligations in respect of foreign letters of credit in an aggregate amount not
to exceed at any time $10,000,000;

 

(iii) Borrower and any Subsidiary of Borrower may become and remain liable with
respect to Contingent Obligations under Hedge Agreements with respect to
Indebtedness in an aggregate notional principal amount not to exceed at any time
$50,000,000; provided, that such Hedge Agreements are not entered into for
speculative purposes;

 

(iv) Borrower and any Subsidiary of Borrower (other than Investco) may become
and remain liable with respect to Contingent Obligations in respect of customary
indemnification and purchase price adjustment obligations incurred in connection
with Asset Sales or other sales of assets;

 

(v) Borrower and any Subsidiary of Borrower (other than Investco) may become and
remain liable with respect to Contingent Obligations under guarantees in the
ordinary course of business of the obligations of suppliers, customers,
franchisees and

 

100



--------------------------------------------------------------------------------

licensees of Borrower and any Subsidiary of Borrower (other than Investco) in an
aggregate amount not to exceed at any time $2,000,000;

 

(vi) Borrower and any wholly-owned Domestic Subsidiary of Borrower (other than
Investco) may become and remain liable with respect to Contingent Obligations in
respect of any Indebtedness of Borrower or any wholly-owned Domestic Subsidiary
of Borrower (other than Investco) permitted by subsection 7.1 (other than
subsection 7.1(iii), which is addressed solely under clause (viii) below);

 

(vii) Borrower and its Subsidiaries, as applicable, may remain liable with
respect to Contingent Obligations described in Schedule 7.4 annexed hereto;

 

(viii) Borrower and any Guarantor may become and remain liable with respect to
Contingent Obligations arising under any unsecured guaranties of the Senior
Notes;

 

(ix) Borrower may become and remain liable with respect to Contingent
Obligations under a guaranty in connection with the sale and subsequent lease of
the U.K. Facility in accordance with subsection 6.12B in an aggregate amount not
to exceed $10,500,000; and

 

(x) Borrower and any Domestic Subsidiary of Borrower (other than Investco) may
become and remain liable with respect to other Contingent Obligations; provided
that the maximum aggregate liability, contingent or otherwise, of Borrower and
any Subsidiary of Borrower in respect of all such Contingent Obligations shall
at no time exceed $2,000,000.

 

7.5 Restricted Junior Payments.

 

Borrower shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, declare, order, pay, make or set apart any sum for any Restricted
Junior Payment; provided (i) that Borrower may make regularly scheduled payments
of interest in respect of the Senior Notes in accordance with the terms of, and
only to the extent required by the indenture or other agreement pursuant to
which such Senior Notes were issued, as such indenture or other agreement may be
amended from time to time to the extent permitted under subsection 7.12B, and
(ii) so long as (A) no Event of Default or Potential Event of Default shall have
occurred and be continuing on the date such Restricted Junior Payment is
declared or to be made, nor would an Event of Default or Potential Event of
Default result from the making of such Restricted Junior Payment, (B) after
giving effect to the making of such Restricted Junior Payment Borrower shall be
in pro forma compliance with each of the covenants contained in subsection 7.6
(including without limitation the Fixed Charge Coverage requirement) for the
most recent full Fiscal Quarter immediately preceding the date of such payment
for which the relevant financial information has been delivered pursuant to
clauses (ii) and (iii) of subsection 6.1, and (C) Borrower shall have delivered
to Administrative Agent an Officer’s Certificate in form and substance
satisfactory to Administrative Agent (including a calculation of the compliance
with the covenants contained in subsection 7.6) certifying as to the accuracy of
the foregoing clauses (A) and (B) above, Borrower may make Restricted Junior
Payments described in subsections (i), (ii) and (iii) of the definition of
Restricted Junior Payment.

 

101



--------------------------------------------------------------------------------

7.6 Financial Covenants.

 

A. Minimum Fixed Charge Coverage Ratio. Borrower shall not permit the ratio of
(i) Consolidated EBITDA to (ii) Consolidated Fixed Charges for any four-Fiscal
Quarter period to be less 1.25:1.0.

 

B. Maximum Senior Secured Leverage Ratio. Borrower shall not permit the
Consolidated Senior Secured Leverage Ratio as of the last day of any Fiscal
Quarter, commencing with the second Fiscal Quarter in 2004, to exceed 2.00:1.00.

 

C. Maximum Leverage Ratio. Borrower shall not permit the Consolidated Leverage
Ratio as of the last day of the most recently ended Fiscal Quarter ending on any
of the dates set forth below to exceed (i) 3.00:1.00 for any Fiscal Quarter
ending on or prior to September 30, 2006 and (ii) 2.75:1.00 thereafter.

 

D. Minimum Consolidated Net Worth. Borrower shall not permit Consolidated Net
Worth as of any date of determination to be less than the sum of (w)
$180,000,000 plus (x) 50% of Consolidated Net Income for each Fiscal Quarter
ending prior to such date of determination, commencing with Fiscal Quarter
ending June 30, 2004 plus (y) 100% of Net Equity Proceeds received by Borrower
or any of its Subsidiaries since the Effective Date up to such date of
determination and (z) 100% of Investments by Borrower in Investco as of such
date of determination.

 

7.7 Restriction on Fundamental Changes; Asset Sales.

 

Borrower shall not, and shall not permit any of its Subsidiaries to, alter the
corporate, capital or legal structure of Borrower or any of its Subsidiaries, or
enter into any transaction of merger or consolidation, or liquidate, wind-up or
dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease or sub-lease (as lessor or sublessor), transfer or otherwise dispose of,
in one transaction or a series of transactions, all or any part of its business,
property or assets (including its notes or receivables and Capital Stock of a
Subsidiary, whether newly issued or outstanding), whether now owned or hereafter
acquired, except:

 

(i) any Subsidiary of Borrower (other than Investco) may be merged with or into
Borrower or any wholly-owned Subsidiary Guarantor, or be liquidated, wound up or
dissolved, or all or any part of its business, property or assets may be
conveyed, sold, leased, transferred or otherwise disposed of, in one transaction
or a series of transactions, to Borrower or any wholly-owned Subsidiary
Guarantor; provided that, in the case of such a merger, Borrower or such
wholly-owned Subsidiary Guarantor shall be the continuing or surviving Person;

 

(ii) Borrower and any Subsidiary of Borrower (other than Investco) may sell or
otherwise dispose of assets in transactions that do not constitute Asset Sales;
provided

 

102



--------------------------------------------------------------------------------

that the consideration received for such assets shall be in an amount at least
equal to the fair market value thereof;

 

(iii) NewMarket, Borrower and its Subsidiaries may consummate the Permitted
NewMarket Reorganization so long as such transaction is consummated immediately
following the effectiveness of this Agreement and Borrower and its Subsidiaries
may consummate the Permitted Subsidiary Reorganization so long as (x) the
Permitted Subsidiary Reorganization is consummated within 30 days after the
Effective Date (y) after giving effect thereto, the Borrower has complied with
the requirements of Section 6.8 and (z) Administrative Agent shall have received
such other documents, instruments, agreements, certificates and legal opinions
as Administrative Agent shall reasonably request in connection with the
Permitted Subsidiary Reorganization, each in form and substance satisfactory to
Administrative Agent;

 

(iv) Borrower and any Subsidiary of Borrower may dispose of obsolete, worn out
or surplus property in the ordinary course of business;

 

(v) Borrower and any Subsidiary of Borrower (other than Investco) may make Asset
Sales of assets having a fair market value not in excess of $10,000,000 in the
aggregate during the term of this Agreement; provided that (a) the consideration
received for such assets shall be in an amount at least equal to the fair market
value thereof and (b) the sole consideration received shall be cash;

 

(vi) in order to resolve disputes that occur in the ordinary course of business,
Borrower and any Subsidiary of Borrower may discount or otherwise compromise for
less than the face value thereof, notes or accounts receivable;

 

(vii) Borrower or any Subsidiary of Borrower may sell or dispose of shares of
Capital Stock of any of its Subsidiaries in order to qualify members of the
Governing Body of the Subsidiary if required by applicable law;

 

(viii) Investco may sell or dispose of marketable securities and debt
instruments;

 

(ix) Any Person (other than Investco) may be merged with or into Borrower or any
Subsidiary of Borrower (other than Investco) if the acquisition of the Capital
Stock of such Person by Borrower or such Subsidiary would have been permitted
pursuant to subsection 7.3; provided that (a) in the case of Borrower, Borrower
shall be the continuing surviving Person, (b) if a Subsidiary is not the
surviving or continuing Person, the surviving Person becomes a Subsidiary and
complies with the provisions of subsection 6.8 and (b) no Potential Event of
Default or Event of Default shall have occurred or be continuing after giving
effect thereto; and

 

(x) Borrower and any Subsidiary of Borrower may consummate the transactions
described on Schedule 7.7 hereto so long as no Potential Event of Default or
Event of Default shall have occurred or be continuing after giving effect
thereto.

 

103



--------------------------------------------------------------------------------

7.8 Reserved.

 

7.9 Transactions with Shareholders and Affiliates.

 

Except as set forth in Schedule 7.9 annexed hereto, Borrower shall not, nor will
Borrower permit any of its Subsidiaries to, directly or indirectly, enter into
or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any holder of 5%
or more of any class of equity Securities of Borrower or with any Affiliate of
Borrower or of any such holder, on terms that are less favorable to Borrower or
that Subsidiary, as the case may be, than those that might be obtained at the
time from Persons who are not such a holder or Affiliate; provided that the
foregoing restriction shall not apply to (i) any transaction between Borrower
and any wholly-owned Domestic Subsidiaries of Borrower or between any
wholly-owned Domestic Subsidiaries of Borrower (other than Investco), (ii)
reasonable and customary fees paid to members of the Governing Bodies of
Borrower and its Subsidiaries, (iii) the Permitted NewMarket Reorganization and
the Permitted Subsidiary Reorganization.

 

7.10 Sales and Lease-Backs.

 

Except as set forth in Schedule 7.10 annexed hereto, Borrower shall not, nor
will Borrower permit any of its Subsidiaries to, directly or indirectly, become
or remain liable as lessee or as a guarantor or other surety with respect to any
lease, whether an Operating Lease or a Capital Lease, of any property (whether
real, personal or mixed), whether now owned or hereafter acquired, (i) that
Borrower or any Subsidiary of Borrower has sold or transferred or is to sell or
transfer to any other Person (other than Borrower or any of its Subsidiaries) or
(ii) that Borrower or any Subsidiary of Borrower intends to use for
substantially the same purpose as any other property that has been or is to be
sold or transferred by Borrower or any Subsidiary of Borrower to any Person
(other than Borrower or any Subsidiary of Borrower) in connection with such
lease; provided, EPAL may become and remain liable as lessee in connection with
the sale and subsequent lease of the U.K. Facility in accordance with subsection
6.12B.

 

7.11 Conduct of Business.

 

A. From and after the Effective Date, subject to subsections 7.11 C, Borrower
shall not, and shall not permit any of its Subsidiaries to, engage in any
business other than (i) the businesses engaged in by Borrower or such
Subsidiaries on the Effective Date and similar or related businesses and (ii)
such other lines of business as may be consented to by Requisite Lenders.

 

B. Reserved.

 

C. From and after the Effective Date, Borrower shall not permit Investco to
engage in any business other than as permitted under subsection 8.13.

 

104



--------------------------------------------------------------------------------

7.12 Amendments or Waivers of Certain Agreements; Amendments of Documents
Relating to Senior Indebtedness.

 

A. Intentionally Omitted.

 

B. Amendments of Documents Relating to Senior Note Documents. Borrower shall
not, nor will Borrower permit any of its Subsidiaries to, amend or otherwise
change the terms of the Senior Note Documents, or make any payment consistent
with an amendment thereof or change thereto, if the effect of such amendment or
change is to increase the interest rate on such Senior Notes, change (to earlier
dates) any dates upon which payments of principal or interest are due thereon,
change any event of default or condition to an event of default with respect
thereto (other than to eliminate any such event of default or increase any grace
period related thereto), change the redemption, prepayment or defeasance
provisions thereof, change the subordination provisions thereof (or of any
guaranty thereof), or change any collateral therefor (other than to release such
collateral), or if the effect of such amendment or change, together with all
other amendments or changes made, is to increase materially the obligations of
the obligor thereunder or to confer any additional rights on the holders of such
Senior Notes (or a trustee or other representative on their behalf) which would
be adverse to Borrower or any of its Subsidiaries or Lenders.

 

7.13 Fiscal Year.

 

Borrower shall not change its Fiscal Year-end from December 31 of each calendar
year.

 

Section 8. EVENTS OF DEFAULT

 

If any of the following conditions or events (“Events of Default”) shall occur:

 

8.1 Failure to Make Payments When Due.

 

Failure by Borrower to pay any installment of principal of or interest on any
Loan when due, whether at stated maturity, by acceleration, by notice of
voluntary prepayment, by mandatory prepayment or otherwise; failure by Borrower
to pay when due any amount payable to an Issuing Lender in reimbursement of any
drawing under a Letter of Credit; or failure by Borrower to pay any fee or any
other amount due under this Agreement within five days after the date due; or

 

8.2 Default in Other Agreements.

 

(i) Failure of Borrower or any of its Subsidiaries to pay when due any principal
of or interest on or any other amount payable in respect of one or more items of
Indebtedness (other than Indebtedness referred to in subsection 8.1) or
Contingent Obligations in an individual principal amount of $2,000,000 or more
or with an aggregate principal amount of $5,000,000 or more, in each case beyond
the end of any grace period provided therefor; or

 

(ii) breach or default by Borrower or any of its Subsidiaries with respect to
any other material term of (a) one or more items of Indebtedness or Contingent

 

105



--------------------------------------------------------------------------------

Obligations in the individual or aggregate principal amounts referred to in
clause (i) above or (b) any loan agreement, mortgage, indenture or other
agreement relating to such item(s) of Indebtedness or Contingent Obligation(s),
if the effect of such breach or default is to cause, or to permit the holder or
holders of that Indebtedness or Contingent Obligation(s) (or a trustee on behalf
of such holder or holders) to cause, that Indebtedness or Contingent
Obligation(s) to become or be declared due and payable prior to its stated
maturity or the stated maturity of any underlying obligation, as the case may be
(upon the giving or receiving of notice, lapse of time, both, or otherwise); or

 

8.3 Breach of Certain Covenants.

 

Failure of any Loan Party to perform or comply with any term or condition
contained in subsection 2.5, 6.2 or 6.10 or Section 7 of this Agreement; or

 

8.4 Breach of Warranty.

 

Any representation, warranty, certification or other statement made by any Loan
Party herein or in any other Loan Document or in any statement or certificate at
any time given by any Loan Party in writing pursuant hereto or thereto or in
connection herewith or therewith shall be false in any material respect on the
date as of which made; or

 

8.5 Other Defaults Under Loan Documents.

 

Any Loan Party shall default in the performance of or compliance with any term
contained in this Agreement or any of the other Loan Documents, other than any
such term referred to in any other subsection of this Section 8, and such
default shall not have been remedied or waived within 30 days after the earlier
of (i) an Officer of Borrower or such Loan Party becoming aware of such default
or (ii) receipt by Borrower or such Loan Party of notice from Administrative
Agent or any Lender of such default; or

 

8.6 Involuntary Bankruptcy; Appointment of Receiver, etc.

 

(i) A court having jurisdiction in the premises shall enter a decree or order
for relief in respect of Borrower or any of its Subsidiaries in an involuntary
case under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect, which decree or order is
not stayed; or any other similar relief shall be granted under any applicable
federal or state law; or

 

(ii) an involuntary case shall be commenced against Borrower or any of its
Subsidiaries under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect; or a decree or order of a
court having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over Borrower or any of its Subsidiaries, or over all or a substantial
part of its property, shall have been entered; or there shall have occurred the
involuntary appointment of an interim receiver, trustee or other custodian of
Borrower or any of its Subsidiaries for all or a substantial part of its

 

106



--------------------------------------------------------------------------------

property; or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of Borrower or any of
its Subsidiaries, and any such event described in this clause (ii) shall
continue for 60 days unless dismissed, bonded or discharged; or

 

8.7 Voluntary Bankruptcy; Appointment of Receiver, etc.

 

(i) Borrower or any of its Subsidiaries shall have an order for relief entered
with respect to it or commence a voluntary case under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, or shall consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, or shall consent to the appointment of or taking
possession by a receiver, trustee or other custodian for all or a substantial
part of its property; or Borrower or any of its Subsidiaries shall make any
assignment for the benefit of creditors; or

 

(ii) Borrower or any of its Subsidiaries shall be unable, or shall fail
generally, or shall admit in writing its inability, to pay its debts as such
debts become due; or the Governing Body of Borrower or any of its Subsidiaries
(or any committee thereof) shall adopt any resolution or otherwise authorize any
action to approve any of the actions referred to in clause (i) above or this
clause (ii); or

 

8.8 Judgments and Attachments.

 

Any money judgment, writ or warrant of attachment or similar process involving
(i) in any individual case an amount in excess of $2,000,000 or (ii) in the
aggregate at any time an amount in excess of $5,000,000 (in either case not
adequately covered by insurance as to which a solvent and unaffiliated insurance
company has acknowledged coverage) shall be entered or filed against Borrower or
any of its Subsidiaries or any of their respective assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of 60 days (or in any
event later than five days prior to the date of any proposed sale thereunder);
or

 

8.9 Dissolution.

 

Any order, judgment or decree shall be entered against Borrower or any of its
Subsidiaries decreeing the dissolution or split up of Borrower or that
Subsidiary and such order shall remain undischarged or unstayed for a period in
excess of 30 days; or

 

8.10 Employee Benefit Plans.

 

There shall occur one or more ERISA Events or similar events in respect of any
Foreign Plans, that individually or in the aggregate results in or might
reasonably be expected to result in liability of Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates in excess of $5,000,000
during the term of this Agreement; or there shall occur as of the later of (i)
the end of the plan year or (ii) the last day of the period in which
contributions are permitted with respect to such plan year any “accumulated
funding deficiency” (as such term is defined in

 

107



--------------------------------------------------------------------------------

Section 304 of ERISA and Section 412 of the Internal Revenue Code), whether or
not waived, under any Pension Plans or similar deficiency under any Foreign
Plans which exceeds $5,000,000; or

 

8.11 Change in Control.

 

A Change in Control shall have occurred; or

 

8.12 Invalidity of Loan Documents; Failure of Security; Repudiation of
Obligations.

 

At any time after the execution and delivery thereof, (i) any Loan Document or
any provision thereof, for any reason other than the satisfaction in full of all
Obligations, shall cease to be in full force and effect (other than in
accordance with its terms) or shall be declared to be null and void, (ii)
Administrative Agent shall not have or shall cease to have a valid and perfected
First Priority Lien in any Collateral purported to be covered by the Collateral
Documents in each case for any reason other than the failure of Administrative
Agent or any Lender to take any action within its control, or (iii) any Loan
Party shall contest the validity or enforceability of any Loan Document or any
provision thereof in writing or deny in writing that it has any further
liability, including with respect to future advances by Lenders, under any Loan
Document or any provision thereof to which it is a party; or

 

8.13 Conduct of Business By Investco.

 

Investco shall engage in any business other than buying and selling marketable
securities and debt instruments;

 

THEN (i) upon the occurrence of any Event of Default described in subsection 8.6
or 8.7, each of (a) the unpaid principal amount of and accrued interest on the
Loans, (b) an amount equal to the maximum amount that may at any time be drawn
under all Letters of Credit then outstanding (whether or not any beneficiary
under any such Letter of Credit shall have presented, or shall be entitled at
such time to present, the drafts or other documents or certificates required to
draw under such Letter of Credit), and (c) all other Obligations shall
automatically become immediately due and payable, without presentment, demand,
protest or other requirements of any kind, all of which are hereby expressly
waived by Borrower, and the obligation of each Lender to make any Loan, the
obligation of Administrative Agent to issue any Letter of Credit and the right
of any Lender to issue any Letter of Credit hereunder shall thereupon terminate,
and (ii) upon the occurrence and during the continuation of any other Event of
Default, Administrative Agent shall, upon the written request or with the
written consent of Requisite Lenders, by written notice to Borrower, declare all
or any portion of the amounts described in clauses (a) through (c) above to be,
and the same shall forthwith become, immediately due and payable, and the
obligation of each Lender to make any Loan, the obligation of Administrative
Agent to issue any Letter of Credit and the right of any Lender to issue any
Letter of Credit hereunder shall thereupon terminate; provided that the
foregoing shall not affect in any way the obligations of Revolving Lenders under
subsection 3.3C(i) or the obligations of Revolving Lenders to purchase
assignments of any unpaid Swing Line Loans as provided in subsection 2.1A(iii).

 

108



--------------------------------------------------------------------------------

Notwithstanding the foregoing or anything contained in any Collateral Document,
the Administrative Agent will not foreclose on any Mortgages or the Stock of any
Subsidiary that has granted any Mortgages until the Requisite Lenders and the
Agents have received environmental diligence, in form and scope, and with
results thereof, to their reasonable satisfaction and have so instructed the
Administrative Agent.

 

Any amounts described in clause (b) above, when received by Administrative
Agent, shall be held by Administrative Agent pursuant to the terms of the
Security Agreement and shall be applied as therein provided.

 

Section 9. ADMINISTRATIVE AGENT

 

9.1 Appointment.

 

A. Each Lender irrevocably appoints SunTrust Bank as the Administrative Agent
and authorizes it to take such actions on its behalf and to exercise such powers
as are delegated to the Administrative Agent under this Agreement and the other
Loan Documents, together with all such actions and powers that are reasonably
incidental thereto. The Administrative Agent may perform any of its duties
hereunder or under the other Loan Documents by or through any one or more
sub-agents or attorneys-in-fact appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent or attorney-in-fact may perform any
and all of its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions set forth in this Section
shall apply to any such sub-agent or attorney-in-fact and the Related Parties of
the Administrative Agent, any such sub-agent and any such attorney-in-fact and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

B. Each Issuing Lender shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time and except for so long as the Administrative Agent may agree at the request
of the Requisite Lenders to act for such Issuing Lender with respect thereto;
provided, that such Issuing Lender shall have all the benefits and immunities
(i) provided to the Administrative Agent in this Section with respect to any
acts taken or omissions suffered by such Issuing Lender in connection with
Letters of Credit issued by it or proposed to be issued by it and the
application and agreements for letters of credit pertaining to the Letters of
Credit as fully as if the term “Administrative Agent” as used in this Section
included such Issuing Lender with respect to such acts or omissions and (ii) as
additionally provided in this Agreement with respect to such Issuing Lender.

 

9.2 Nature of Duties of Administrative Agent. The Administrative Agent shall not
have any duties or obligations except those expressly set forth in this
Agreement and the other Loan Documents. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default or an Event of Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
those discretionary rights and powers expressly contemplated by the Loan
Documents that the

 

109



--------------------------------------------------------------------------------

Administrative Agent is required to exercise in writing by the Requisite Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 10.6), and (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it, its sub-agents or attorneys-in-fact with the consent or at the request of
the Requisite Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 10.6) or in
the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Section 4 or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent. The Administrative Agent may consult with
legal counsel (including counsel for the Borrower) concerning all matters
pertaining to such duties.

 

9.3 Lack of Reliance on the Administrative Agent. Each of the Lenders, the
Swingline Lender and the Issuing Lenders acknowledges that it has, independently
and without reliance upon the Administrative Agent, the Original Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders, the Swingline Lender and the Issuing Lenders
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Original Administrative Agent or any other Lender and
based on such documents and information as it has deemed appropriate, continue
to make its own decisions in taking or not taking of any action under or based
on this Agreement, any related agreement or any document furnished hereunder or
thereunder.

 

9.4 Certain Rights of the Administrative Agent. If the Administrative Agent
shall request instructions from the Requisite Lenders with respect to any action
or actions (including the failure to act) in connection with this Agreement, the
Administrative Agent shall be entitled to refrain from such act or taking such
act, unless and until it shall have received instructions from such Lenders; and
the Administrative Agent shall not incur liability to any Person by reason of so
refraining. Without limiting the foregoing, no Lender shall have any right of
action whatsoever against the Administrative Agent as a result of the
Administrative Agent acting or

 

110



--------------------------------------------------------------------------------

refraining from acting hereunder in accordance with the instructions of the
Requisite Lenders where required by the terms of this Agreement.

 

9.5 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
believed by it to be genuine and to have been signed, sent or made by the proper
Person. The Administrative Agent may also rely upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person and
shall not incur any liability for relying thereon. The Administrative Agent may
consult with legal counsel (including counsel for the Borrower), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or not taken by it in accordance with the advice of such
counsel, accountants or experts.

 

9.6 The Administrative Agent in its Individual Capacity. The bank serving as the
Administrative Agent shall have the same rights and powers under this Agreement
and any other Loan Document in its capacity as a Lender as any other Lender and
may exercise or refrain from exercising the same as though it were not the
Administrative Agent; and the terms “Lenders”, “Requisite Lenders”, “holders of
Notes”, or any similar terms shall, unless the context clearly otherwise
indicates, include the Administrative Agent in its individual capacity. The bank
acting as the Administrative Agent and its Affiliates may accept deposits from,
lend money to, and generally engage in any kind of business with the Borrower or
any Subsidiary or Affiliate of the Borrower as if it were not the Administrative
Agent hereunder.

 

9.7 Successor Administrative Agent.

 

A. The Administrative Agent may resign at any time by giving notice thereof to
the Lenders and the Borrower. Upon any such resignation, the Requisite Lenders
shall have the right to appoint a successor Administrative Agent, subject to the
approval by the Borrower provided that no Default or Event of Default shall
exist at such time. If no successor Administrative Agent shall have been so
appointed, and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Lenders,
appoint a successor Administrative Agent, which shall be a commercial bank
organized under the laws of the United States of America or any state thereof or
a bank which maintains an office in the United States, having a combined capital
and surplus of at least $500,000,000.

 

Upon the acceptance of its appointment as the Administrative Agent hereunder by
a successor, such successor Administrative Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under this Agreement and the other Loan
Documents. If within 45 days after written notice is given of the retiring
Administrative Agent’s resignation under this Section 9.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Requisite Lenders shall thereafter perform all duties of the
retiring

 

111



--------------------------------------------------------------------------------

Administrative Agent under the Loan Documents until such time as the Requisite
Lenders appoint a successor Administrative Agent as provided above. After any
retiring Administrative Agent’s resignation hereunder, the provisions of this
Section shall continue in effect for the benefit of such retiring Administrative
Agent and its representatives and agents in respect of any actions taken or not
taken by any of them while it was serving as the Administrative Agent.

 

B. Authorization to Execute other Loan Documents. Each Lender hereby authorizes
the Administrative Agent to execute on behalf of all Lenders all Loan Documents
other than this Agreement.

 

9.8 Right to Indemnity.

 

Each Lender, in proportion to its Pro Rata Share, severally agrees to indemnify
each Agent and its officers, directors, employees, agents, attorneys,
professional advisors and Affiliates to the extent that any such Person shall
not have been reimbursed by Borrower, for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including counsel fees and disbursements and fees and disbursements of
any financial advisor engaged by Agents) or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against an Agent or
and other such Persons in exercising the powers, rights and remedies of an Agent
or performing duties of an Agent hereunder or under the other Loan Documents or
otherwise in its capacity as Agent in any way relating to or arising out of this
Agreement or the other Loan Documents; provided that no Lender shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of an Agent
resulting solely from such Agent’s gross negligence or willful misconduct as
determined by a final judgment of a court of competent jurisdiction. If any
indemnity furnished to an Agent or any other such Person for any purpose shall,
in the opinion of such Agent, be insufficient or become impaired, such Agent may
call for additional indemnity and cease, or not commence, to do the acts
indemnified against until such additional indemnity is furnished.

 

9.9 Collateral Documents and Guaranties.

 

Each Lender hereby further authorizes Administrative Agent, on behalf of and for
the benefit of Lenders, to enter into each Collateral Document as secured party
and to be the agent for and representative of Lenders under each Guaranty and
under the closing memorandum attached hereto as Exhibit XVII and the Resignation
and Assignment Agreement, and each Lender agrees to be bound by the terms of
each Collateral Document and Guaranty, such closing memorandum and the
Resignation and Assignment Agreement; provided that Administrative Agent shall
not (i) enter into or consent to any material amendment, modification,
termination or waiver of any provision contained in any Collateral Document or
Guaranty or (ii) release any Collateral (except as otherwise expressly permitted
or required pursuant to the terms of this Agreement or the applicable Collateral
Document), in each case without the prior consent of Requisite Lenders (or, if
required pursuant to subsection 10.6, all Lenders); provided further, however,
that, without further written consent or authorization from Lenders,
Administrative Agent may execute any documents or instruments necessary to (a)
release any Lien encumbering any item of Collateral that is the subject of a
sale or other disposition of assets permitted by this

 

112



--------------------------------------------------------------------------------

Agreement or to which Requisite Lenders have otherwise consented, (b) release
any Guarantor from any Guaranty if all of the Capital Stock of such Guarantor is
sold to any Person (other than an Affiliate of Borrower) pursuant to a sale or
other disposition permitted hereunder or to which Requisite Lenders have
otherwise consented or (c) subordinate the Liens of Administrative Agent, on
behalf of Lenders, to any Liens permitted by subsection 7.2; provided that, in
the case of a sale of such item of Collateral or stock referred to in
subdivision (a) or (b), the requirements of subsection 10.14 are satisfied.
Anything contained in any of the Loan Documents to the contrary notwithstanding,
Borrower, Administrative Agent and each Lender hereby agree that (1) no Lender
shall have any right individually to realize upon any of the Collateral under
any Collateral Document or to enforce any Guaranty, it being understood and
agreed that all powers, rights and remedies under the Collateral Documents and
the Guaranties may be exercised solely by Administrative Agent for the benefit
of Lenders in accordance with the terms thereof, and (2) in the event of a
foreclosure by Administrative Agent on any of the Collateral pursuant to a
public or private sale, Administrative Agent or any Lender may be the purchaser
of any or all of such Collateral at any such sale and Administrative Agent, as
agent for and representative of Lenders (but not any Lender or Lenders in its or
their respective individual capacities unless Requisite Lenders shall otherwise
agree in writing) shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by
Administrative Agent at such sale.

 

9.10 Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to Borrower or any of its Subsidiaries,
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Administrative Agent shall have made any demand on
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise

 

(i) to file and prove a claim for the whole amount of principal and interest
owing and unpaid in respect of the Loans and any other Obligations that are
owing and unpaid and to file such other papers or documents as may be necessary
or advisable in order to have the claims of Lenders and Agents (including any
claim for the reasonable compensation, expenses, disbursements and advances of
Lenders and Agents and their agents and counsel and all other amounts due
Lenders and Agents under subsections 2.3 and 10.2) allowed in such judicial
proceeding, and

 

(ii) to collect and receive any moneys or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Agents and their agents
and counsel, and any other amounts due Agents under subsections 2.3 and 10.2.

 

113



--------------------------------------------------------------------------------

Nothing herein contained shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lenders or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

 

9.11 Other Agents Duties.

 

Each Lender hereby designates LaSalle Bank National Association as Documentation
Agent and agrees that the Documentation Agent shall have no duties or
obligations under any Loan Documents to any Lender or any Loan Party. Each
Lender hereby designates General Electric Capital Corporation as Syndication
Agent and agrees that the Syndication Agent shall have no duties or obligations
under any Loan Documents to any Lender or any Loan Party.

 

Section 10. MISCELLANEOUS.

 

10.1 Successors and Assigns; Assignments and Participations in Loans and Letters
of Credit.

 

A. General. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders (it being understood that
Lenders’ rights of assignment are subject to the further provisions of this
subsection 10.1). None of Borrower’s rights or obligations hereunder nor any
interest therein may be assigned or delegated by Borrower without the prior
written consent of all Lenders (and any attempted assignment or transfer by
Borrower without such consent shall be null and void). No sale, assignment or
transfer or participation of any Letter of Credit or any participation therein
may be made separately from a sale, assignment, transfer or participation of a
corresponding interest in the Revolving Loan Commitment and the Revolving Loans
of the Revolving Lender effecting such sale, assignment, transfer or
participation. Anything contained herein to the contrary notwithstanding, except
as provided in subsection 2.1A(iii) and subsection 10.5, the Swing Line Loan
Commitment and the Swing Line Loans of Swing Line Lender may not be sold,
assigned or transferred as described below to any Person other than a successor
Administrative Agent and Swing Line Lender to the extent contemplated by
subsection 9.5. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, the Affiliates of each of Administrative Agent and Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

B. Assignments.

 

(i) Amounts and Terms of Assignments. Any Lender may assign to one or more
Eligible Assignees all or any portion of its rights and obligations under this

 

114



--------------------------------------------------------------------------------

Agreement; provided that (a) except (1) in the case of an assignment of the
entire remaining amount of the assigning Lender’s rights and obligations under
this Agreement or (2) in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund of a Lender, the aggregate amount of the
Revolving Loan Exposure of the assigning Lender and the assignee subject to each
such assignment shall not be less than $1,000,000, in the case of any assignment
of a Revolving Loan unless Administrative Agent otherwise consents each such
consent not to be unreasonably withheld or delayed), (b) each partial assignment
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement with respect to the Loan or
the Commitment assigned, (c) the parties to each assignment shall execute and
deliver to Administrative Agent an Assignment Agreement, together with a
processing and recordation fee of $1,500 (at Administrative Agent’s discretion)
and the Eligible Assignee, if it shall not be a Lender, shall deliver to
Administrative Agent information reasonably requested by Administrative Agent,
including such forms, certificates or other evidence, if any, with respect to
United States federal income tax withholding matters and with respect to
information requested under the Patriot Act as the assignee under such
Assignment Agreement may be required to deliver to Administrative Agent pursuant
to subsection 2.7B(iii), and (d) Administrative Agent and, if no Event of
Default has occurred and is continuing, Borrower, shall have consented thereto
(which consent shall not be unreasonably withheld or delayed); provided, that no
consent of Borrower shall be required in connection with any assignment relating
to the primary allocation or syndication of the Revolving Loans by SunTrust to
Persons that are either organized under the laws of the United States or are
qualified to do business in one or more states of the United States. Upon such
execution, delivery and consent, from and after the effective date specified in
such Assignment Agreement, (y) the assignee thereunder shall be a party hereto
and, to the extent that rights and obligations hereunder have been assigned to
it pursuant to such Assignment Agreement, shall have the rights and obligations
of a Lender hereunder and (z) the assigning Lender thereunder shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment Agreement, relinquish its rights (other than any rights which
survive the termination of this Agreement under subsection 10.9B) and be
released from its obligations under this Agreement (and, in the case of an
Assignment Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto; provided that, anything contained in any of the Loan
Documents to the contrary notwithstanding, if such Lender is an Issuing Lender
with respect to any outstanding Letters of Credit such Lender shall continue to
have all rights and obligations of Issuing Lender with respect to such Letters
of Credit until the cancellation or expiration of such Letters of Credit and the
reimbursement of any amounts drawn thereunder). The assigning Lender shall, upon
the effectiveness of such assignment or as promptly thereafter as practicable,
surrender its Notes, if any, to Administrative Agent for cancellation, and
thereupon new Notes shall, if so requested by the assignee and/or the assigning
Lender in accordance with subsection 2.1E, be issued to the assignee and to the
assigning Lender, substantially in the form of Exhibit IV or Exhibit V annexed
hereto, as the case may be, with appropriate insertions, to reflect the new
Commitments and/or outstanding Revolving Loans, as the case may be,

 

115



--------------------------------------------------------------------------------

of the assignee and the assigning Lender. Other than as provided in subsection
2.1A(iii) and subsection 10.5, any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this subsection
10.1B shall be treated for purposes of this Agreement as a sale by such Lender
of a participation in such rights and obligations in accordance with subsection
10.1C.

 

(ii) Acceptance by Administrative Agent; Recordation in Register. Upon its
receipt of an Assignment Agreement executed by an assigning Lender and an
assignee representing that it is an Eligible Assignee, together with the
processing and recordation fee referred to in subsection 10.1B(i) and any forms,
certificates or other evidence with respect to United States federal income tax
withholding matters that such assignee may be required to deliver to
Administrative Agent pursuant to subsection 2.7B(iii), Administrative Agent
shall, if Administrative Agent and Borrower have consented to the assignment
evidenced thereby (in each case to the extent such consent is required pursuant
to subsection 10.1B(i)), (a) accept such Assignment Agreement by executing a
counterpart thereof as provided therein (which acceptance shall evidence any
required consent of Administrative Agent to such assignment), (b) record the
information contained therein in the Register, and (c) give prompt notice
thereof to Borrower. Administrative Agent shall maintain a copy of each
Assignment Agreement delivered to and accepted by it as provided in this
subsection 10.1B(ii).

 

(iii) Deemed Consent by Borrower. If the consent of Borrower to an assignment or
to an Eligible Assignee is required hereunder (including a consent to an
assignment which does not meet the minimum assignment thresholds specified in
subsection 10.1B(i)), Borrower shall be deemed to have given its consent five
Business Days after the date notice thereof has been delivered by the assigning
Lender (through Administrative Agent) unless such consent is expressly refused
by Borrower prior to such fifth Business Day.

 

(iv) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained in this subsection 10.1B, any Lender (a “Granting Lender”) may grant
to a special purpose funding vehicle (a “SPC”), identified as such in writing
from time to time by the Granting Lender to the Administrative Agent, the option
to provide to Borrower all or any part of any Loan that such Granting Lender
would otherwise be obligated to make to Borrower; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan. The
making of a Revolving Loan by an SPC hereunder shall utilize the Revolving Loan
Commitment of the Granting Lender to the same extent, as if, such Loan were made
by such Granting Lender. Each party hereto hereby agrees that no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement (all
liability for which shall remain with the Granting Lender). In furtherance of
the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
person in

 

116



--------------------------------------------------------------------------------

instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof. In addition, notwithstanding anything to the contrary contained
in this subsection 10.1, any SPC may (i) with notice to, but without the prior
written consent of, Administrative Agent and without paying any processing fee
therefore, assign all or a portion of its interests in any Loan to the Granting
Lender or to any financial institutions (consented to by Administrative Agent)
providing liquidity and/or credit support to or for the account of such SPC to
support the funding or maintenance of any Loans and (ii) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPC. This section may not be amended
without the written consent of each SPC.

 

C. Participations. Any Lender may, without the consent of, or notice to,
Borrower or Administrative Agent, sell participations to one or more Persons
(other than a natural Person or Borrower or any of its Affiliates) in all or a
portion of such Lender’s rights and/or obligations under this Agreement;
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) Borrower and Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver directly affecting (i) the extension of the regularly
scheduled maturity of any portion of the principal amount of or interest on any
Loan allocated to such participation or (ii) a reduction of the principal amount
of or the rate of interest payable on any Loan allocated to such participation.
Subject to the further provisions of this subsection 10.1C, Borrower agrees that
each Participant shall be entitled to the benefits of subsections 2.6D and 2.7
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection 10.1B. To the extent permitted by law, each
Participant also shall be entitled to the benefits of subsection 10.4 as though
it were a Lender, provided such Participant agrees to be subject to subsection
10.5 as though it were a Lender. A Participant shall not be entitled to receive
any greater payment under subsections 2.6D or 2.7 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant unless the sale of the participation to such Participant is
made with Borrower’s prior written consent, such consent not to be unreasonably
withheld (it being understood that a participation resulting in immediate
additional payments would be reason to withhold consent). A Participant that
would be a Non-US Lender if it were a Lender shall not be entitled to the
benefits of subsection 2.7 unless Borrower is notified of the participation sold
to such Participant and such Participant agrees, for the benefit of Borrower, to
comply with subsection 2.7B(iii) as though it were a Lender.

 

D. Pledges and Assignments. Any Lender may at any time pledge or assign a
security interest in all or any portion of its Loans, and the other Obligations
owed to such

 

117



--------------------------------------------------------------------------------

Lender, to secure obligations of such Lender, including without limitation any
pledge or assignment to secure obligations to any Federal Reserve Bank; provided
that (i) no Lender shall be relieved of any of its obligations hereunder as a
result of any such assignment or pledge and (ii) in no event shall any assignee
or pledgee be considered to be a “Lender” or be entitled to require the
assigning Lender to take or omit to take any action hereunder. In the case of
any Lender that is a fund that invests in bank loans, subject to clauses (i) and
(ii) above, such Lender may, without the consent of Borrower or Administrative
Agent, assign or pledge all or any portion of its rights under this Agreement,
including the Loans and Notes, if any, or any other instrument evidencing its
rights as a Lender under this Agreement, to any holder of, trustee for, or any
other representative of holders of, obligations owed or securities issued, by
such fund as security for such obligations or securities; provided that any
foreclosure or similar action by such trustee or representative shall be subject
to the provisions of this subsection 10.1.

 

E. Information. Each Lender may furnish any information concerning Borrower and
its Subsidiaries in the possession of that Lender from time to time to assignees
and participants (including prospective assignees and participants), subject to
subsection 10.19.

 

F. Agreements of Lenders. Each Lender listed on the signature pages hereof
hereby agrees (i) that it is an Eligible Assignee described in clause (ii) of
the definition thereof; (ii) that it has experience and expertise in the making
of loans or investing in loans such as the Loans; and (iii) that it will make
its Loans for its own account in the ordinary course of its business and without
a view to distribution of such Loans within the meaning of the Securities Act or
the Exchange Act or other federal securities laws (it being understood that,
subject to the provisions of this subsection 10.1, the disposition of such Loans
or any interests therein shall at all times remain within its exclusive
control). Each Lender that becomes a party hereto pursuant to an Assignment
Agreement shall be deemed to agree that the agreements of such Lender contained
in Section 2(c) of such Assignment Agreement are incorporated herein by this
reference.

 

10.2 Expenses.

 

Whether or not the transactions contemplated hereby shall be consummated
Borrower agrees to pay promptly (i) all reasonable costs and expenses of
negotiation, preparation and execution of the Loan Documents and any consents,
amendments, waivers or other modifications thereto; (ii) all costs and expenses
of furnishing all opinions by counsel for the Loan Parties (including any
opinions requested by Agents or Lenders as to any legal matters arising
hereunder) and of the Loan Parties’ performance of and compliance with all
agreements and conditions on its part to be performed or complied with under
this Agreement and the other Loan Documents including with respect to confirming
compliance with environmental, insurance and solvency requirements; (iii) all
reasonable fees, expenses and disbursements of counsel to Administrative Agent
(including allocated costs of internal counsel) in connection with the
negotiation, preparation, execution and administration of the Loan Documents and
any consents, amendments, waivers or other modifications thereto and any other
documents or matters requested by any Loan Party; (iv) all costs and expenses of
creating and perfecting Liens in favor of Administrative Agent on behalf of
Lenders pursuant to any Collateral Document, including filing and recording
fees, expenses and taxes, stamp or documentary taxes, search fees, title

 

118



--------------------------------------------------------------------------------

insurance premiums, and reasonable fees, expenses and disbursements of counsel
to Administrative Agent and of counsel providing any opinions that
Administrative Agent or Requisite Lenders may request in respect of the
Collateral Documents or the Liens created pursuant thereto; (v) all costs and
expenses (including the reasonable fees, expenses and disbursements of any
auditors, accountants or appraisers and any environmental or other consultants,
advisors and agents employed or retained by Administrative Agent or its counsel)
of obtaining and reviewing any appraisals provided for under subsection 6.9D and
any environmental audits, reports or questionnaires provided for under
subsection 4.1K or 6.9B or 6.9C; (vi) all costs and expenses incurred by
Administrative Agent in connection with the custody or preservation of any of
the Collateral; (vii) all other costs and expenses incurred by Administrative
Agent in connection with the syndication of the Commitments; (viii) all costs
and expenses, including reasonable attorneys’ fees (including allocated costs of
internal counsel) and fees, costs and expenses of accountants, advisors and
consultants, incurred by Administrative Agent and its counsel relating to
efforts to (a) evaluate or assess any Loan Party, its business or financial
condition and (b) protect, evaluate, assess or dispose of any of the Collateral;
and (ix) all costs and expenses, including reasonable attorneys’ fees (including
allocated costs of internal counsel), fees, costs and expenses of accountants,
advisors and consultants and costs of settlement, incurred by Administrative
Agent and Lenders in enforcing any Obligations of or in collecting any payments
due from any Loan Party hereunder or under the other Loan Documents (including
in connection with the sale of, collection from, or other realization upon any
of the Collateral or the enforcement of the Loan Documents) or in connection
with any refinancing or restructuring of the credit arrangements provided under
this Agreement in the nature of a “work-out” or pursuant to any insolvency or
bankruptcy proceedings.

 

10.3 Indemnity.

 

The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender and each Issuing Lender, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all reasonable fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by any Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Claim related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the

 

119



--------------------------------------------------------------------------------

foregoing, whether based on contract, tort or any other theory, whether brought
by a third party or by the Borrower or any other Loan Party, and regardless of
whether any Indemnitee is a party thereto, provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by the Borrower or any other Loan Party against an Indemnitee
for breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

 

To the extent that the undertakings to defend, indemnify, pay and hold harmless
set forth in this subsection 10.3 may be unenforceable in whole or in part
because they are violative of any law or public policy, Borrower shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.

 

10.4 Set-Off; Security Interest in Deposit Accounts.

 

In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, upon the occurrence of any Event of
Default each Lender is hereby authorized by Borrower at any time or from time to
time, without notice to Borrower or to any other Person, any such notice being
hereby expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, time or demand, provisional or final, including
Indebtedness evidenced by certificates of deposit, whether matured or unmatured,
but not including trust accounts) and any other Indebtedness at any time held or
owing by that Lender or any Affiliate of that Lender to or for the credit or the
account of any Loan Party against and on account of the Obligations of any Loan
Party to that Lender (or any Affiliate of that Lender) or to any other Lender
(or any Affiliate of any other Lender) under this Agreement, the Letters of
Credit and participations therein and the other Loan Documents, including all
claims of any nature or description arising out of or connected with this
Agreement, the Letters of Credit and participations therein or any other Loan
Document, irrespective of whether or not (i) that Lender shall have made any
demand hereunder or (ii) the principal of or the interest on the Loans or any
amounts in respect of the Letters of Credit or any other amounts due hereunder
shall have become due and payable pursuant to Section 8 and although said
obligations and liabilities, or any of them, may be contingent or unmatured.
Borrower hereby further grants to Administrative Agent and each Lender a
security interest in all deposits and accounts maintained with Administrative
Agent or such Lender as security for the Obligations.

 

10.5 Ratable Sharing.

 

Lenders hereby agree among themselves that if any of them shall, whether by
voluntary payment (other than a voluntary prepayment of Loans made and applied
in accordance with the terms of this Agreement), by realization upon security,
through the exercise of any right of set-off or banker’s lien, by counterclaim
or cross action or by the enforcement of any right under the Loan Documents or
otherwise, or as adequate protection of a deposit treated as cash

 

120



--------------------------------------------------------------------------------

collateral under the Bankruptcy Code, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, amounts payable in
respect of Letters of Credit, fees and other amounts then due and owing to that
Lender hereunder or under the other Loan Documents (collectively, the “Aggregate
Amounts Due” to such Lender) that is greater than the proportion received by any
other Lender in respect of the Aggregate Amounts Due to such other Lender, then
the Lender receiving such proportionately greater payment shall (i) notify
Administrative Agent and each other Lender of the receipt of such payment and
(ii) apply a portion of such payment to purchase assignments (which it shall be
deemed to have purchased from each seller of an assignment simultaneously upon
the receipt by such seller of its portion of such payment) of the Aggregate
Amounts Due to the other Lenders so that all such recoveries of Aggregate
Amounts Due shall be shared by all Lenders in proportion to the Aggregate
Amounts Due to them; provided that if all or part of such proportionately
greater payment received by such purchasing Lender is thereafter recovered from
such Lender upon the bankruptcy or reorganization of any Loan Party or
otherwise, those purchases shall be rescinded and the purchase prices paid for
such assignments shall be returned to such purchasing Lender ratably to the
extent of such recovery, but without interest. Borrower expressly consents to
the foregoing arrangement and agrees that any purchaser of an assignment so
purchased may exercise any and all rights of a Lender as to such assignment as
fully as if that Lender had complied with the provisions of subsection 10.1B
with respect to such assignment. In order to further evidence such assignment
(and without prejudice to the effectiveness of the assignment provisions set
forth above), each purchasing Lender and each selling Lender agree to enter into
an Assignment Agreement at the request of a selling Lender or a purchasing
Lender, as the case may be, in form and substance reasonably satisfactory to
each such Lender.

 

10.6 Amendments and Waivers.

 

No amendment, modification, termination or waiver of any provision of this
Agreement or of the Notes, and no consent to any departure by Borrower
therefrom, shall in any event be effective without the written concurrence of
Requisite Lenders; provided that no such amendment, modification, termination,
waiver or consent shall, without the consent of (a) each Lender with Obligations
directly affected (whose consent shall be required for any such amendment,
modification, termination or waiver in addition to that of Requisite Lenders)
(1) reduce the principal amount of any Loan, (2) increase the maximum aggregate
amount of Letters of Credit, (3) postpone the scheduled final maturity date of
any Loan, (4) postpone the date of any scheduled installment of principal of any
Loan, (5) postpone the date on which any interest or any fees are payable, (6)
decrease the interest rate borne by any Loan (other than any waiver of any
increase in the interest rate applicable to any of the Loans pursuant to
subsection 2.2E) or the amount of any fees payable hereunder (excluding any
change in the manner in which any financial ratio used in determining any
interest rate or fee is calculated that would result in a reduction of any such
rate or fee), (7) reduce the amount or postpone the due date of any amount
payable in respect of any Letter of Credit, (8) extend the expiration date of
any Letter of Credit beyond the Revolving Loan Commitment Termination Date or
(9) change in any manner the obligations of Revolving Lenders relating to the
purchase of participations in Letters of Credit; (b) each Lender, (1) change in
any manner the definition of “Class” or the definition of “Pro Rata Share” or
the definition of “Requisite Class Lenders” or the definition of “Requisite

 

121



--------------------------------------------------------------------------------

Lenders” (except for any changes resulting solely from an increase in
Commitments approved by Requisite Lenders), (2) change in any manner any
provision of this Agreement that, by its terms, expressly requires the approval
or concurrence of all Lenders, (3) increase the maximum duration of Interest
Periods permitted hereunder, (4) release any Lien granted in favor of
Administrative Agent with respect to all or substantially all of the Collateral
or release all or substantially all of the Subsidiary Guarantors or Foreign
Guarantors from their obligations under the Subsidiary Guaranty or Foreign
Guaranty, respectively, in each case other than in accordance with the terms of
the Loan Documents, or (5) change in any manner or waive the provisions
contained in subsection 8.1 or this subsection 10.6. In addition, (i) any
amendment, modification, termination or waiver of any of the provisions
contained in Section 4 shall be effective only if evidenced by a writing signed
by or on behalf of Administrative Agent and Requisite Lenders and, if affecting
subsection 4.3, Issuing Lenders, (ii) no amendment, modification, termination or
waiver of any provision of any Note shall be effective without the written
concurrence of the Lender which is the holder of that Note, (iii) no amendment,
modification, termination or waiver of any provision of subsection 2.1A(iii) or
of any other provision of this Agreement relating to the Swing Line Loan
Commitment or the Swing Line Loans shall be effective without the written
concurrence of Swing Line Lender, (iv) no amendment, modification, termination
or waiver of any provision of Section 3 shall be effective without the written
concurrence of Administrative Agent and, with respect to the purchase of
participations in Letters of Credit, without the written concurrence of each
Issuing Lender that has issued an outstanding Letter of Credit or has not been
reimbursed for a payment under a Letter of Credit, (v) no amendment,
modification, termination or waiver of any provision of Section 9 or of any
other provision of this Agreement which, by its terms, expressly requires the
approval or concurrence of Administrative Agent shall be effective without the
written concurrence of Administrative Agent, (vi) no amendment, modification,
termination or waiver of any provision of subsection 2.4 that has the effect of
changing any voluntary or mandatory prepayments or Commitment reductions
applicable to a Class in a manner that disproportionately disadvantages such
Class relative to any other Class shall be effective without the written
concurrence of Requisite Class Lenders of such affected Class (it being
understood and agreed that any amendment, modification, termination or waiver of
any such provision which only postpones or reduces any voluntary or mandatory
prepayment or Commitment reduction from those set forth in subsection 2.4 with
respect to one Class but not any other Class shall be deemed to
disproportionately disadvantage such one Class but not to disproportionately
disadvantage any such other Class for purposes of this clause (vi)) and (vii) no
Commitment of a Lender shall be increased without the consent of such Lender (it
being understood that a waiver of any condition precedent, covenants, Events of
Default or Potential Events of Default or of a mandatory prepayment or
Commitment reduction shall not constitute an increase in the Commitment of any
Lender and that an increase in the available portion of any Commitment of any
Lender shall not constitute an increase in the Commitment of such Lender) and
the aggregate Commitments of all Lenders shall not be increased to an amount in
excess of $200,000,000 without the consent of all Lenders. Administrative Agent
may, but shall have no obligation to, with the concurrence of any Lender,
execute amendments, modifications, waivers or consents on behalf of that Lender.
Any waiver or consent shall be effective only in the specific instance and for
the specific purpose for which it was given. No notice to or demand on Borrower
in any case shall entitle Borrower to any other or further notice or demand in
similar or other circumstances.

 

122



--------------------------------------------------------------------------------

Any amendment, modification, termination, waiver or consent effected in
accordance with this subsection 10.6 shall be binding upon each Lender at the
time outstanding, each future Lender and, if signed by Borrower, on such
Borrower.

 

10.7 Independence of Covenants.

 

All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of an Event
of Default or Potential Event of Default if such action is taken or condition
exists.

 

10.8 Notices; Effectiveness of Signatures.

 

A. Except in the case of notices and other communications expressly permitted to
be given by telephone, all notices and other communications to any party herein
to be effective shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopy, as
follows:

 

To the Borrower:   

Ethyl Corporation

330 South Fourth Street

P.O. Box 2189

Richmond, VA 23218-2189

Attention: David Fiorenza

Telecopy Number: (804) 788-5435

With a copy to:   

NewMarket Corporation

330 South Fourth Street

P.O. Box 2189

Richmond, VA 23218-2189

Attention: General Counsel

Telecopy Number: (804) 788-5435

To the Administrative Agent      or Swingline Lender:   

SunTrust Bank

919 East Main Street, 22nd Floor

Mail Code HDQ 1022

Richmond, VA 23219

Attention: Michael Pugsley

Telecopy Number: 804-782-7548

With a copy to:   

SunTrust Bank

Agency Services

303 Peachtree Street, N. E./ 25th Floor

Atlanta, Georgia 30308

Attention: Ms. Doris Folsum

Telecopy Number: (404) 658-4906

 

123



--------------------------------------------------------------------------------

and   

King & Spalding LLP

191 Peachtree Street, N.E.

Atlanta, Georgia 30303

Attention: Carolyn Z. Alford

Telecopy Number: (404) 572-5100

To SunTrust Bank as      an Issuing Lender:   

SunTrust Bank

25 Park Place, N. E./Mail Code 3706

Atlanta, Georgia 30303

Attention: John Conley

Telecopy Number: (404) 588-8129

To the Swingline Lender:   

SunTrust Bank

Agency Services

303 Peachtree Street, N.E./25th Floor

Atlanta, Georgia 30308

Attention: Ms. Doris Folsum

Telecopy Number: (404) 658-4906

To any other Lender or      Issuing Lender:    the address set forth on the
signature pages hereto for such Lender or Issuing Lender, as the case may be, or
the Assignment and Acceptance Agreement executed by such Lender or Issuing
Lender, as the case may be.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent, any Issuing Lender or the Swingline Lender shall not be effective until
actually received by such Person at its address specified in this Section 10.1.

 

B. Any agreement of the Administrative Agent and the Lenders herein to receive
certain notices by telephone or facsimile is solely for the convenience and at
the request of the Borrower. The Administrative Agent and the Lenders shall be
entitled to rely on the authority of any Person purporting to be a Person
authorized by the Borrower to give such notice and the Administrative Agent and
Lenders shall not have any liability to the Borrower or other Person on account
of any action taken or not taken by the Administrative Agent or the Lenders in

 

124



--------------------------------------------------------------------------------

reliance upon such telephonic or, except as a result of gross negligence or
willful misconduct, such facsimile notice. The obligation of the Borrower to
repay the Loans and all other Obligations hereunder shall not be affected in any
way or to any extent by any failure of the Administrative Agent and the Lenders
to receive written confirmation of any telephonic or facsimile notice or the
receipt by the Administrative Agent and the Lenders of a confirmation which is
at variance with the terms understood by the Administrative Agent and the
Lenders to be contained in any such telephonic or facsimile notice.

 

10.9 Survival of Representations, Warranties and Agreements.

 

A. All representations, warranties and agreements made herein shall survive the
execution and delivery of this Agreement and the making of the Loans and the
issuance of the Letters of Credit hereunder.

 

B. Notwithstanding anything in this Agreement or implied by law to the contrary,
the agreements of the Borrower set forth in subsections 2.6D and 2.7 and the
agreements of Borrower set forth in subsections 10.2, 10.3, 10.4, 10.17 and
10.18 and the agreements of Lenders set forth in subsections 9.2C, 9.4, 10.5 and
10.18 shall survive the payment of the Loans, the cancellation or expiration of
the Letters of Credit and the reimbursement of any amounts drawn thereunder, and
the termination of this Agreement. In addition, each of (x) the provisions of
Section 9 or of subsections 2.6D, 2.7, 2.8B, 10.2, 10.3, 10.4, 10.5, 10.9B,
10.13, 10.15, 10.16, 10.17 or 10.18 of the Existing Credit Agreement in respect
of any actions taken or omitted to be taken by the Original Administrative Agent
in its capacity as “Administrative Agent” thereunder, (y) all other rights of
the Original Administrative Agent that are expressly provided in the Existing
Credit Agreement, any Collateral Document or any other Loan Document to survive
the resignation of the “Administrative Agent” or the termination of the Credit
Agreement or such Collateral Document or other Loan Document and (z) all rights
of the Original Administrative Agent under Section 1A of this Agreement shall in
each case survive such resignation of the Original Administrative Agent and
shall continue to inure for the benefit of the Original Administrative Agent,
its sub-agents and its and their respective directors, officers, employees,
agents, affiliates and advisors, notwithstanding any amendment, modification,
waiver or termination of the Existing Credit Agreement, any Collateral Document
or any other Loan Document. In addition, each of (I) the provisions of
subsection 9.7 of the Existing Credit Agreement and (II) all other rights of any
“Co-Arranger”, “Syndication Agent” or “Co-Documentation Agent” under the
Existing Credit Agreement that are expressly provided in the Existing Credit
Agreement, any Collateral Document or any other Loan Document to survive the
resignation of such “Co-Arranger”, “Syndication Agent” or “Co-Documentation
Agent” or the termination of the Credit Agreement or such Collateral Document or
other Loan Document shall in each case survive the Effective Date and shall
continue to inure for the benefit of such “Co-Arranger”, “Syndication Agent” or
“Co-Documentation Agent”, its sub-agents and its and their respective directors,
officers, employees, agents, affiliates and advisors, notwithstanding any
amendment, modification, waiver or termination of the Existing Credit Agreement,
any Collateral Document or any other Loan Document.

 

125



--------------------------------------------------------------------------------

10.10 Failure or Indulgence Not Waiver; Remedies Cumulative.

 

No failure or delay on the part of an Agent or any Lender in the exercise of any
power, right or privilege hereunder or under any other Loan Document shall
impair such power, right or privilege or be construed to be a waiver of any
default or acquiescence therein, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other power, right or privilege. All rights and remedies existing under this
Agreement and the other Loan Documents are cumulative to, and not exclusive of,
any rights or remedies otherwise available.

 

10.11 Marshalling; Payments Set Aside.

 

Neither any Agent nor any Lender shall be under any obligation to marshal any
assets in favor of Borrower or any other party or against or in payment of any
or all of the Obligations. To the extent that Borrower makes a payment or
payments to Administrative Agent or Lenders (or to Administrative Agent for the
benefit of Lenders), or Agents or Lenders enforce any security interests or
exercise their rights of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, any
other state or federal law, common law or any equitable cause, then, to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor or related thereto,
shall be revived and continued in full force and effect as if such payment or
payments had not been made or such enforcement or setoff had not occurred.

 

10.12 Severability.

 

In case any provision in or obligation under this Agreement or the Notes shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

10.13 Obligations Several; Independent Nature of Lenders’ Rights; Damage Waiver.

 

The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitments of any other Lender hereunder.
Nothing contained herein or in any other Loan Document, and no action taken by
Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders, or
Lenders and Borrower, as a partnership, an association, a Joint Venture or any
other kind of entity. The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and each Lender shall be entitled to
protect and enforce its rights arising out of this Agreement and it shall not be
necessary for any other Lender to be joined as an additional party in any
proceeding for such purpose.

 

126



--------------------------------------------------------------------------------

To the extent permitted by law, Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with or as a result of this Agreement
(including, without limitation, subsection 2.1C hereof), any other Loan
Document, any transaction contemplated by the Loan Documents, any Loan or the
use of proceeds thereof.

 

10.14 Release of Security Interest or Guaranty.

 

(a) Upon the proposed sale or other disposition of any Collateral that is
permitted by this Agreement or to which Requisite Lenders have otherwise
consented, or the sale or other disposition of all of the Capital Stock of a
Subsidiary Guarantor to any Person (other than an Affiliate of Borrower)
permitted by this Agreement or to which Requisite Lenders have otherwise
consented, for which a Loan Party desires to obtain a security interest release
or a release of the Subsidiary Guaranty from Administrative Agent, such Loan
Party shall deliver an Officer’s Certificate (i) stating that the Collateral or
the Capital Stock subject to such disposition is being sold or otherwise
disposed of in compliance with the terms hereof and (ii) specifying the
Collateral or Capital Stock being sold or otherwise disposed of in the proposed
transaction. Upon the receipt of such Officer’s Certificate, Administrative
Agent shall, at such Loan Party’s expense, so long as Administrative Agent has
no reason to believe that the facts stated in such Officer’s Certificate are not
true and correct, execute and deliver such releases of its security interest in
such Collateral or such Subsidiary Guaranty, as may be reasonably requested by
such Loan Party.

 

(b) Upon this Agreement becoming effective, each Lender and the Administrative
Agent agrees that all Liens granted under the Foreign Collateral Documents
(excluding the Foreign Pledge Agreements) and the Foreign Intercompany
Collateral shall be released, and the Administrative Agent shall promptly
execute and deliver to Borrower, at its request and expense, such documents,
instruments or releases (all of which shall be prepared by the Borrower, without
recourse or warranty to the Administrative Agent and otherwise in form and
substance reasonably satisfactory to the Administrative Agent) as the Borrower
may reasonably request to evidence the termination of all instruments of record
in favor of the Administrative Agent and the Lenders.

 

10.15 Applicable Law.

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES THAT WOULD REQUIRE APPLICATION OF ANOTHER LAW.

 

10.16 Construction of Agreement; Nature of Relationship.

 

Each of the parties hereto acknowledges that (i) it has been represented by
counsel in the negotiation and documentation of the terms of this Agreement,
(ii) it has had full

 

127



--------------------------------------------------------------------------------

and fair opportunity to review and revise the terms of this Agreement, (iii)
this Agreement has been drafted jointly by all of the parties hereto, and (iv)
neither Administrative Agent nor any Lender or other Agent has any fiduciary
relationship with or duty to Borrower arising out of or in connection with this
Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent, the other Agents and Lenders, on one hand, and Borrower,
on the other hand, in connection herewith or therewith is solely that of debtor
and creditor. Accordingly, each of the parties hereto acknowledges and agrees
that the terms of this Agreement shall not be construed against or in favor of
another party.

 

10.17 Consent to Jurisdiction and Service of Process.

 

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST BORROWER ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY OBLIGATIONS THEREUNDER, MAY BE
BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE,
COUNTY AND CITY OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT,
BORROWER, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY

 

(i) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS;

 

(ii) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

 

(iii) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH
COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO
BORROWER AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SUBSECTION 10.8;

 

(iv) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS SUFFICIENT TO
CONFER PERSONAL JURISDICTION OVER THE BORROWER IN ANY SUCH PROCEEDING IN ANY
SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT;

 

(v) AGREES THAT LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST BORROWER IN THE COURTS OF ANY
OTHER JURISDICTION; AND

 

(vi) AGREES THAT THE PROVISIONS OF THIS SUBSECTION 10.17 RELATING TO
JURISDICTION AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT
PERMISSIBLE UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.

 

128



--------------------------------------------------------------------------------

10.18 Waiver of Jury Trial.

 

EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN
THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. The scope of this waiver
is intended to be all-encompassing of any and all disputes that may be filed in
any court and that relate to the subject matter of this transaction, including
contract claims, tort claims, breach of duty claims and all other common law and
statutory claims. Each party hereto acknowledges that this waiver is a material
inducement to enter into a business relationship, that each has already relied
on this waiver in entering into this Agreement, and that each will continue to
rely on this waiver in their related future dealings. Each party hereto further
warrants and represents that it has reviewed this waiver with its legal counsel
and that it knowingly and voluntarily waives its jury trial rights following
consultation with legal counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SUBSECTION 10.18 AND EXECUTED BY EACH OF
THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS
MADE HEREUNDER. In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.

 

10.19 Confidentiality.

 

Each Lender shall hold all non-public information obtained pursuant to the
requirements of this Agreement that has been identified in writing as
confidential by Borrower in accordance with such Lender’s customary procedures
for handling confidential information of this nature, it being understood and
agreed by Borrower that in any event a Lender may make disclosures (a) to its
and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such information and instructed to keep such information
confidential), (b) to the extent requested by any Government Authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this subsection 10.19, to (i) any Eligible Assignee of or participant
in, or any prospective Eligible Assignee of or Participant in, any of its rights
or obligations under this Agreement or (ii) any direct or indirect contractual
counterparty or prospective counterparty (or such contractual counterparty’s or
prospective counterparty’s professional advisor) to any credit derivative
transaction relating to obligations of Borrower, (g) with the consent of
Borrower, (h) to the extent such information (i) becomes publicly available
other than as a result of a breach of this subsection 10.19 or (ii) becomes
available to Administrative Agent or any Lender on a

 

129



--------------------------------------------------------------------------------

nonconfidential basis from a source other than Borrower or (i) to the National
Association of Insurance Commissioners or any other similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s or its Affiliates’ investment portfolio in connection with ratings
issued with respect to such Lender or its Affiliates and that no written or oral
communications from counsel to an Agent and no information that is or is
designated as privileged or as attorney work product may be disclosed to any
Person unless such Person is a Lender or a participant hereunder; provided that,
unless specifically prohibited by applicable law or court order, each Lender
shall notify Borrower of any request by any Government Authority or
representative thereof (other than any such request in connection with any
examination of the financial condition of such Lender by such Government
Authority) for disclosure of any such non-public information prior to disclosure
of such information; and provided, further that in no event shall any Lender be
obligated or required to return any materials furnished by Borrower or any of
its Subsidiaries. In addition, Administrative Agent and Lenders may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to Administrative Agent and Lenders.

 

10.20 Counterparts; Effectiveness/Intergration.

 

This Agreement and any amendments, waivers, consents or supplements hereto or in
connection herewith may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. This Agreement shall become effective upon the execution of a
counterpart hereof by each of the parties hereto. This Agreement, the Fee
Letter, the other Loan Documents, and any separate letter agreement(s) relating
to any fees payable to the Administrative Agent constitute the entire agreement
among the parties hereto and thereto regarding the subject matters hereof and
thereof and supersede all prior agreements and understandings, oral or written,
regarding such subject matters.

 

[Remainder of page intentionally left blank]

 

130



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BORROWER:       ETHYL CORPORATION             By:  

/s/ D. A. Fiorenza

               

Name:

 

David A. Fiorenza

               

Title:

 

Vice President, Treasurer, and

Principal Financial Officer

           

Notice Address:

           

330 South Fourth Street

P.O. Box 2189

Richmond, VA 23218-2189

Attention: David Fiorenza

Telephone: (804) 788-5055

Facsimile: (804) 788-5435

E-mail: david_fiorenza@ethyl.com

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------

LENDERS:                

SUNTRUST BANK

as Administrative Agent, Swing Line Lender and an Issuing Lender

            By:  

/s/ Michael Pugsley

               

Name: Michael Pugsley

               

Title:   Director

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------

LASALLE BANK NATIONAL ASSOCIATION

as Lender and as an Issuing Lender

By:   /s/ Siamak Saidi    

Name:

 

Siamak Saidi

   

Title:

 

Commercial Banking Officer

Notice Address:

135 South LaSalle

Suite 1126

Chicago, IL 60603

Attention: Siamak Saidi

Telephone: 312-904-7734

Facsimile: 312-904-6546

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------

RZB FINANCE LLC

as Lender

By:  

/s/ John A. Valiska

   

Name: John A. Valiska

   

Title: Group Vice President

By:  

/s/ Christopher Hoedl

   

Name: Christopher Hoedl

   

Title: Vice President

Notice Address:

   

24 Grassy Plain Street

   

Bethel, CT 06810

   

Attention: Nadia Nedelcheva

   

Telephone: 203-207-7749

   

Facsimile: 212-944-2093

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION

as Lender

By:  

/s/ William R. Doolittle

   

Name: William R. Doolittle

   

Title: Duly Authorized Signatory

Notice Address:

   

1100 Abernathy Road

   

Suite 900

   

Atlanta, GA 30328

   

Attention: Ethyl Corp. – Acct. Mgr.

   

Telephone: 678-320-8900

   

Facsimile: 678-320-8902

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------

ORIGINAL ADMINISTRATIVE AGENT:

 

CREDIT SUISSE FIRST BOSTON, acting through its

Cayman Islands branch, as Original Administrative Agent

By:  

/s/ Jay Chall

   

Name: Jay Chall

   

Title: Director

By:  

/s/ David J. Dodd

   

Name: David J. Dodd

   

Title: Associate

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 